Exhibit 10.1

 

Execution Version

 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

 

By and between

 

SPX CORPORATION

 

and

 

ROBERT BOSCH GMBH

 

--------------------------------------------------------------------------------

 

Dated as of January 23, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I Sale of the Service Solutions Business; Assumption of Liabilities;
Working Capital Adjustment

1

 

 

 

1.1.

Certain Definitions

1

 

 

 

1.2.

Sale of the Service Solutions Business

2

 

 

 

1.3.

Closing Deliveries; Pre-Closing Deliveries

5

 

 

 

1.4.

Closing

7

 

 

 

1.5.

Closing Date Statements of the Service Solutions Business

7

 

 

 

1.6.

Final Adjustments

8

 

 

 

1.7.

French Works Council Process

10

 

 

 

ARTICLE II Representations and Warranties of SPX

14

 

 

 

2.1.

Corporate Authority and Approval

14

 

 

 

2.2.

Organization and Good Standing

15

 

 

 

2.3.

Capitalization

15

 

 

 

2.4.

SS Operating Company Interests; Launch Shares; Acquired Assets

16

 

 

 

2.5.

Subsidiaries

16

 

 

 

2.6.

Governmental Approvals

16

 

 

 

2.7.

No Conflicts

17

 

 

 

2.8.

Compliance with Laws; Permits

17

 

 

 

2.9.

Financial Statements

17

 

 

 

2.10.

Absence of Certain Changes or Events

18

 

 

 

2.11.

Title to Assets

19

 

 

 

2.12.

Intellectual Property

19

 

 

 

2.13.

Environmental Matters

19

 

 

 

2.14.

Material Contracts

20

 

 

 

2.15.

Litigation

21

 

 

 

2.16.

Insurance

21

 

 

 

2.17.

Employee Benefit Plans

21

 

 

 

2.18.

Fees

22

 

 

 

2.19.

Assets of the Business

22

 

--------------------------------------------------------------------------------


 

2.20.

Real Estate

22

 

 

 

2.21.

Labor Matters

23

 

 

 

2.22.

Relationships with Customers and Distributors

24

 

 

 

2.23.

Tax Matters

24

 

 

 

2.24.

Disclaimer

26

 

 

 

ARTICLE III Representations and Warranties of Purchaser

27

 

 

 

3.1.

Organization and Good Standing

27

 

 

 

3.2.

Corporate Authority and Approval

27

 

 

 

3.3.

Governmental Approvals

27

 

 

 

3.4.

No Conflicts

28

 

 

 

3.5.

Funds Available

28

 

 

 

3.6.

Litigation

28

 

 

 

3.7.

Fees

28

 

 

 

3.8.

Purchase for Investment; Receipt of Information

28

 

 

 

3.9.

Investigation

28

 

 

 

3.10.

Disclaimer

29

 

 

 

ARTICLE IV Covenants of SPX

29

 

 

 

4.1.

Conduct of Business

29

 

 

 

4.2.

Access

31

 

 

 

4.3.

No Shop

32

 

 

 

4.4.

Intercompany Accounts, Loan Documents, Etc.

32

 

 

 

4.5.

Non-Competition; Non-Solicitation

35

 

 

 

4.6.

Insurance Claims

36

 

 

 

4.7.

China Agreements

37

 

 

 

4.8.

Further Assurances

37

 

 

 

ARTICLE V Covenants of Purchaser

37

 

 

 

5.1.

Preservation of Books and Records

37

 

 

 

5.2.

Performance Bonds and Guarantees

38

 

 

 

5.3.

CERCLA Waiver

38

 

 

 

5.4.

Further Assurances

38

 

 

 

ARTICLE VI Mutual Covenants

39

 

--------------------------------------------------------------------------------


 

6.1.

Cooperation

39

 

 

 

6.2.

Publicity

40

 

 

 

6.3.

Use of Name

41

 

 

 

6.4.

Taxes

41

 

 

 

6.5.

Worker’s Compensation Protocol

45

 

 

 

6.6.

Transition Services Agreement

45

 

 

 

6.7.

Cross-License

46

 

 

 

ARTICLE VII Conditions to Purchaser’s Obligations

46

 

 

 

7.1.

Covenants of SPX

46

 

 

 

7.2.

Representations and Warranties of SPX

46

 

 

 

7.3.

SPX’s Certificate

47

 

 

 

7.4.

HSR Approvals

47

 

 

 

7.5.

Other Governmental Approvals

47

 

 

 

7.6.

No Order

47

 

 

 

7.7.

Third Party Consents

47

 

 

 

7.8.

Labor Compliance

47

 

 

 

7.9.

No Material Adverse Effect

47

 

 

 

ARTICLE VIII Conditions to SPX’s Obligations

47

 

 

 

8.1.

Covenants of Purchaser

47

 

 

 

8.2.

Representations and Warranties of Purchaser

48

 

 

 

8.3.

Purchaser’s Certificate

48

 

 

 

8.4.

HSR Approvals

48

 

 

 

8.5.

Other Governmental Approvals

48

 

 

 

8.6.

No Order

48

 

 

 

ARTICLE IX Employment Matters

48

 

 

 

9.1.

Post-Closing Benefits and Compensation

48

 

 

 

9.2.

Severance

48

 

 

 

9.3.

Service Credit

49

 

 

 

9.4.

Vacation

49

 

 

 

9.5.

Collective Bargaining Agreements

49

 

 

 

9.6.

Flexible Spending Accounts

49

 

 

 

9.7.

401(k) Plan

50

 

--------------------------------------------------------------------------------


 

9.8.

Section 75 Liability

50

 

 

 

9.9.

No Third Party Beneficiaries

50

 

 

 

ARTICLE X Termination

50

 

 

 

10.1.

Termination

50

 

 

 

10.2.

Purchaser Termination Fee

51

 

 

 

10.3.

Effect on Obligations

52

 

 

 

ARTICLE XI Indemnification

52

 

 

 

11.1.

Indemnification

52

 

 

 

11.2.

Procedures for Claims.

56

 

 

 

11.3.

Tax Indemnification.

57

 

 

 

ARTICLE XII Miscellaneous

59

 

 

 

12.1.

Expenses

59

 

 

 

12.2.

Transfer Taxes

59

 

 

 

12.3.

Survival of Representations and Warranties

59

 

 

 

12.4.

Exclusive Agreement; No Third-Party Beneficiaries

60

 

 

 

12.5.

Disclosure

60

 

 

 

12.6.

Deliveries to Purchaser; Disclaimer

60

 

 

 

12.7.

Consents

61

 

 

 

12.8.

Governing Law, Etc

61

 

 

 

12.9.

Successors and Assigns

61

 

 

 

12.10.

Severability

62

 

 

 

12.11.

Specific Performance

62

 

 

 

12.12.

Notices

62

 

 

 

12.13.

Counterparts

63

 

 

 

12.14.

Interpretation

63

 

 

 

12.15.

No Strict Construction

64

 

 

 

12.16.

Definitions

64

 

 

 

12.17.

Amendment

72

 

 

 

12.18.

Extension; Waiver

72

 

 

 

12.19.

Prevailing Party

72

 

--------------------------------------------------------------------------------


 

Exhibits

 

Exhibit 1 — Excluded Assets

 

Exhibit 2 — Certain Indebtedness

 

Exhibit 3 — Retained Real Properties

 

Exhibit 4 — Allocation of Purchase Price

 

Exhibit 5 — Working Capital Procedures

 

Exhibit 6 — Form of French Agreement

 

Exhibit 7 — China Agreements

 

Exhibit 8— Governmental Approvals

 

Exhibit 9 — Third Party Consents

 

Exhibit 10 — Agreed Amount and Agreed Reference Working Capital

 

Exhibit 11 — Burdensome Condition

 

Exhibit 12 —Purchaser Termination Fee

 

Exhibit 13 — Reference Working Capital

 

Exhibit 14 — Service Solutions Insurance Policies

 

--------------------------------------------------------------------------------


 

DEFINITIONS

 

Term

 

Section

2012 CapEx Budget

 

Section 4.1(b)(v)

Acceptance Notice

 

Section 1.7(c)

Acquired Assets

 

Section 1.2(a)

Additional Excess

 

Section 1.6(a)

Agreement

 

Preamble

Assumed Liabilities

 

Section 1.2(c)

Assumption Documents

 

Section 1.2(c)

Books and Records

 

Section 5.1(a)

Cash Purchase Price

 

Section 1.2(b)

CERCLA

 

Section 5.3

China Interests

 

Section 1.2(a)

Closing

 

Section 1.4(a)

Closing Date

 

Section 1.4(a)

Closing Date Intragroup Payables

 

Section 4.4(d)

Closing Date Intragroup Payables Amount

 

Section 4.4(d)

Closing Date Intragroup Receivables

 

Section 4.4(b)

Closing Date Intragroup Receivables Amount

 

Section 4.4(b)

Closing Date Payment Amount

 

Section 1.3(c)

Closing Date Statement of Working Capital

 

Section 1.5(a)

Closing Date Statements

 

Section 1.5(a)

Closing Date Working Capital

 

Exhibit 5

Closing Excess

 

Section 1.6(a)

Closing Shortfall

 

Section 1.6(a)

Code

 

Section 2.17(b)

Collective Bargaining Agreement

 

Section 2.21(a)

Competing Business

 

Section 4.5(a)

Completion of the Works Council Process

 

Section 1.7(b)

Confidentiality Agreement

 

Section 4.2

Continuing Non-Union Employees

 

Section 9.1

Cost-Effective Manner

 

Section 11.1(f)

Damages

 

Section 11.1(a)

Deductible

 

Section 11.1(f)

Disclosure Schedules

 

Article II

Divestiture Action

 

Section 6.1(b)

DOJ

 

Section 6.1(c)

Effective Date

 

Section 1.4(a)

Estimated Closing Date Cash

 

Section 1.3(e)

Estimated Closing Date Indebtedness

 

Section 1.3(e)

Estimated Closing Date Intragroup Payables Amount

 

Section 1.3(e)

Estimated Closing Date Intragroup Receivables Amount

 

Section 1.3(e)

Estimated Closing Date Working Capital

 

Section 1.3(e)

Estimated Excess

 

Section 1.3(c)

Estimated Shortfall

 

Section 1.3(c)

 

--------------------------------------------------------------------------------


 

Excluded Liabilities

 

Section 1.2(d)

Extra Overpayment

 

Section 1.6(a)

Final Closing Date Cash

 

Section 1.6(b)

Final Closing Date Indebtedness

 

Section 1.6(c)

Final Closing Date Intragroup Payables Amount

 

Section 1.6(e)

Final Closing Date Intragroup Receivables Amount

 

Section 1.6(d)

Final Closing Date Statements

 

Section 1.5(c)

Final Closing Date Working Capital

 

Section 1.5(c)

Final Working Capital Statement

 

Section 1.5(c)

Financial Statements

 

Section 2.9

French Agreement

 

Section 1.7(b)

French Closing

 

Section 1.7(d)

French Purchase Price

 

Section 1.7(b)

FTC

 

Section 6.1(c)

GAAP

 

Section 2.9

German Pension Commitments

 

Section 2.21(c)

Governmental Approval

 

Section 2.6

Guarantees

 

Section 5.2(a)

HSR Act

 

Section 6.1(b)

Indemnified Party

 

Section 11.1(c)

Indemnifying Party

 

Section 11.2(a)

Initial Termination Date

 

Section 10.1(b)

Insurance Policies

 

Section 2.16

Launch

 

Section 1.2(a)

Launch Shares

 

Section 1.2(a)

Leased Real Property

 

Section 2.20

Local Transfer Agreements

 

Section 1.3(d)

Loss Amount

 

Section 4.4(f)

Material Contract

 

Section 2.14

Members of the Service Solutions Group

 

Section 1.1(e)

Members of the SPX Group

 

Section 1.1(f)

Non-Competition Period

 

Section 4.5(a)

Non-Solicitation Period

 

Section 4.5(b)

Notice of Objection

 

Section 1.5(b)

Offer

 

Section 1.7(b)

Offer Period

 

Section 1.7(b)

Other Claim

 

Section 11.2(c)

Other Claim Notice

 

Section 11.2(c)

Other SPX Sellers

 

Section 1.1(b)

Owned Real Property

 

Section 2.20

Permits

 

Section 2.8(b)

Profit Amount

 

Section 4.4(f)

Purchase Price

 

Section 1.2(b)

Purchaser

 

Preamble

Purchaser Benefit Plan

 

Section 9.3

Purchaser Indemnified Parties

 

Section 11.1(a)

 

--------------------------------------------------------------------------------


 

Purchaser Material Adverse Effect

 

Section 3.1

Real Property

 

Section 2.20

Real Property Leases

 

Section 2.20

Rejection Notice

 

Section 1.7(c)

Representatives

 

Section 4.2

Retained Real Properties

 

Section 1.2(d)

Section 1.4(b) Notice

 

Section 1.4(b)

Section 6.4(a) Deliverable

 

Section 6.4(a)

Service Solutions Business

 

Recitals

Service Solutions Companies

 

Article II

Shortfall Overpayment

 

Section 1.6(a)

Shortfall Underpayment

 

Section 1.6(a)

SPX

 

Preamble

SPX Asset Sellers

 

Section 1.1(a)

SPX Indemnified Parties

 

Section 11.1(b)

SPX India

 

Section 1.1(a)

SPX Holding

 

Section 4.4(b)

SPX Sellers

 

Section 1.1(c)

SPX South Korea

 

Section 1.1(a)

SPX Transfer Documents

 

Section 1.2(a)

Specified Rate

 

Section 1.3(c)

SS Operating Companies

 

Section 1.1(d)

SS Operating Company Interests

 

Section 1.2(b)

SS Australia

 

Section 1.1(d)

SS Brazil

 

Section 1.1(d)

SS China

 

Section 1.1(d)

SS France

 

Section 1.1(d)

SS Germany

 

Section 1.1(d)

SS Germany Financial Statements

 

Section 4.4(f)

SS Italy

 

Section 1.1(d)

SS Japan

 

Section 1.1(d)

SS Mexico

 

Section 1.1(d)

SS Switzerland

 

Section 1.1(d)

SS UK

 

Section 1.1(d)

SS US

 

Section 1.1(d)

Straddle Periods

 

Section 6.4(i)

Straddle Tax Returns

 

Section 6.4(a)

Surviving Provisions

 

Section 10.3

Swing Excess

 

Section 1.6(a)

Swing Shortfall

 

Section 1.6(a)

Tax Contest

 

Section 11.3(c)

Tax Controversy

 

Section 11.3(c)

Termination Date

 

Section 10.1(b)

Third Party Claim

 

Section 11.2(a)

Third Party Claim Notice

 

Section 11.2(a)

Third Party Consent

 

Section 12.7

 

--------------------------------------------------------------------------------


 

Transition Services Agreement

 

Section 6.6

Unpaid Taxes Shortfall

 

Section 6.4(b)

Valid Claim Notice

 

Section 11.2(c)

Valid Other Claim Notice

 

Section 11.2(c)

Valid Third Party Claim Notice

 

Section 11.2(a)

Voluntary Action

 

Section 11.1(f)

Withheld Asset Closing Date Payment Amount

 

Section 1.7(d)

Withheld Assets

 

Section 1.4(b)

Withheld Assets Closing

 

Section 1.7(d)

Works Council Process

 

Recitals

 

List of Schedules

 

Schedule 2.2 — Organization and Good Standing

Schedule 2.3 — Capitalization

Schedule 2.5 — Subsidiaries

Schedule 2.6 — Governmental Approvals

Schedule 2.8 — Compliance with Laws; Permits

Schedule 2.9 — Financial Statements

Schedule 2.10 — Absence of Certain Changes or Events

Schedule 2.11 — Title to Assets

Schedule 2.13 — Environmental Matters

Schedule 2.14 — Material Contracts

Schedule 2.15 — Litigation

Schedule 2.16 — Insurance

Schedule 2.17 — Employee Benefit Plans

Schedule 2.19 — Assets of the Business

Schedule 2.20 — Real Estate

Schedule 2.21 — Labor Matters

Schedule 2.22 — Relationships with Customers and Distributors

Schedule 2.23 — Tax Matters

Schedule 4.1 — Conduct of the Business

Schedule 4.4(a) — Intercompany Accounts

Schedule 12.16-A - Restructuring

Schedule 12.16-B — SPX Knowledge Parties

 

Schedules will be provided to the Securities and Exchange Commission upon
request

 

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of January 23,
2012, is entered into by and between SPX Corporation, a Delaware corporation
(“SPX”) and Robert Bosch GmbH, a corporation organized under the laws of Germany
(“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, SPX directly and indirectly through certain of its wholly owned
subsidiaries is engaged in the business of (a) providing vehicle repair and
maintenance solutions, including diagnostic products, services and dealer
equipment, technical information, tools and equipment, daily sales and air
conditioning and fluids to automotive OEMs, OEM dealers and the aftermarket, and
(b) tungsten carbide machining, ceramic machining and other hard exotic material
machined to specifications (the “Service Solutions Business”);

 

WHEREAS, SPX desires to sell to Purchaser, and Purchaser desires to acquire from
SPX, the Service Solutions Business;

 

WHEREAS, SS France is an indirect Subsidiary of SPX and a Member of the Service
Solutions Group;

 

WHEREAS, under the French Labor Code, the works council will need to be informed
and consulted (such process of informing and consulting, the “Works Council
Process”) prior to the execution of any binding agreement to transfer the French
Interests; and pending the completion of the Works Council Process, Purchaser
desires to make an irrevocable offer to acquire the French Interests pursuant to
the terms and conditions set forth herein, which offer shall be accepted or
rejected by SPX within three Business Days following the completion of the Works
Council Process; and

 

WHEREAS, all requisite approvals of the respective boards of SPX and Purchaser
of the transactions contemplated hereby have been obtained;

 

NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants and agreements contained herein, the
parties hereto hereby agree as follows:

 

ARTICLE I

 

Sale of the Service Solutions Business;
Assumption of Liabilities; Working Capital Adjustment

 

1.1.                            Certain Definitions.

 

As used below:

 

(a)                                 SPX Korea Co. Ltd., a corporation organized
under the laws of South Korea and an indirect wholly owned Subsidiary of SPX
(“SPX South Korea”), and SPX India Private Limited, a private limited company
organized under the laws of India and an indirect

 

--------------------------------------------------------------------------------


 

wholly owned Subsidiary of SPX (“SPX India”), are referred to herein
individually as a “SPX Asset Seller” and collectively as the “SPX Asset
Sellers.”

 

(b)                                 Pinehurst Holding Company, a corporation
organized under the laws of the Cayman Islands and a direct wholly owned
subsidiary of SPX, Seminole Holding Company, a corporation organized under the
laws of the Cayman Islands and a direct wholly owned subsidiary of SPX, Kiawah
Holding Company, a corporation organized under the laws of the Cayman Islands
and a direct wholly owned subsidiary of SPX, Medinah Holding Company, a
corporation organized under the laws of the Cayman Islands and an indirect
wholly owned subsidiary of SPX, SPX Flow Technology Japan Inc., a corporation
organized under the laws of Japan and an indirect wholly owned subsidiary of
SPX, SPX Netherlands BV, a private limited company organized under the laws of
the Netherlands and an indirect wholly owned subsidiary of SPX, SPX Flow
Technology Hong Kong Limited, a private limited company organized under the laws
of Hong Kong and an indirect wholly owned subsidiary of SPX, Kayex China
Holdings, Inc. a Delaware corporation and a direct wholly owned subsidiary of
SPX, and the SPX Asset Sellers are referred to herein individually as an “Other
SPX Seller” and collectively as the “Other SPX Sellers.”

 

(c)                                  SPX and the Other SPX Sellers are referred
to herein individually as a “SPX Seller” and collectively as the “SPX Sellers.”

 

(d)                                 SPX Transportation & Industrial Solutions
(Suzhou) Co. Ltd., a private limited company organized under the laws of China
(“SS China”), SPX de Mexico S.A. de C.V., a company formed under the laws of
Mexico (“SS Mexico”), SPX Australia Pty. Limited, a proprietary company limited
by shares organized under the laws of Australia (“SS Australia”), Service
Solutions Brasil Desenvolvimento de Technologia Ltda., a Brazil sociedade
limitada organized under the laws of Brazil (“SS Brazil”), SPX Service Solutions
Germany GmbH, a company formed under the laws of Germany (“SS Germany”), SPX
Service Solutions Japan Ltd., a corporation organized under the laws of Japan
(“SS Japan”), Service Solutions U.S. LLC, a limited liability company organized
under the laws of Delaware (“SS US”), SPX (Schweiz) A.G., a public limited
company organized under the laws of Switzerland (“SS Switzerland”), SPX Service
Solutions France Sarl, a société á responsabilité limitée organized under the
laws of France (“SS France”), SPX Italia S.r.l., a limited liability company
organized under the laws of Italy (“SS Italy”) and SPX United Kingdom Limited.,
a company organized under the laws of the United Kingdom (“SS UK”), are
collectively referred to herein as the “SS Operating Companies.”

 

(e)                                  The SS Operating Companies and all direct
and indirect Subsidiaries of the SS Operating Companies (except for SPX Pension
Trust Company Limited) are referred to herein individually as a “Member of the
Service Solutions Group” and collectively as the “Members of the Service
Solutions Group.”

 

(f)                                   SPX and its Affiliates (including the
Other SPX Sellers but excluding the Members of the Service Solutions Group) are
referred to herein individually as a “Member of the SPX Group” and collectively
as the “Members of the SPX Group.”

 

(g)                                  Certain other capitalized terms used herein
are defined in Section 12.16.

 

1.2.                            Sale of the Service Solutions Business.  (a)  In
accordance with the terms and upon the conditions of this Agreement, at the
Closing, by execution and delivery of, as

 

2

--------------------------------------------------------------------------------


 

applicable, stock powers or bills of sale or other instruments of transfer and
assignment (the “SPX Transfer Documents”) SPX shall (or, if applicable, shall
cause the applicable Other SPX Seller to) convey, assign, transfer and deliver
to Purchaser (or its Designated Affiliate):

 

(i)                                     all of the issued and outstanding Equity
Interests of SS Mexico (free and clear of all Encumbrances);

 

(ii)                                  all of the issued and outstanding Equity
Interests of SS US (free and clear of all Encumbrances);

 

(iii)                               all of the issued and outstanding Equity
Interests of SS China (the “China Interests”) (free and clear of all
Encumbrances);

 

(iv)                              all of the issued and outstanding Equity
Interests of SS Australia (free and clear of all Encumbrances);

 

(v)                                 all of the issued and outstanding Equity
Interests of SS Brazil (free and clear of all Encumbrances);

 

(vi)                              all of the issued and outstanding Equity
Interests of SS Germany (free and clear of all Encumbrances);

 

(vii)                           all of the issued and outstanding Equity
Interests of SS Japan (free and clear of all Encumbrances);

 

(viii)                        all of the issued and outstanding Equity Interests
of SS Switzerland (free and clear of all Encumbrances);

 

(ix)                              to the extent that an Acceptance Notice has
been delivered, all of the issued and outstanding French Interests (free and
clear of all Encumbrances);

 

(x)                                 all of the issued and outstanding Equity
Interests of SS Italy (free and clear of all Encumbrances);

 

(xi)                              all of the issued and outstanding Equity
Interests of SS UK (free and clear of all Encumbrances);

 

(xii)                           all of the shares owned by the applicable SPX
Seller (the “Launch Shares”) in Launch Tech Company Limited, a joint stock
limited company established and existing under the laws of the Peoples Republic
of China (“Launch”) (free and clear of all Encumbrances); and

 

(xiii)                        all of the assets, properties and rights owned by
each of the SPX Asset Sellers and relating exclusively to the Service Solutions
Business, other than those set forth in Exhibit 1 (collectively, the “Acquired
Assets”).

 

(b)                                 The aggregate purchase price for all of the
issued and outstanding Equity Interests of the SS Operating Companies other than
the Statutory Interests (collectively, the “SS Operating Company Interests”),
the Launch Shares and the Acquired Assets (the “Purchase Price”) shall be equal
to (i) $1,150,000,000 (the “Cash Purchase Price”), plus (ii) the amount (if any)
by which the Final Closing Date Working Capital exceeds the Reference Working
Capital

 

3

--------------------------------------------------------------------------------


 

by more than $7,500,000, minus (iii) the amount (if any) by which Final Closing
Date Working Capital is less than the Reference Working Capital by more than
$7,500,000, plus (iv) the amount of Final Closing Date Cash, minus (v) the
amount of Final Closing Date Indebtedness, plus the assumption of the Assumed
Liabilities (other than the Assumed Liabilities of any Member of the Service
Solutions Group), plus (vi) the Final Closing Date Intragroup Receivables
Amount, minus (vii) the Final Closing Date Intragroup Payables Amount.  The
Purchase Price shall be allocated among SPX and the Other SPX Sellers in
accordance with Section 1.2(e).

 

(c)                                  At the Closing, Purchaser (or its
Designated Affiliate) shall, by execution and delivery of instruments of
assumption (the “Assumption Documents”), assume the Assumed Liabilities of SPX
South Korea and SPX India.  Pursuant to the terms of Article XI, following the
Closing, Purchaser shall indemnify the Members of the SPX Group against the
Assumed Liabilities (including any attempt, whether or not meritorious, by any
third party to impose responsibility on any Member of the SPX Group for any
Assumed Liabilities).  For purposes of this Agreement, the term “Assumed
Liabilities” means all Liabilities arising out of or relating to the Service
Solutions Business, other than the Excluded Liabilities.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary (but subject to clauses (i) and (ii) of the last sentence of
this Section 1.2(d)), it is hereby acknowledged and agreed that Purchaser shall
not be obligated to pay, perform or otherwise be liable for or discharge any of
the following Liabilities of the Members of the SPX Group or (where applicable)
of Members of the Service Solutions Group:  (i) any Liabilities to the extent
arising out of or relating to any business other than the Service Solutions
Business, (ii) any Indebtedness of the Members of the Service Solutions Group or
of the Members of the SPX Group incurred and not paid in full prior to the
Closing, other than Indebtedness set forth on Exhibit 2, (iii) any Tax
Liabilities, (iv) any Section 75 Liability, (v) any Pre-Closing Benefit Plan
Liabilities, (vi) any Liabilities in respect of the SPX US Pension Plans and SPX
UK Pension Plan, (vii) any Liabilities arising out of or relating to retention
agreements entered into by SPX or any of its Affiliates prior to the Closing
with key employees of the Service Solutions Business, (viii) any Liabilities
arising under Environmental Law relating to any real property formerly owned,
leased or operated by the Service Solutions Business, (ix) any Liabilities
relating to the real properties listed on Exhibit 3 (the “Retained Real
Properties”) (it being understood that any Liability arising under Environmental
Law relating to any real property currently owned, leased or operated by the
Service Solutions Companies other than the Retained Real Properties shall not be
considered Excluded Liabilities), and (x) any Liabilities (other than
Liabilities arising under Environmental Law) relating to Discontinued
Operations.  The foregoing Liabilities are referred to herein collectively as
the “Excluded Liabilities.”  Pursuant to the terms of Article XI, following the
Closing SPX shall indemnify Purchaser and its Affiliates (including the Members
of the Service Solutions Group) against the Excluded Liabilities (including any
attempt, whether or not meritorious, by any third party to impose responsibility
on Purchaser or any of its Affiliates for any Excluded Liabilities), (i) except
to the extent (and then only in the amount that) such Excluded Liabilities are
reflected in any of the Final Closing Date Statements and (ii) with respect to
non-Income Taxes, except as set forth in Article XI.

 

(e)                                  The parties agree that the Purchase Price
shall be allocated among the Acquired Assets, the SS Operating Company Interests
and the Launch Shares as set forth on Exhibit 4. To the extent Purchaser so
requests, the parties agree to negotiate in good faith after the Closing with
respect to the allocation among the assets of SS US of the portion of the
Purchase Price allocated to SS US (including any adjustments thereto under
Section 1.6 or

 

4

--------------------------------------------------------------------------------


 

otherwise).  SPX and its Affiliates and Purchaser and its Affiliates shall
(i) file all Tax Returns (including the Internal Revenue Service Forms 8594 (or
any successor form) that shall be filed with the parties’ federal income tax
returns for the taxable year that includes the Closing Date, amended returns and
claims for refunds) consistent with the allocations set forth in this
Section 1.2(e) and (ii) take no position contrary thereto or inconsistent
therewith (including in any Tax Contest or otherwise).  Not later than 30 days
prior to the filing of their respective Forms 8594 relating to this transaction,
each party shall deliver to the other party a copy of its Form 8594.

 

1.3.                            Closing Deliveries; Pre-Closing Deliveries.

 

(a)                                 At the Closing, SPX shall deliver, or cause
to be delivered, to Purchaser (or its Designated Affiliate) the following:

 

(i)                                     instruments of transfer evidencing the
transfer of the SS Operating Company Interests to Purchaser (its Designated
Affiliate);

 

(ii)                                  instruments of transfer evidencing the
transfer of the Launch Shares to Purchaser (or its Designated Affiliate);

 

(iii)                               a certificate completed pursuant to Treasury
Regulations Section 1.1445—2(b) stating that SPX is not a foreign person within
the meaning of Section 1445(f)(3) of the Code;

 

(iv)                              the other SPX Transfer Documents, duly
executed by the appropriate transferor;

 

(v)                                 the Assumption Documents, duly executed by
SPX;

 

(vi)                              releases from each guaranty, if any, given by
any Member of the Service Solutions Group in respect of any obligation under the
SPX Credit Agreement;

 

(vii)                           written resignations, dated as of the Closing
Date, of the directors and officers of the Members of the Services Solutions
Group requested by Purchaser in writing at least 20 days prior to the Closing
Date;

 

(viii)                        documentary evidence that (A) SS Germany has
implemented a short financial year ending at the Closing and obtained approval
from the tax authority and (B) the PLTA has been terminated by a termination
agreement with effect as of the Closing;

 

(ix)                              if applicable, a transfer agreement regarding
the transfer of all Closing Date Intragroup Receivables to Purchaser as set
forth in Section 4.4(b) duly executed by all relevant Members of the SPX Group;
and

 

(x)                                 if applicable, a transfer and assumption
agreement regarding the transfer of all Closing Date Intragroup Payables to
Purchaser as set forth in Section 4.4(d) duly executed by all relevant Members
of the SPX Group and approved by all relevant Members of the Service Solutions
Group.

 

5

--------------------------------------------------------------------------------


 

(b)                                 At the Closing, Purchaser (or its Designated
Affiliate) shall deliver to SPX the following:

 

(i)                                     the Assumption Documents, duly executed
by Purchaser (or its Designated Affiliate); and

 

(ii)                                  if applicable, a transfer agreement
regarding the transfer of all Closing Date Intragroup Receivables to Purchaser
as set forth in Section 4.4(b) duly executed by Purchaser; and

 

(iii)                               if applicable, a transfer and assumption
agreement regarding the transfer of all Closing Date Intragroup Payables to
Purchaser as set forth in Section 4.4(d) duly executed by Purchaser.

 

(c)                                  At the Closing, Purchaser will pay (on
behalf of Purchaser and its Designated Affiliates) to SPX (on behalf of SPX and
the Other SPX Sellers), or as designated by SPX, an amount equal to (i) the Cash
Purchase Price, plus (ii)  the amount (if any) by which the Estimated Closing
Date Working Capital exceeds the Permitted Excess Amount (the “Estimated
Excess”), minus (iii)  the amount (if any) by which Estimated Closing Date
Working Capital is less than the Permitted Deficiency Amount (the “Estimated
Shortfall”), plus (iv) the amount of Estimated Closing Date Cash, minus (v) the
amount of Estimated Closing Date Indebtedness, plus (vi) the Estimated Closing
Date Intragroup Receivables Amount (if any), minus (vii) the Estimated Closing
Date Intragroup Payables Amount (if any) (the sum of items (i) through
(vii) being referred to as the “Closing Date Payment Amount”).  Payment of the
Closing Date Payment Amount shall be in U.S. dollars by wire transfer of
immediately available funds to one or more bank accounts specified by SPX.
Purchaser shall make the payment no later than 12:00 p.m., New York City time,
on the Closing Date, and if payment of the Closing Date Payment Amount is made
later than 12:00 p.m. New York City time on the Closing Date, Purchaser shall
pay, in the manner set forth above, interest on the Closing Date Payment Amount
at an annual rate equal to the prime lending rate prevailing at such time, as
published in the Wall Street Journal (the “Specified Rate”) from and including
the Closing Date to but not including the next Business Day following the
Closing Date.

 

(d)                                 At or prior to the Closing, to the extent
such agreements are (i) required for purposes of compliance with applicable Laws
in the jurisdictions of incorporation of the SS Operating Companies or the SPX
Asset Sellers, or (ii) agreed by the parties to be advisable in view of
customary practice in such jurisdictions, SPX will cause one or more of the SPX
Sellers, and Purchaser will or will cause its relevant Affiliates, to enter into
a sale and transfer agreement or a transfer agreement (each, a “Local Transfer
Agreement”) for purposes of documenting, implementing and/or giving effect to
the transactions contemplated in this Agreement, so long as the Local Transfer
Agreement does not expand the liabilities or obligations or diminish the rights
of the SPX Sellers from those provided for herein.  Each Local Transfer
Agreement is intended to be consistent with the terms of this Agreement.  In the
event of any inconsistency between the terms of this Agreement and the terms of
any Local Transfer Agreement, the terms of this Agreement shall govern unless
the relevant term of this Agreement is not in compliance with applicable Law.

 

(e)                                  Not less than five Business Days prior to
the Closing Date, SPX shall prepare and deliver to Purchaser statements setting
forth good faith estimates of (i) the Closing Date Working Capital (the
“Estimated Closing Date Working Capital”), (ii) the Closing Date

 

6

--------------------------------------------------------------------------------


 

Cash (the “Estimated Closing Date Cash”), (iii) the Closing Date Indebtedness
(the “Estimated Closing Date Indebtedness”), (iv) the Closing Date Intragroup
Receivables Amount (the “Estimated Closing Date Intragroup Receivables Amount”),
and (v) the Closing Date Intragroup Payables Amount (the “Estimated Closing Date
Intragroup Payables Amount”).  The estimates referred to in the preceding
sentence shall be used for purposes of determining the Closing Date Payment
Amount for purposes of Section 1.3(c), and as the basis for calculation of
adjustment payments to be made following the Closing pursuant to Section 1.5.

 

1.4.                            Closing.  The closing of the transactions
contemplated by Article I (the “Closing”) shall be held at the offices of Fried,
Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New York, New York
10004, at 9:00 a.m., New York City time, on the first Business Day of the month
immediately following the Effective Date or at such other place, time or date as
Purchaser and SPX may agree (the “Closing Date”).  “Effective Date” subject to
this Section 1.4, means the third Business Day immediately following the day on
which the last of the conditions set forth in Articles VII and VIII (other than
those conditions that by their nature are to be satisfied at the Closing) are
satisfied or waived in accordance with this Agreement.

 

1.5.                            Closing Date Statements of the Service Solutions
Business.

 

(a)                                 Not more than 90 days after the Closing
Date, Purchaser shall furnish to SPX the following, accompanied by a schedule
setting forth the relevant calculations:

 

(i)                                     a combined statement of the Working
Capital of the Service Solutions Business (the “Closing Date Statement of
Working Capital”);

 

(ii)                                  a statement of Closing Date Cash;

 

(iii)                               a statement of Closing Date Indebtedness;

 

(iv)                              a statement of the Closing Date Intragroup
Receivables Amount; and

 

(v)                                 a statement of the Closing Date Intragroup
Payables Amount (the items referred to in the foregoing clauses (i) through
(v) collectively, the “Closing Date Statements”).

 

(b)                                 The Closing Date Statements shall each be
prepared as of the close of business on the day immediately preceding the
Closing Date on a basis consistent with the methods, policies, practices,
procedures, assumptions, conventions and adjustments set forth on Exhibit 5.

 

(c)                                  Unless SPX notifies Purchaser in writing
within 60 days after Purchaser’s delivery of the Closing Date Statements of any
objection to the calculation of the Closing Date Statements (the “Notice of
Objection”), the Closing Date Statements shall be final and binding on the
parties.  SPX may object to any Closing Date Statement only on the grounds that
it was not prepared in accordance with the last paragraph of Section 1.5(a). 
Any Notice of Objection shall specify in reasonable detail the basis for the
objections set forth therein. During such 60-day period, SPX and Purchaser and
their respective Affiliates shall make available for review by the other their
respective books, records, work papers and other documents and information
relating to the Closing Date Statements as may be reasonably requested by
Purchaser or SPX.

 

7

--------------------------------------------------------------------------------


 

(d)                                 If SPX provides the Notice of Objection to
Purchaser within such 60-day period, Purchaser and SPX shall attempt in good
faith to resolve SPX’s objections during the 30-day period following Purchaser’s
receipt of the Notice of Objection.  If Purchaser and SPX are unable to resolve
all such objections within such 30-day period, the matters remaining in dispute
may be submitted for resolution to the Independent Accountant by either
Purchaser or SPX.  Any item not so submitted shall be deemed to be agreed to by
all parties and shall be final and binding upon the parties.  If any dispute is
submitted to the Independent Accountant, each party shall furnish to the
Independent Accountant such work papers and other documents and information
relating to the disputed issues as the Independent Accountant may request and
are available to that party and each party shall be afforded the opportunity to
present to the Independent Accountant material relating to the determination and
to discuss the determination with the Independent Accountant.  The Independent
Accountant shall act as an expert to determine, based solely on the
presentations by Purchaser and SPX, and not by independent review, only those
issues still in dispute.  In resolving any disputed item, the Independent
Accountant (x) shall be bound by the provisions of this Section 1.5 and (y) may
not assign a value to any item greater than the greatest value for such item
claimed by either party or less than the smallest value for such item claimed by
either party.  The determination of the Independent Accountant with respect to
those items in dispute, which shall be made within 60 days of the submission of
the dispute to the Independent Accountant or as soon as practicable thereafter,
shall be set forth in a written statement delivered to Purchaser and SPX, and
the applicable Closing Date Statement(s), adjusted to reflect such
determination, as well as the determinations of Purchaser and SPX with respect
to those items accepted by SPX or otherwise resolved between Purchaser and SPX,
shall become the final Closing Date Statements (the “Final Closing Date
Statements”) and shall be final and binding upon all parties hereto, and the
Working Capital derived from the Closing Date Statement of Working Capital
included in the Final Closing Date Statements (the “Final Working Capital
Statement”) shall be the final Closing Date Working Capital (the “Final Closing
Date Working Capital”) and shall be final and binding upon the parties hereto. 
The scope of the Independent Accountant’s review of any dispute between
Purchaser and SPX regarding the Closing Date Statements pursuant to this
Section 1.5 shall be limited solely to the resolution of the objections to the
Closing Date Statements that are set forth in the Notice of Objection, and the
Independent Accountant shall have no authority over any other disagreement
(including questions of Law or interpretation of contract).  The determination
of the Independent Accountant shall constitute an arbitral award that is final,
binding and non-appealable and upon which a judgment may be entered by a court
having jurisdiction thereover.  The fees and expenses of the Independent
Accountant shall be allocated between Purchaser, on the one hand, and SPX, on
the other hand, in such manner that Purchaser shall be responsible for that
portion of the fees and expenses equal to such fees and expenses multiplied by a
fraction, the numerator of which is the aggregate dollar value of all disputed
items that are resolved by the Independent Accountant in a manner further from
the position submitted to the Independent Accountant by Purchaser and closer to
the position submitted to the Independent Accountant by SPX, and the denominator
of which is the total aggregate dollar value of the disputed items so submitted,
and SPX shall be responsible for the remainder of such fees and expenses.

 

1.6.                            Final Adjustments.

 

(a)                                 Estimates used for purposes of payments at
the Closing Date shall be reconciled with the final calculations in accordance
with the provisions of this Section 1.6 and payment shall be made in accordance
with Section 1.6(g).

 

8

--------------------------------------------------------------------------------


 

(b)                                 Adjustments with reference to the Final
Closing Date Working Capital shall be made as follows:

 

(i)                                     if there was an Estimated Shortfall and
the Final Closing Date Working Capital is less than Estimated Closing Date
Working Capital (such deficiency, the “Shortfall Underpayment”), SPX shall pay
to Purchaser the amount of the Shortfall Underpayment;

 

(ii)                                  if there was an Estimated Shortfall and
the Final Closing Date Working Capital is less than the Permitted Deficiency
Amount but greater than the Estimated Closing Date Working Capital (such excess,
the “Shortfall Overpayment”), then Purchaser shall pay SPX the amount of the
Shortfall Overpayment;

 

(iii)                               if there was an Estimated Shortfall, but the
Final Closing Date Working Capital neither exceeds nor is less than Reference
Working Capital by more than $7.5 million, Purchaser shall pay SPX the amount of
the Estimated Shortfall;

 

(iv)                              if there was an Estimated Shortfall and the
Final Closing Date Working Capital is greater than the Permitted Excess Amount
(such excess, the “Swing Excess”), Purchaser shall pay to SPX an amount equal to
the sum of (x) the amount of the Swing Excess, plus (y) the amount of the
Estimated Shortfall;

 

(v)                                 if there was an Estimated Excess and the
Final Closing Date Working Capital is greater than Estimated Closing Date
Working Capital (such excess, the “Additional Excess”), Purchaser shall pay to
SPX the amount of the Additional Excess;

 

(vi)                              if there was an Estimated Excess and the Final
Closing Date Working Capital is greater than the Permitted Excess Amount but
less than the Estimated Closing Date Working Capital (such deficiency, the
“Extra Overpayment”), then SPX shall pay Purchaser the amount of the Extra
Overpayment;

 

(vii)                           if there was an Estimated Excess, but the Final
Closing Date Working Capital neither exceeds nor is less than Reference Working
Capital by more than $7.5 million, SPX shall pay to Purchaser the amount of the
Estimated Excess;

 

(viii)                        if there was an Estimated Excess and the Final
Closing Date Working Capital is less than Reference Working Capital by more than
the Permitted Deficiency Amount (the “Swing Shortfall”) SPX shall pay to
Purchaser an amount equal to the sum of (x) the amount of the Swing Shortfall,
plus (y) the amount of the Estimated Excess; and

 

(ix)                              if there was neither an Estimated Shortfall
nor an Estimated Excess: then (x) if the Final Closing Date Working Capital is
greater than the Permitted Excess Amount (such dollar amount is referred to
herein as the “Closing Excess”), Purchaser shall pay to SPX the amount of the
Closing Excess, and (y) if the Final Closing Date Working Capital is less than
the Permitted

 

9

--------------------------------------------------------------------------------


 

Deficiency Amount (such dollar amount is referred to herein as the “Closing
Shortfall”), SPX shall pay to Purchaser the amount of the Closing Shortfall.

 

(c)                                  If the amount of the Closing Date Cash as
finally determined pursuant to Section 1.5 (the “Final Closing Date Cash”) is
greater than the Estimated Closing Date Cash, Purchaser shall pay to SPX an
amount equal to the difference and if the Final Closing Date Cash is less than
the Estimated Closing Date Cash, SPX shall pay to Purchaser an amount equal to
the difference.

 

(d)                                 If the amount of Closing Date Indebtedness
as finally determined pursuant to Section 1.5 (the “Final Closing Date
Indebtedness”) is greater than Estimated Closing Date Indebtedness, SPX shall
pay to Purchaser an amount equal to the difference and if the Final Closing Date
Indebtedness is less than the Estimated Closing Date Indebtedness, Purchaser
shall pay to SPX an amount equal to the difference.

 

(e)                                  If the final Closing Date Intragroup
Receivables Amount as finally determined pursuant to Section 1.5 (the “Final
Closing Date Intragroup Receivables Amount”) is greater than the Estimated
Closing Date Intragroup Receivables Amount, Purchaser shall pay to SPX an amount
equal to the difference and if the Final Closing Date Intragroup Receivables
Amount is less than the Estimated Closing Date Intragroup Receivables Amount,
SPX shall pay to Purchaser an amount equal to the difference.

 

(f)                                   If the final Closing Date Intragroup
Payables Amount as finally determined pursuant to Section 1.5 (the “Final
Closing Date Intragroup Payables Amount”) is greater than the Estimated Closing
Date Intragroup Payables Amount, SPX shall pay to Purchaser an amount equal to
the difference and if the Final Closing Date Intragroup Payables Amount is less
than the Estimated Closing Date Intragroup Payables Amount, Purchaser shall pay
to SPX an amount equal to the difference.

 

(g)                                  Any payment owing by Purchaser to SPX
pursuant to this Section 1.6 shall be netted against any payment owing by SPX to
Purchaser pursuant to this Section 1.6. Any payments under this Section 1.6
shall be made within three Business Days after the Closing Statements have all
become final pursuant to Section 1.5 by wire transfer of immediately available
funds to accounts specified in writing by the applicable party, with interest
thereon from and including the Closing Date to but not including the date of
payment at an annual rate equal to the Specified Rate.

 

1.7.                            Multiple Closings.

 

(a)                                 Notwithstanding the provisions of
Section 1.4 and subject to applicable Laws, if, at any time, all of the
conditions to Closing set forth in Article VII and Article VIII (other than
those conditions that by their nature are to be satisfied at the Closing) have
been satisfied or waived, except for the requirement to have received any
Governmental Approval required to effect the transfer of ownership of any of the
Acquired Assets, the China Interests or the Launch Shares (any of the foregoing,
the “Withheld Assets”), then SPX or Purchaser may, by written notice to the
other party at any time thereafter (the “Section 1.7 Notice”), elect to proceed
with the Closing notwithstanding the absence of such Governmental Approval.  If
a Section 1.7 Notice is delivered, then the Effective Date shall be the third
Business Day following the date on which the Section 1.7 Notice is given.  At
the Closing, all of the transactions contemplated by this Agreement shall be
consummated except for the transfer of the Withheld Assets with respect

 

10

--------------------------------------------------------------------------------


 

to which the requisite Governmental Approval has not been received, and (i) the
Cash Purchase Price to be paid pursuant to Section 1.3(c) shall be reduced by
the Agreed Amount applicable to such Withheld Assets, (ii) the Estimated Closing
Date Cash, the Estimated Closing Date Working Capital, the Estimated Closing
Date Indebtedness, the Estimated Closing Date Intragroup Receivables Amount and
the Estimated Closing Date Intragroup Payables Amount shall each, as applicable,
exclude any estimates with respect to such Withheld Assets, (iii) the Reference
Working Capital shall be reduced by the amount of the Agreed Reference Working
Capital applicable to such Withheld Assets, and (iv) subject to the last
sentence of Section 1.7(e), the Closing Date Statements to be delivered pursuant
to Section 1.5 shall not include any amounts related to such Withheld Assets,
but all other provisions of Section 1.5 and 1.6 apply.

 

(b)                                 Following the Closing and until the
Termination Date, SPX and Purchaser shall continue to seek, in accordance with
Section 6.1, all Governmental Approvals required for the transfer of the
Withheld Assets to Purchaser and the provisions of Sections 4.1, 4.2, 4.3 and
4.4 shall remain applicable to the Withheld Assets until the applicable Withheld
Asset Closing.  If by the Termination Date all Governmental Approvals required
for the transfer of any of the Withheld Assets to Purchaser shall not have been
obtained, then either SPX or Purchaser may terminate this Agreement with respect
to any of the Withheld Assets not theretofore purchased with the same effect as
set forth in paragraph (c) of this Section 1.7.

 

(c)                                  If at any time (whether prior to or after
the Closing) any of the conditions set forth in Section 7.5, 7.6, 8.5 or 8.6
becomes incapable of being satisfied with respect to the transfer of the
ownership of any of the Withheld Assets, then this Agreement shall be deemed
amended to eliminate the provisions regarding the purchase and sale of such
Withheld Assets, and, if the Closing has not yet occurred, then the Cash
Purchase Price shall be reduced by the applicable Agreed Amount, the statements
to be prepared and delivered pursuant to Sections 1.3(e) and 1.5 shall not
include any amounts relating to such Withheld Assets, and the Reference Working
Capital shall be reduced by the amount of the Agreed Reference Working Capital
applicable to such Withheld Assets.  Notwithstanding anything herein to the
contrary, if the Closing occurs without the transfer of any of the Withheld
Assets, SPX’s continued ownership and operation of the Service Solutions
Business conducted by SS China, SS Korea and/or SS India, and/or its continued
ownership of the Launch Shares, as applicable, at any time after the Closing
shall not constitute a violation of Section 4.5(a).

 

(d)                                 Within three Business Days after receipt of
any required Governmental Approval required to effect the transfer of any
Withheld Assets, SPX shall prepare and deliver to Purchaser the good faith
estimates referred to in Section 1.3(e) but only with respect to such Withheld
Assets, and within three Business Days thereafter, or on such other date as
Purchaser and SPX may agree, the closing of the purchase and sale of such
Withheld Assets (the “Withheld Assets Closing”) shall take place.  At the
Withheld Assets Closing, SPX shall cause the transfer to Purchaser of the
ownership of such Withheld Assets, and Purchaser shall pay to SPX the Withheld
Asset Closing Date Payment Amount with respect to the Withheld Assets being
transferred by wire transfer of immediately available U.S. dollars to the bank
accounts designated by SPX.  The “Withheld Asset Closing Date Payment Amount”
with respect to the Withheld Assets being transferred shall mean an amount equal
to (i) the Agreed Amount applicable to such Withheld Assets, plus (ii) the
amount (if any) by which the Estimated Closing Date Working Capital with respect
to such Withheld Assets exceeds the Agreed Reference

 

11

--------------------------------------------------------------------------------


 

Working Capital applicable to such Withheld Assets, minus (iii) the amount (if
any) by which the Estimated Closing Date Working Capital with respect to such
Withheld Assets is less than the Agreed Reference Working Capital with respect
to such Withheld Assets, plus (iv) the amount of Estimated Closing Date Cash (if
any) with respect to such Withheld Assets, minus (v) the amount of any Estimated
Closing Date Indebtedness (if any) with respect to such Withheld Assets, plus
(vi) the Estimated Closing Date Intragroup Receivables Amount (if any) with
respect to such Withheld Assets, minus (vii) the Estimated Closing Date
Intragroup Payables Amount (if any) with respect to such Withheld Assets.

 

(e)                                  The estimates referred to in paragraph (d)
of this Section 1.7 shall be prepared in accordance with Section 1.3(e) as if
Section 1.3(e) applied solely to the Withheld Assets to be transferred.  The
Withheld Asset Closing Date Payment Amount shall be reconciled and finalized in
accordance with, and using the procedures set forth in, Sections 1.5 and 1.6 as
if such provisions apply solely to the applicable Withheld Assets except that
for the purpose of such calculations the Reference Working Capital shall be the
Agreed Reference Working Capital applicable to such Withheld Assets and no
portion of the Permitted Excess Amount or Permitted Deficiency Amount shall be
allocated to such Withheld Assets.  Notwithstanding the foregoing, Purchaser and
SPX may agree, depending on the timing of any Withheld Assets Closing relative
to the timing of the preparation and delivery by Purchaser of the Closing Date
Statements, that any Withheld Assets transferred prior to the delivery of the
Closing Date Statements shall be included in the Closing Date Statements instead
of being prepared and delivered separately.

 

(f)                                   Any payment owing by Purchaser to SPX
pursuant to this Section 1.7 shall be netted against any payment owing by SPX to
Purchaser pursuant to this Section 1.7. Any payments under this Section 1.7
shall be made within three Business Days after the Closing Statements with
respect to the applicable Withheld Assets have all become final pursuant to
Section 1.5 by wire transfer of immediately available funds to accounts
specified in writing by the applicable party, with interest thereon from and
including the date of the Withheld Assets Closing to but not including the date
of payment at an annual rate equal to the Specified Rate.

 

1.8.                            French Works Council Process.

 

(a)                                 As promptly as practicable following the
execution of this Agreement, SPX shall cause SS France to initiate the Works
Council Process and will use, and will cause SS France to use, reasonable best
efforts to take all actions necessary, proper or advisable to complete the Works
Council Process as soon as practicable after the date hereof. Purchaser shall
cooperate in good faith with all such efforts, including confirming (for itself
and on behalf of its Affiliates) that it has no current plans to change the
terms and conditions of employment of the employees of SS France (including the
terms of such employees’ salaries, bonuses and other benefits) and, to the
extent relevant to the Works Council Process and otherwise legally permitted,
informing the employees of SS France of such current plans (and not to make any
contradicting statements).  SPX shall keep Purchaser reasonably informed of the
status of the information and consultation process with SS France’s works
council. SPX shall procure that, to the extent practicable, SS France shall
provide copies to Purchaser, in advance, of any proposed written correspondence,
notices or other communications (including any supporting materials) to be made
by SS France to its works council in connection with its information and
consultation on the contemplated transaction, and shall consult with Purchaser
in connection with such communications and consider in good faith any comments
that Purchaser may make thereon. SPX shall use its reasonable endeavours to
procure that SS France shall not without Purchaser’s

 

12

--------------------------------------------------------------------------------


 

prior written consent, such consent not to be unreasonably withheld or delayed,
enter into any agreement or understanding with, or make any commitment to, the
SS France works council that would bind SS France (or Purchaser) or impose any
obligations on SS France or Purchaser.

 

(b)                                 Purchaser hereby offers (the “Offer”) to
purchase, or cause one of its Affiliates to purchase, 100% of the French
Interests on the terms and conditions set forth herein and in the agreement to
be entered into among Purchaser, SPX and its designated Affiliates,
substantially in the form attached hereto as Exhibit 6 (the “French Agreement”),
for consideration equal to the French Purchase Price). The Offer shall remain
open and irrevocable until, and shall expire upon, the earlier of (i) the
termination of the Agreement pursuant to Article X, and (ii) the expiration of
six months following the Closing Date, unless extended by mutual agreement of
SPX and Purchaser (the “Offer Period”).  “Completion of the Works Council
Process” shall be deemed to take effect upon the delivery by the works council
of its opinion in respect of the transaction. In the event that the works
council fails to provide an opinion after having been appropriately informed and
consulted (which shall be determined jointly by SPX and Purchaser acting
reasonably, having regard to French legal requirements and past practice),
Completion of the Works Council Process will be deemed to take effect upon such
date as SPX and Purchaser, acting reasonably and in good faith, determine
jointly (on the basis, without limitation, of the minutes of the information and
consultation meeting(s) with the works council), that no further information and
consultation process is required with the works council in respect of the
contemplated transaction.

 

(c)                                  SPX shall not be obligated to sell the
French Interests. Within three Business Days following the completion of the
Works Council Process, SPX shall deliver a written notice to Purchaser
indicating its acceptance (an “Acceptance Notice”) or rejection (a “Rejection
Notice”) of the Offer.  An Acceptance Notice, if delivered prior to Closing,
shall be contingent on the consummation of the Closing. Upon receipt of an
Acceptance Notice, Purchaser shall promptly execute and deliver the French
Agreement.

 

(d)                                 If SPX delivers an Acceptance Notice prior
to the Closing Date, the closing of the purchase and sale of the French
Interests (the “French Closing”) shall occur concurrently with and as part of
the Closing pursuant to the terms and conditions of this Agreement and the
French Agreement.

 

(e)                                  If (x) SPX does not deliver an Acceptance
Notice prior to the Closing Date, or (y) SPX delivers a Rejection Notice prior
to the Closing Date,

 

(i)                                     at the Closing, (A) the Cash Purchase
Price shall be reduced by the Agreed Amount applicable to SS France, (B) the
Estimated Closing Date Cash, the Estimated Closing Date Working Capital, the
Estimated Closing Date Indebtedness, the Estimated Closing Date Intragroup
Receivables Amount and the Estimated Closing Date Intragroup Payables Amount
shall each, as applicable, exclude any estimates with respect to SS France, and
(C) the Reference Working Capital shall be reduced by the amount of the Agreed
Reference Working Capital applicable to SS France;

 

(ii)                                  the provisions of Sections 4.1, 4.2, 4.3
and 4.4 shall remain applicable to SS France until the earlier of (A) the French
Closing, and (B) the delivery of the Rejection Notice.

 

13

--------------------------------------------------------------------------------


 

(f)                                   If SPX delivers an Acceptance Notice after
the Closing but prior to the expiration of the Offer Period,

 

(i)                                     the French Closing shall occur within
five Business Days following the delivery of the Acceptance Notice by SPX or on
such other date as Purchaser and SPX may agree, pursuant to the terms and
conditions of this Agreement and the French Agreement;

 

(ii)                                  certain adjustment amounts shall be
payable at and after the French Closing and shall be calculated in accordance
with Sections 1.3(c), 1.3(e), 1.5 and 1.6 as if such provisions apply solely to
SS France, except that for the purpose of such calculations the Reference
Working Capital shall be the Agreed Reference Working Capital applicable to SS
France.

 

(g)                                  Notwithstanding anything to the contrary,
the conduct of the business of SS France (i) during the Offer Period, or (ii)
(x) if SPX shall have delivered a Rejection Notice or (y) if the Offer Period
shall have expired, during the period thereafter, shall not constitute a
violation of Section 4.5(a).

 

(h)                                 If SPX delivers a Rejection Notice, if the
Closing occurs, SPX shall be prohibited from selling the French Interests for 12
months after the date of the Rejection Notice.

 

(i)                                     If (x) SPX delivers a Rejection Notice
or (y) the Offer expires without being accepted, if the Closing occurs, SPX and
Purchaser shall negotiate in good faith appropriate and reasonable supply and
services arrangements and cross-licensing agreements in order to allow SS France
and the Service Solutions Business to continue the conduct of their respective
businesses then conducted.

 

ARTICLE II

 

Representations and Warranties of SPX

 

SPX hereby represents and warrants to Purchaser, except as otherwise set forth
in the disclosure schedules delivered by SPX to Purchaser concurrently herewith
(the “Disclosure Schedules”), as follows (as used in this Agreement, the term
“Service Solutions Companies” shall mean (i) the SPX Sellers but (in each case)
only to the extent related to the Service Solutions Business and (ii) the
Members of the Service Solutions Group, and the term “Service Solutions Company”
means any one of the foregoing):

 

2.1.                            Corporate Authority and Approval.  Each of the
SPX Sellers has all requisite corporate or other similar power, as the case may
be, and authority to enter into, deliver and perform its obligations under, this
Agreement and the Ancillary Agreements and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery of this Agreement
and the Ancillary Agreements by each of the SPX Sellers party hereto and
thereto, the performance by each of the SPX Sellers of its obligations hereunder
and thereunder, and the consummation by each of the SPX Sellers of the
transactions contemplated hereby and thereby, have been duly authorized by all
requisite corporate or similar action on the part of each such Person.  No vote
or approval of the stockholders of SPX is required for SPX to enter into,
deliver or perform its obligations under this Agreement or the Ancillary
Agreements.  This Agreement has been duly executed and delivered by each of the
SPX Sellers party hereto and

 

14

--------------------------------------------------------------------------------


 

(assuming the valid authorization, execution, and delivery of this Agreement by
Purchaser) constitutes a legal, valid and binding obligation of each of the SPX
Sellers party hereto enforceable against such Person in accordance with its
terms, except to the extent such enforceability may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
Laws relating to or affecting creditors’ rights generally and to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).  The Ancillary Agreements will be duly executed
and delivered by SPX and its Affiliates (including the Other SPX Sellers) which
are party thereto and (assuming, if applicable, the valid authorization,
execution, and delivery thereof by the other parties thereto) will constitute
the legal, valid and binding obligations of SPX and such Affiliates which are a
party thereto, enforceable against each such Person in accordance with their
respective terms, except to the extent such enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar Laws relating to or affecting creditors’ rights generally and to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law).

 

2.2.                            Organization and Good Standing.  Each of the
Members of the Service Solutions Group is an entity duly organized, validly
existing, and in good standing under the Laws of its jurisdiction of
organization and has all requisite corporate or similar power and authority to
own, lease, and operate the properties and assets it currently owns or leases
and to carry on its business as it is currently conducted.  Each of the Members
of the Service Solutions Group is, in all material respects, duly licensed or
qualified to do business as a foreign entity and is in good standing in all
jurisdictions in which the character of the properties and assets now owned or
leased by it or the nature of the business now conducted by it requires it to be
so licensed, qualified or in good standing.  Prior to the Closing, SPX will have
furnished or have made available to Purchaser a copy of the certificate of
incorporation and by-laws (or other comparable organizational documents) and
where applicable, up to date excerpts from the trade or companies’ register and
up to date copies of the lists of shareholders of each of the Members of the
Service Solutions Group. No insolvency or liquidation proceedings have been
initiated against any Member of the Service Solutions Group, and to the
knowledge of SPX, no insolvency or liquidation proceedings are threatened
against any Member of the Service Solutions Group.

 

2.3.                            Capitalization.  The Disclosure Schedules set
forth the authorized, issued and outstanding Equity Interests of each of the SS
Operating Companies. All of the issued and outstanding Equity Interests of each
SS Operating Company have been validly issued and are fully paid and
nonassessable, and were not issued in violation of any preemptive or similar
rights.  The Disclosure Schedules set forth a list of the record and beneficial
owners of all of the outstanding Equity Interests of each SS Operating Company. 
Except for the Equity Interests set forth in the Disclosure Schedules, there are
no Equity Interests of any SS Operating Company outstanding and there are no
Equity Interests outstanding convertible into, exchangeable for, or carrying the
right to acquire, or any voting agreements with respect to, or any restrictions
(other than restrictions under applicable securities laws) on transfers of, any
Equity Interests of any SS Operating Company or any subscriptions, warrants,
options, rights or other arrangements obligating any SS Operating Company to
issue or acquire any of its Equity Interests.

 

15

--------------------------------------------------------------------------------


 

2.4.                            SS Operating Company Interests; Launch Shares;
Acquired Assets.

 

(a)                                 Upon delivery to Purchaser at the Closing of
executed instruments of transfer evidencing the transfers of the SS Operating
Company Interests to Purchaser or an Affiliate of Purchaser, and receipt by SPX
(on behalf of the SPX Sellers) of the portion of the Purchase Price payable in
respect thereof, legal and valid title to the SS Operating Company Interests
will pass to Purchaser or an Affiliate of Purchaser, free and clear of all
Encumbrances (other than Encumbrances created by Purchaser).

 

(b)                                 Upon delivery to Purchaser at the Closing of
certificates representing the Launch Shares, duly endorsed for transfer to
Purchaser or an Affiliate of Purchaser or accompanied by duly executed stock
powers in blank or other appropriate instrument of transfer, and receipt by SPX
(on behalf of the SPX Sellers) of the portion of the Purchase Price payable in
respect thereof, legal and valid title to the Launch Shares will pass to
Purchaser or an Affiliate of Purchaser, free and clear of all Encumbrances
(other than Encumbrances created by Purchaser).

 

(c)                                  Upon delivery to Purchaser at the Closing
of executed bills of sale or other instruments of transfer and assignment in
respect of the Acquired Assets and receipt by SPX (on behalf of the SPX Sellers)
of the portion of the Purchase Price payable in respect thereof, legal and valid
title to the Acquired Assets will pass to Purchaser, free and clear of all
Encumbrances, other than Permitted Encumbrances (and other than Encumbrances
created by Purchaser).

 

2.5.                            Subsidiaries.

 

(a)                                 The Disclosure Schedules set forth a list of
the Subsidiaries (direct and indirect) of the respective SS Operating Companies
as of the date hereof.  Other than the Subsidiaries of the SS Operating
Companies so listed, the SS Operating Companies do not directly or indirectly
own any Equity Interest of, or any Equity Interest convertible into,
exchangeable for, or carrying the rights to acquire, any Equity Interests of,
any corporation, partnership, joint venture or other business association or
entity.

 

(b)                                 The Disclosure Schedules set forth the
authorized, issued and outstanding Equity Interests of each of the Subsidiaries
(direct and indirect) of the SS Operating Companies.  All of the issued and
outstanding Equity Interests of each Subsidiary have been validly issued and are
fully paid and nonassessable, were not issued in violation of any preemptive or
similar rights and are held, of record and beneficially, by an SS Operating
Company or a wholly owned Subsidiary of an SS Operating Company.  Except for the
Equity Interests set forth in the Disclosure Schedules, there are no Equity
Interests of any Subsidiary of an SS Operating Company outstanding and there are
no securities outstanding convertible into, exchangeable for, or carrying the
right to acquire, or any voting agreements with respect to, or any restrictions
(other than restrictions under applicable securities laws) on transfers of, any
Equity Interests of any Subsidiary of an SS Operating Company or any
subscriptions, warrants, options, rights or other arrangements obligating any
Subsidiary of an SS Operating Company to issue or acquire any of its Equity
Interests.

 

2.6.                            Governmental Approvals.  No consent, approval,
waiver or authorization of, or exemption by, or filing with, any Governmental
Authority (each, a “Governmental Approval”) is required to be obtained by SPX or
any of its Affiliates in connection with the execution, delivery and performance
by SPX or any of its Affiliates of this Agreement or the Ancillary Agreements,
or the taking by SPX or its Affiliates of any other action contemplated hereby
or thereby, excluding, however, such Governmental Approvals which, if not
obtained, would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse

 

16

--------------------------------------------------------------------------------


 

Effect (it being understood that, in making the representations and warranties
contained in this Section 2.6, SPX is relying on the information and documents
furnished by Purchaser).  No representation or warranty is made herein regarding
any such Governmental Approvals that may be required in respect of any Permits.

 

2.7.                            No Conflicts.  None of the execution and
delivery by SPX or any of its Affiliates of this Agreement or any of the
Ancillary Agreements, nor the performance by them of their respective
obligations hereunder and thereunder, nor the consummation by any of them of the
transactions contemplated hereby and thereby will in any material respect, with
or without the giving of notice or the lapse of time, or both, subject to
obtaining any Governmental Approvals referred to in Sections 2.6 and 3.3, (a)
conflict with or violate any provision of the organizational documents of SPX or
any of its Affiliates, (b) violate any Order or material Law applicable to SPX
or any of its Affiliates or any of the properties or assets of the Service
Solutions Business, or (c) conflict with or result in the breach of any
agreement reflecting obligations of SPX or its Affiliates for Indebtedness,
except (in the case of clause (c) only) for conflicts that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

2.8.                            Compliance with Laws; Permits.

 

(a)                                 Each of the Service Solutions Companies is
in compliance in all material respects with all material Laws applicable to it,
any of its properties or other assets or any of its businesses or operations.

 

(b)                                 Each of the Service Solutions Companies
holds all licenses, franchises, registrations, permits, certificates, approvals
and authorizations from Governmental Authorities necessary for the conduct of
the Service Solutions Business as currently conducted by them, including the
manufacture and sale of products (collectively, “Permits”), except where the
failure to possess any such Permit would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each of the Service
Solutions Companies is in compliance with the terms of all Permits, except where
the failure to comply would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  None of the Service Solutions
Companies has received written notice in the last 12 months to the effect that a
Governmental Authority was considering the amendment, termination, revocation or
cancellation of any Permit which action would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

2.9.                            Financial Statements.  SPX has delivered to
Purchaser the unaudited combined balance sheets of the Service Solutions
Business as at December 31, 2009 and 2010 and September 30, 2011, and the
unaudited combined statements of income of the Service Solutions Business for
the fiscal years ended December 31, 2009 and 2010 and the nine-month period
ended September 30, 2011 (collectively, the “Financial Statements”), a copy of
each of which is included in the Disclosure Schedules.  The Financial Statements
were prepared from and in accordance with the books and records of the Service
Solutions Companies and present fairly in all material respects the combined
financial position and combined results of operations of the Service Solutions
Business as at the respective dates indicated and for the respective periods
then ended in conformity with U.S. generally accepted accounting principles
(“GAAP”), consistently applied. The combined statements of cash flows for the
fiscal years ended December 31, 2009 and 2010 and the nine-month period ended
September 30, 2011 included in the

 

17

--------------------------------------------------------------------------------


 

Disclosure Schedules have been prepared from and in accordance with the books
and records of the Service Solutions Companies and from the Financial Statements
for internal purposes.  The books and records of the Service Solutions
Companies, in all material respects, (i) accurately reflect the transactions and
accounts of the Service Solutions Business and (ii) have been and are being
maintained in accordance with good business practices and applicable Laws.  Each
Member of the Service Solutions Group that is required to have filed statutory
accounts for its last fiscal year prior to the date hereof has done so or has
obtained an extension of time to do so in compliance, in all material respects,
with applicable Laws.  No Member of the Service Solutions Group engages in
factoring or “reverse factoring” of any of its accounts receivable or accounts
payable, as applicable.

 

2.10.                     Absence of Certain Changes or Events.  Since September
30, 2011 to the date of this Agreement, there have not been any changes, events,
occurrences or state of facts that would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Since September 30,
2011 to the date of this Agreement, (a) the Service Solutions Companies have
carried on and operated the Service Solutions Business in the ordinary course of
business in all material respects, and (b) none of the Service Solutions
Companies has taken any of the following actions:

 

(a)                                 (1) incurred any Indebtedness, except in the
ordinary course of business, and except for intercompany debt which will be
repaid, contributed, settled or cancelled at or prior to the Closing; (2) merged
or consolidated with, purchased substantially all or a material portion of the
assets of, or otherwise acquired, any business or any Person; (3) incurred or
created any Encumbrances (other than Permitted Encumbrances) on any of the
Acquired Assets or assets of the Service Solutions Companies that will not be
removed prior to the Closing; (4) sold, transferred, leased, licensed, pledged,
mortgaged, encumbered or disposed of any material assets of any of the Service
Solutions Business, other than (A) in the ordinary course of business or (B)
dispositions of obsolete, excess or worthless assets;

 

(b)                                 (1) increased the wages or benefits payable
to any of the Business Employees (including any such increase pursuant to any
bonus, pension, profit sharing or other plan or commitment), except for
increases in wages or benefits in the ordinary course of business; (2) entered
into any employment agreement (other than the entry into an employment agreement
in connection with the hiring or promotion of any employee entitled to receive
pursuant to such agreement an annual salary of $200,000 or less (excluding any
bonus, pension, profit sharing or other compensation)) or, except in the
ordinary course of business, amended any employment, consulting, severance,
change in control, compensation or similar agreement for the benefit or welfare
of any Business Employees; or (3) adopted, entered into or amended any Benefit
Plan applicable to any Business Employee, except in the ordinary course of
business;

 

(c)                                  amended in any material respect, or waived
any material right under, any Material Contract, except in the ordinary course
of business, other than as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

 

(d)                                 (1) except as required under GAAP, made any
material changes to any of its methods of accounting or financial accounting
practices, policies or principles from those employed in the Financial
Statements; or (2) made or revoked any material election relating to Taxes, or
settled or compromised any material claim or Action relating to Taxes; or

 

18

--------------------------------------------------------------------------------


 

(e)                                  delayed the payment of accounts payable or
accelerated the collection of receivables of the Service Solutions Business
except in the ordinary course of business.

 

2.11.                     Title to Assets.  As of the Effective Date, the SPX
Asset Sellers will have good and valid title to or a valid leasehold in all of
the Acquired Assets which they are transferring to Purchaser pursuant to Section
1.2(a), and the Members of the Service Solutions Group will have good and valid
title to or a valid leasehold in all of their respective assets and properties
(whether real or personal, tangible or intangible), in each case free and clear
of all Encumbrances other than Permitted Encumbrances.

 

2.12.                     Intellectual Property.

 

(a)                                 The Disclosure Schedules set forth a list,
as of the date hereof, of all: (i) Owned Intellectual Property that is
registered or for which an application to register is pending with a
Governmental Authority, and (ii) all Licenses that call for payments by or to
the Service Solutions Companies of more than $200,000 per year, other than
Licenses for off-the-shelf or commercially available computer software,
open-source software and click-wrap agreements.

 

(b)                                 The Service Solution Companies own, free and
clear of all Encumbrances, other than Permitted Encumbrances, all rights, title
and interest to the material Owned Intellectual Property, and have the right to
use, pursuant to a valid and enforceable written license, all material Licensed
Intellectual Property.  No invalidity of any Owned Intellectual Property that
would reasonably be expected to have a Material Adverse Effect is, to SPX’s
knowledge, threatened.  The Service Solutions Companies have taken all
commercially reasonable actions consistent with industry standards to maintain
and protect the Owned Intellectual Property.

 

(c)                                  There is no material Action pending against
any of the Service Solutions Companies asserting the invalidity, misuse or
unenforceability of any Owned Intellectual Property, (ii) no Service Solutions
Company has received any written notice of any material claim by any Person
against any Service Solution Company for infringement or misappropriation of the
Intellectual Property of such Person (including any demand or request that any
Service Solutions Company obtain a license for any such rights from any such
Person), (iii) to the knowledge of SPX, the conduct, goods and services of the
Service Solutions Business have not infringed, misappropriated or conflicted
with and do not infringe, misappropriate or conflict with any material
Intellectual Property of other Persons and (iv) to the knowledge of SPX, none of
the material Owned Intellectual Property has been infringed, misappropriated or
conflicted by other Persons and none is being infringed, misappropriated or is
in conflict by other Persons.

 

(d)                                 Each employee, officer and consultant of the
Service Solutions Business who has developed material Owned Intellectual
Property has executed an agreement in favor of the Service Solutions Companies
that provide for (i) the disclosure and assignment to the Service Solutions
Companies of Intellectual Property developed by such employee, officer and
consultant, as applicable, and (ii) the maintenance of the confidentiality of
any information proprietary to the Service Solutions Business.

 

2.13.                     Environmental Matters.

 

(a)                                 (i) The Service Solutions Companies are in
compliance in all material respects with all Environmental Laws that are
material to their properties or operations; (ii) none

 

19

--------------------------------------------------------------------------------


 

of the Service Solutions Companies has (A) received any written notice that any
such Service Solutions Company is a potentially responsible party in any
material respect under CERCLA or any similar Environmental Law at any federal or
state site, (B) been named in any Action alleging any material violation of, or
material liability under, any Environmental Laws, or (C) been required to
undertake any Remedial Action by any Governmental Authority or any other Person
pursuant to any Environmental Law, in each case which matter has not been
resolved or completed in all material respects.

 

(b)                                 Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) the
Services Solutions Companies have obtained and currently maintain all Permits
necessary under Environmental Laws for their operations, and (ii) there is no
investigation known to SPX, nor any Action pending, or to the knowledge of SPX,
threatened against the Service Solutions Companies or any Real Property to
revoke such Permits.

 

(c)                                  SPX and Purchaser agree that (i) SPX is
making no representations or warranties in this Agreement relating to the
Retained Real Properties and (ii) the only representations and warranties of SPX
made herein with respect to any matters arising under any Environmental Laws are
those contained in this Section 2.13.

 

2.14.                     Material Contracts.  The Disclosure Schedules contain
a list of all Contracts that exist as of the date hereof, other than Benefit
Plans, to which any of the Service Solutions Companies is a party, and that fall
within any of the following categories (each, a “Material Contract”):

 

(a)                                 each Contract that provides for the receipt
or payment of more than $2,000,000 in any calendar year, including, without
limitation, all such Contracts that are (i) Contracts for capital expenditures
(including leases of personal property), (ii) distribution, dealer, customer,
strategic partner or sales agency Contracts, (iii) guarantees of third party
obligations, and (iv) Contracts for the purchase or sale of any assets,
including products, materials, supplies, advertising, equipment or services
(unless terminable by the Service Solutions Company upon no more than 30 days’
notice), but excluding purchase orders or other Contracts for the purchase of
raw materials, components or supplies, and sales orders or other Contracts for
the sale of finished goods, entered into in the ordinary course of business;

 

(b)                                 each Contract that purports to limit,
curtail or restrict the kinds of businesses in which a Service Solutions Company
may engage, the geographical area in which it may conduct its business, or the
Persons with whom it can compete or to whom it can sell products or deliver
services;

 

(c)                                  each loan or credit agreement, mortgage,
indenture, note or other Contract or instrument evidencing Indebtedness of any
Service Solutions Company or any Contract or instrument pursuant to which
Indebtedness may be incurred or is guaranteed by any Service Solutions Company
(other than the SPX Credit Agreement);

 

(d)                                 each joint research and development
agreement involving expenditures by the Service Solutions Companies in excess of
$1,000,000 in any calendar year;

 

(e)                                  each Contract which purports to require any
Service Solutions Company to manufacture any products in any specified
geographical area or purports to limit the rights of any Service Solutions
Company to relocate manufacturing operations;

 

20

--------------------------------------------------------------------------------


 

(f)                                   each License (whether as licensor or
licensee), royalty-bearing or similar agreement permitting the use of any
Intellectual Property of the Service Solutions Business that provides for the
receipt or payment of more than $200,000 in any calendar year;

 

(g)                                  each joint venture, partnership or similar
agreement and each Contract providing for the formation of a joint venture,
long-term alliance or partnership or involving an equity investment by any
Service Solutions Company; and

 

(h)                                 each Real Property Lease providing for
annual rental payments in excess of $500,000.

 

SPX has made available to Purchaser or its Representatives copies of all such
Material Contracts.  Each Material Contract is a valid and binding obligation of
the applicable Service Solutions Company and is enforceable against such entity
in accordance with its terms, except to the extent such enforceability may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar Laws relating to or affecting creditors’ rights
generally and to general principles of equity (regardless of whether enforcement
is considered in a proceeding in equity or at law).  None of the Service
Solutions Companies nor, to the knowledge of SPX, any other party is in default
under or in breach of or is otherwise delinquent in performance under any
Material Contract in any material respect, and no event has occurred that with
notice or lapse of time, or both, would constitute such a default.  None of the
Service Solutions Companies has received any written notice of termination or
cancellation of any Material Contract.

 

2.15.                     Litigation.  There is no pending or, to SPX’s
knowledge, threatened Action against, or, to SPX’s knowledge, Governmental
Investigation of, any of the Service Solutions Companies (a) with respect to
which there is a reasonable likelihood of a determination that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or (b) that seeks to enjoin or obtain damages in respect of the
consummation of the transactions contemplated hereby.  None of the Service
Solutions Companies is subject to any outstanding Orders that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

2.16.                     Insurance.  The Disclosure Schedules set forth a list,
as of the date hereof, of all material casualty, general liability and other
insurance policies maintained by or on behalf of any of the Service Solutions
Companies (the “Insurance Policies”). Each of the Insurance Policies is in full
force and effect and no written notice has been received by any of the Service
Solutions Companies from any insurance carrier purporting to cancel or
materially modify coverage under any of the Insurance Policies.  There are no
pending material claims against the Insurance Policies by any of the Service
Solutions Companies as to which the insurers have in writing denied liability. 
Purchaser acknowledges that, except as set forth in the Disclosure Schedules,
Purchaser and its Affiliates (including the Members of the Service Solutions
Group) will not have the benefit of any of the Insurance Policies following the
Closing.

 

2.17.                     Employee Benefit Plans.

 

(a)                                 The Disclosure Schedules contains a list, as
of the date hereof, of all material Benefit Plans.  With respect to each
material Benefit Plan, SPX has delivered or made available to Purchaser copies
of the following documents (to the extent applicable): (i) all current

 

21

--------------------------------------------------------------------------------


 

plan documents and benefit schedules; (ii) the most recent summary plan
description, or, if no summary plan description exists, a written description of
all material terms and conditions of such Benefit Plan; and (iii) the most
recent determination letter from the Internal Revenue Service or similar
approval from any other Governmental Authority.  SPX has also delivered or made
available to Purchaser a copy of each Employment Agreement in effect on the date
hereof.

 

(b)                                 Each Benefit Plan that is intended to be
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended
(the “Code”), if any, (i) has received a favorable determination letter from the
Internal Revenue Service and (ii) has been operated in compliance with ERISA and
in accordance with the provisions of, and the rules and regulations covering,
such Benefit Plan except where the failure to so comply would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect. 
There are no pending Actions which have been asserted or instituted against the
Benefit Plans, the plan sponsor or the plan administrator, or against any
fiduciary of the Benefit Plans with respect to the operation of such plans
(other than routine benefit claims), nor to the knowledge of SPX are any such
Actions threatened, with respect to which there is a reasonable likelihood of a
determination that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  None of the Benefit Plans is a
multiemployer plan within the meaning of Section 4001(a)(3) of ERISA.

 

(d)                                 All Benefit Plans that are subject to the
Laws of any jurisdiction outside of the United States (i) have been maintained
in accordance with all applicable requirements of such Laws except where a
failure to be so maintained would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and (ii) if they are
intended to qualify for special tax or social security treatment, meet all
requirements for such treatment, except where a failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(e)                                  No payments, transfers or other benefits
made or to be made to any Business Employee or Former Business Employee under
any Benefit Plan or existing contract or arrangement with or covering such
employee will give rise to the payment of any amount that would not be
deductible pursuant to Section 280G of the Code.

 

2.18.                     Fees.  Except for the fees payable to Credit Suisse
Securities (USA) LLC, which are the responsibility of SPX, none of the Service
Solutions Companies has paid or become obligated to pay any fee or commission to
any broker, finder or intermediary in connection with the transactions
contemplated hereby.

 

2.19.                     Assets of the Business.  As of the Effective Date, the
assets and properties held by the Members of the Service Solutions Group,
together with the Acquired Assets and the Launch Shares, will constitute all of
the material assets and properties that are used by SPX and its Affiliates
exclusively in the conduct of the Service Solutions Business as currently
conducted.  All such assets are in good condition and repair, ordinary wear and
tear excepted, and are usable in the ordinary course of business, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

2.20.                     Real Estate.  The Disclosure Schedules set forth a
list, as of the date hereof, of (i) all of the real property owned by any
Service Solutions Company (the “Owned Real Property”) and (ii) all the leasehold
interests in real property of the Service Solutions

 

22

--------------------------------------------------------------------------------


 

Companies (the “Leased Real Property” and the leases where the annual lease
payment exceeds $500,000 relating to such Leased Real Property, the “Real
Property Leases,” and the Leased Real Property together with the Owned Real
Property, the “Real Property”).  Each Service Solutions Company has title to, or
a valid leasehold interest entitling it to the right to possession and use of
all of the Real Property owned or leased by it free and clear of any
Encumbrances other than Permitted Encumbrances.

 

2.21.                     Labor Matters.

 

(a)                                 The Disclosure Schedules list all collective
bargaining agreements, union contracts, employee representation agreements,
works council, and similar agreements or arrangements in effect on the date
hereof that cover any Business Employee (each, a “Collective Bargaining
Agreement”).  With respect to the Service Solutions Companies, (i) there is no
material labor strike, dispute, slowdown, lockout or stoppage pending or, to
SPX’s knowledge, threatened against any of the Service Solutions Companies, and
none of the Service Solutions Companies has experienced any material labor
strike, dispute, slowdown, lockout or stoppage since December 31, 2010; (ii)
there is no material unfair labor practice charge or complaint against any of
the Service Solutions Companies pending or, to the knowledge of SPX, threatened
before the National Labor Relations Board or before any similar state or foreign
agency; (iii) no Person has made any material claim or charge against any of the
Service Solutions Companies under any Law relating to discrimination with
respect to employees or employment practices or with respect to breaches of any
such Law; and (iv) since December 31, 2010, there has been no material
grievance, or arbitration involving any of the Service Solutions Companies
arising out of any Collective Bargaining Agreement or other grievance procedure.

 

(b)                                 The Service Solutions Companies are in
compliance with all the Collective Bargaining Agreements, individual employment
agreements and Laws relating to the employment of labor, including all such Laws
relating to wages, hours, holidays, the WARN Act and any similar state or local
“mass layoff’ or “plant closing” Law, collective bargaining, pay equity,
discrimination, civil rights, compulsory recruitment of disabled employees,
social security and taxes, severance indemnities, definite/term contracts,
consulting and sales agent agreements, safety and health, workers’ compensation,
welfare, pension, union rights, duties and tasks, except for failures to comply
that would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

 

(c)                                  With regard to the German Subsidiaries, the
Disclosure Schedules list, as of the date hereof, all material agreements and
other commitments, whether of an individual or collective nature, regarding
pensions under which any of the German Subsidiaries has any obligations
(together, the “German Pension Commitments”).  The German Subsidiaries have
fulfilled in all material respects all obligations under or in connection with
the German Pension Commitments when due. The German Subsidiaries have properly
provided for all material financial liabilities under or in connection with the
German Pension Commitments pertaining to periods prior to Closing as required by
the German Pension Commitments and applicable Law. All pensions provided by the
German Subsidiaries have been in all material respects adjusted regularly as
required by section 16 German Company Pension Act (Betriebsrentengesetz) or the
relevant contractual provisions.  The German Subsidiaries have duly paid all
contributions to the Pension Guarantee Fund (Pensions-Sicherungs-Verein) when
due except where the failure to do so would not result in a material liability
to the German Subsidiaries.  The Disclosure Schedules list all pending
litigation with current or former employees or managing directors (stating
competent court, name of plaintiff/defendant and file number) to which any of
the German

 

23

--------------------------------------------------------------------------------


 

Subsidiaries or SS France is a party, with respect to which there is a
reasonable likelihood of a determination that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Neither
the German Subsidiaries nor SS France has granted commitments or concluded
agreements with individual employees or managing directors which trigger
material payments or other entitlements in connection with the consummation of
the transactions contemplated in this Agreement.  There are no material customs
(betriebliche Übungen) and general commitments (Gesamtzusagen) applicable for
the employees of the German Subsidiaries or SS France. The German Subsidiaries
have not concluded any material social plans (Sozialpläne) or social tariff
agreements (Tarifsozialpläne) within the last five years.  The Disclosure
Schedules list, as of the date hereof, all material agreements and commitments
to which the German Subsidiaries are bound which either prohibit or restrict, in
any material respect, their ability to terminate employees or to close down or
relocate a site.

 

(d)                                 Other than the Service Solutions Group
Employees, there are no Persons (including, without limitation, consultants,
directors, sales agents, definite/term employees, temporary workers, etc.) who
have, or may claim to have, any relationship with the Service Solutions
Companies which qualifies such persons as employees and/or permanent employees
of the Service Solutions Companies under applicable Law.

 

(e)                                  No verification notice relating to social
security or social assistance contributions under applicable Italian Laws has
been served and, to SPX’s knowledge, there are no grounds for inspections in
connection with additional contributions due pursuant to any applicable Italian
Laws.

 

(f)                                   Prior to the Effective Date, the Service
Solutions Companies shall have complied, in all material respects, with all
applicable material Laws and the Collective Bargaining Agreements relating to
requirements to provide information to labor unions and perform consultation
procedures that arise as a result of the sale of the Service Solutions Business
and the other transactions contemplated by this Agreement (it being understood
that in making the representations and warranties contained in this Section
2.21(f), SPX will be relying upon, among other things, certain information and
documents as may be furnished by Purchaser and compliance by Purchaser with its
obligations hereunder, including under Section 1.7.  In particular, with respect
to SS France there shall be no breach of the representations and warranties
contained in this Section 2.21(f) if Completion of the Works Council Process was
determined jointly by SPX and Purchaser pursuant to Section 1.7(b).

 

2.22.                     Relationships with Customers and Distributors.  Within
180 days prior to the date of this Agreement, no customer or distributor of the
Service Solutions Business that accounted for annual sales of the Service
Solutions Business in excess of $1,000,000 during the current, or immediately
preceding, fiscal year has terminated its overall relationship with the Service
Solutions Business or materially reduced the aggregate value of services and/or
products required by such customer or distributor from the Service Solutions
Business.

 

2.23.                     Tax Matters.

 

(a)                                 All material Tax Returns required to be
filed by each of the Service Solutions Companies have been timely filed (taking
into account extensions of time to file).  All such Tax Returns were true,
correct, and complete in all material respects, and all Taxes due and owing with
respect to the Service Solutions Business have been paid (other than Taxes that
are reserved for in the Financial Statements).

 

24

--------------------------------------------------------------------------------


 

(b)                                 There is no Tax audit or proceeding pending
or, to SPX’s knowledge, threatened with respect to material Taxes of any of the
Service Solutions Companies.  None of the Service Solutions Companies has
received written notice of any material Tax deficiency.

 

(c)                                  The Service Solutions Companies have, or
have caused to be, withheld, and have paid over, or have caused to have been
paid over, to the appropriate taxing authorities, all material Taxes required by
applicable Law to be so withheld and paid over by them, including in connection
with any applicable acquisition of assets, stock, membership, or other equity
interests.

 

(d)                                 No Service Solutions Company has
participated in the last five years in any “listed transaction” within the
meaning of Treasury Regulation Section 1.6011-4(b)(2).

 

(e)                                  The Disclosure Schedules set forth the
classification for federal income tax purposes of each of the Members of the
Service Solutions Group.  SS US has been classified as a disregarded entity for
federal income tax purposes since its formation and it will continue to be
treated as a disregarded entity for federal income tax purposes through the
Closing.

 

(f)                                   No written claim has been made in the last
five years by a Governmental Authority in a jurisdiction where any of the
Service Solutions Companies does not file Tax Returns that it is or may be
subject to taxation by that jurisdiction, nor to the knowledge of SPX, has SPX
made any determination that it is reasonably certain that any of the Service
Solutions Companies was required, at any time in the last five years, to file
Tax Returns in a jurisdiction where it did not file Tax Returns and where it
does not currently file Tax Returns.

 

(g)                                  SPX has delivered or made available to
Purchaser correct and complete copies of (i) all material Income Tax Returns
filed by each Member of the Service Solutions Group, and (ii) examination
reports and statements of deficiencies assessed against or agreed to by any
Member of the Service Solutions Group, in each case since December 31, 2008.

 

(h)                                 No Member of the Service Solutions Group
has, nor has any of them had in the last five years, a “permanent establishment”
in any country other than the country in which such company is legally formed.

 

(i)                                     No Member of the Service Solutions Group
has waived any statute of limitations with respect to Taxes or agreed to any
extension of time with respect to a material Tax assessment or deficiency, which
waiver or extension remains in effect.

 

(j)                                    No Member of the Service Solutions Group
is a party to, nor are any of them bound by, nor are any of the Acquired Assets
or Assumed Liabilities, a Tax allocation or sharing agreement that will impose
any liability on such Member subsequent to the Closing Date, other than an
agreement the primary purpose of which does not relate to Taxes.

 

(k)                                 Each Service Solutions Company has provided
Purchaser with copies of all Tax opinions relating to and in the audit files of
such Service Solutions Company.

 

(l)                                     No rulings or closing agreements within
the meaning of Section 7121 of the Code (or similar provisions of state, local
or foreign Law) have been obtained or entered into with a Governmental Authority
by any Member of the Service Solutions Group that will have any binding effect
on such Member subsequent to the Closing Date.

 

25

--------------------------------------------------------------------------------


 

(m)                             Each Service Solutions Company is in material
compliance with the material terms and conditions of any Tax exemption or other
Tax reduction agreement or order of any Governmental Authority, and the
consummation of the transactions contemplated by this Agreement would not
reasonably be expected to have any adverse effect on the continued validity and
effectiveness of any such Tax exemption or other Tax reduction agreement or
order.

 

(n)                                 No Member of the Service Solutions Group has
been, nor will any of them be, required to include any material item of income
in, or exclude any material item of deduction from, taxable income for any Tax
period (or portion thereof) ending after the Closing Date (i) pursuant to
Section 481 of the Code (or any similar provision of state, local or foreign Tax
Law) by reason of a change in accounting methods occurring prior to the
transactions contemplated hereby, (ii) as a result of any installment sale or
open transaction disposition made on or prior to the Closing Date, or (iii) as a
result of any prepaid amount received on or prior to the Closing Date.

 

(o)                                 Each Service Solutions Company has complied
in all material respects with all applicable unclaimed property laws and has no
material Liability for Taxes attributable to unclaimed property.

 

(p)                                 Any Service Solutions Company that
participated in the German fiscal unity regime (Organschaft) was legally
permitted to do so and all necessary actions required for such participation
were taken by such Company.  Except as otherwise provided in Section 4.4, no
Member of the Service Solutions Group is or will be required to pay any amount
to any Person or Governmental Authority after the Closing Date with respect to
its participation in such Organschaft.

 

(q)                                 SS US will not be liable, as transferee,
successor, or otherwise, for any Taxes owed by any Person that transferred
assets (including any stock, membership, or other equity interests) to SS US.

 

(r)                                    No Member of the Service Solutions Group
has been included in a Tax pool in Germany for VAT purposes with SPX or any of
its Affiliates.

 

(s)                                   Notwithstanding anything in this Section
2.23 to the contrary, no representation or warranty is being made by SPX with
respect to the amount or validity of any net operating losses of any Member of
the Service Solutions Group.

 

2.24.                     Disclaimer.  Neither SPX nor any of its Affiliates or
Representatives has made, or shall be deemed to have made, to Purchaser any
representation or warranty other than those expressly made by SPX in this
Article II.  Without limiting the generality of the foregoing, no representation
or warranty has been made or is being made herein to Purchaser (a) as to
merchantability, suitability or fitness for a particular purpose, or quality,
with respect to any of the tangible assets being acquired hereunder (either
directly or by virtue of the acquisition of the SS Operating Company Interests),
or as to the condition or workmanship thereof or the absence of any defects
therein, whether latent or patent (or any other representation or warranty
referred to in section 2-312 of the uniform commercial code of any applicable
jurisdiction), (b) with respect to any projections, estimates or budgets
delivered to or made available to Purchaser or its Representatives, or (c)
except as expressly made by SPX in this Article II, with respect to any other
information or documents made available to Purchaser or its Representatives.

 

26

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties of Purchaser

 

Purchaser hereby represents and warrants to SPX as follows:

 

3.1.                            Organization and Good Standing.  Purchaser is an
entity duly organized, validly existing and in good standing under the Laws of
its jurisdiction of organization and has all requisite corporate or similar
power and authority to own, lease, and operate the properties and assets it
currently owns or leases and to carry on its business as such business is
currently conducted.  Purchaser is duly licensed or qualified to do business as
a foreign entity and is in good standing in all jurisdictions in which the
character of the properties and assets now owned or leased by it or the nature
of the business now conducted by it requires it to be so licensed, qualified or
in good standing, except, in each case, where the failure to be so licensed,
qualified or in good standing would not reasonably be expected to, individually
or in the aggregate, materially hinder, impair or delay the consummation of the
transactions contemplated by this Agreement or the Ancillary Agreements or the
performance by Purchaser of its obligations hereunder or thereunder (a
“Purchaser Material Adverse Effect”).

 

3.2.                            Corporate Authority and Approval.  Purchaser has
all requisite corporate or other similar power, as the case may be, and
authority to enter into, deliver and perform its obligations under this
Agreement and the Ancillary Agreements and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery of this Agreement
and the Ancillary Agreements by Purchaser, the performance by Purchaser of its
obligations hereunder and thereunder, and the consummation by Purchaser of the
transactions contemplated hereby and thereby, have been duly authorized by the
board of Purchaser and by any other requisite corporate or similar action on the
part of Purchaser.  No vote or approval of the stockholders of Purchaser is
required for Purchaser to enter into, deliver or perform its obligations under,
this Agreement or the Ancillary Agreements.  This Agreement has been duly
executed and delivered by Purchaser and (assuming the valid authorization,
execution, and delivery of this Agreement by the SPX Sellers party hereto)
constitutes a legal, valid and binding obligation of Purchaser enforceable
against Purchaser in accordance with its terms, except to the extent such
enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar Laws relating to or affecting
creditors’ rights generally and to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).  The
Ancillary Agreements will be duly executed and delivered by Purchaser and
(assuming, if applicable, the valid authorization, execution, and delivery
thereof by the other parties thereto) will constitute the legal, valid and
binding obligations of Purchaser, enforceable against Purchaser in accordance
with their respective terms, except to the extent such enforceability may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar Laws relating to or affecting creditors’ rights
generally and to general principles of equity (regardless of whether enforcement
is considered in a proceeding in equity or at law).

 

3.3.                            Governmental Approvals.  No Governmental
Approval is required to be obtained by Purchaser or any of its Affiliates in
connection with the execution, delivery and performance by Purchaser of this
Agreement or the Ancillary Agreements, or the taking by Purchaser of any action
contemplated hereby or thereby, excluding, however, Governmental

 

27

--------------------------------------------------------------------------------


 

Approvals which, if not obtained, would not, individually or in the aggregate,
reasonably be expected to have a Purchaser Material Adverse Effect (it being
understood that, in making the representations and warranties contained in this
Section 3.3, Purchaser is relying on the information and documents furnished by
SPX).

 

3.4.                            No Conflicts.  None of the execution and
delivery by Purchaser of this Agreement and the Ancillary Agreements, nor the
performance by Purchaser of its obligations under this Agreement or any of the
Ancillary Agreements, nor the consummation by Purchaser of the transactions
contemplated hereby and thereby will, with or without the giving of notice or
the lapse of time, or both, subject to obtaining any Governmental Approvals
referred to in Sections 2.6 and 3.3, (a) conflict with or violate any provision
of the charter or bylaws of Purchaser, (b) violate any Order or Law applicable
to Purchaser, or (c) conflict with or result in the breach of any agreement
reflecting obligations of Purchaser for Indebtedness, except in the case of
clause (c) for violations, conflicts, breaches or defaults that, individually or
in the aggregate, have not had, and would not reasonably be expected to have a
Purchaser Material Adverse Effect.

 

3.5.                            Funds Available.  Purchaser has and will have at
the Effective Date and on the Closing Date, sufficient funds to enable Purchaser
to pay the Purchase Price and otherwise to consummate the transactions
contemplated by this Agreement.

 

3.6.                            Litigation.  There is no Action pending or, to
Purchaser’s knowledge, threatened against Purchaser (a) with respect to which
there is a reasonable likelihood of a determination that would, individually or
in the aggregate, reasonably be expected to have a Purchaser Material Adverse
Effect or (b) that seeks to enjoin or obtain damages in respect of the
consummation of the transactions contemplated hereby.

 

3.7.                            Fees.  Purchaser has no liability or obligation
to pay any fee or commission to any broker, finder or intermediary in connection
with the transactions contemplated hereby for which any Members of the SPX Group
could become liable or obligated.

 

3.8.                            Purchase for Investment; Receipt of
Information.  Purchaser will be acquiring the SS Operating Company Interests and
the Launch Shares solely for its own account for investment and not with a view
to the distribution thereof.  Purchaser and its Representatives have been given
an opportunity to examine such instruments, documents, and other information
relating to, and ask questions regarding and receive answers from, SPX and the
other Service Solutions Companies and their Representatives as Purchaser has
deemed necessary or advisable in order to make an informed decision relating to
the acquisition of the SS Operating Company Interests and the Launch Shares and
their suitability as an investment for Purchaser.  Purchaser is an “Accredited
Investor” within the meaning of Rule 501(a) of Regulation D of the Securities
Act of 1933, as amended.

 

3.9.                            Investigation.  Purchaser acknowledges that it
is relying on its own independent investigation and analysis in entering into
the transactions contemplated hereby. Purchaser is knowledgeable about the
industries in which the Service Solutions Companies operate, is capable of
evaluating the merits and risks of the transactions contemplated by this
Agreement and is able to bear the substantial economic risk of such investment
for an indefinite

 

28

--------------------------------------------------------------------------------


 

period of time. Purchaser and its Representatives have been afforded full access
to the Books and Records, facilities and personnel of the Service Solutions
Companies for purposes of conducting a due diligence investigation and has
conducted a full due diligence investigation of the Service Solutions Companies.
Purchaser has no knowledge that the representations and warranties of SPX in
this Agreement are not true and correct in all material respects or any
knowledge of any material errors in, or material omissions from, the Disclosure
Schedules.

 

3.10.                     Disclaimer.  Neither Purchaser nor any of its
Affiliates or Representatives has made, or shall be deemed to have made, to SPX
any representation or warranty other than those expressly made by Purchaser in
this Article III.

 

ARTICLE IV

 

Covenants of SPX

 

SPX hereby covenants and agrees with Purchaser as follows:

 

4.1.                            Conduct of Business.

 

(a)                                 Except as may be permitted by this Agreement
or as set forth in Schedule 4.1 of the Disclosure Schedules or as required by
applicable Law or by any of the documents listed in the Disclosure Schedule,
from the date hereof until the Closing, unless Purchaser may otherwise consent
to in writing (which consent shall not be unreasonably withheld or delayed and
shall be deemed given if no written objection is made within three days of
receipt of a request for consent), SPX shall, in respect of the Service
Solutions Business, and shall cause each of the other Service Solutions
Companies to, (i) in all material respects conduct the Service Solutions
Business in the ordinary course of business; (ii) use reasonable best efforts to
comply in all material respects with all applicable Laws and the requirements of
all Material Contracts and material Permits; and (iii) use reasonable best
efforts to maintain and preserve intact in all material respects the business
organization of the Service Solutions business and the goodwill of those having
business relationships with it such that the Service Solutions Business will not
be materially impaired.

 

(b)                                 Without limiting the generality of Section
4.1(a) and subject to applicable Law, except as may be permitted by this
Agreement or as set forth in Schedule 4.1 of the Disclosure Schedules or by any
of the documents listed in the Disclosure Schedules or as required by applicable
Law, from the date of this Agreement until the Closing, SPX, in respect of the
Service Solutions Business, shall not, and shall not permit any of the other
Service Solutions Companies to, without the prior written consent of Purchaser
(which consent will not be unreasonably withheld or delayed and shall be deemed
given if no written objection is made within three days of receipt of a request
for consent):

 

(i)                                     (1) incur any Indebtedness, except in
the ordinary course of business, and except for intercompany debt which will be
repaid, contributed, settled or cancelled at or prior to the Closing; (2) merge
or consolidate with, purchase substantially all or a material portion of the
assets of, or otherwise acquire any business or any Person; (3) incur or create
any Encumbrances (other than Permitted Encumbrances) on any of the Acquired
Assets or assets of any of the other Service Solutions Companies that are not
removed prior to the Closing; (4) sell, transfer, lease, license, pledge,
mortgage, encumber or dispose of any

 

29

--------------------------------------------------------------------------------


 

material assets of the Service Solutions Business, other than (A) in the
ordinary course of business or (B) dispositions of obsolete, excess or worthless
assets; or (5) delay the payment of accounts payable, or sell, transfer and
otherwise dispose of, or accelerate the collection of, receivables of the
Service Solutions Business except in the ordinary course of business;

 

(ii)                                  (1) issue, deliver, sell, pledge or
otherwise encumber any Equity Interests of any of the Members of the Service
Solutions Group or issue or grant any subscriptions, options, calls or rights to
acquire, warrants, convertible securities or other agreements or commitments to
issue, or enter into any Contract obligating any of the Members of the Service
Solutions Group to issue or transfer from treasury, any Equity Interests of any
class or kind or Equity Interests convertible into any such Equity Interests; or
(2) make any change to the certificate of incorporation or by-laws (or
comparable organizational documents) of any of the Members of the Service
Solutions Group;

 

(iii)                               (1) increase the wages or benefits payable
to any of the Business Employees (including any such increase pursuant to any
bonus, pension, profit sharing or other plan or commitment), except for
increases in wages or benefits in the ordinary course of business; (2) enter
into any employment agreement (other than the entry into an employment agreement
in connection with the hiring or promotion of any employee entitled to receive
pursuant to such agreement an annual salary of $200,000 or less (excluding any
bonus, pension, profit sharing or other compensation)) or, except in the
ordinary course of business, amend any employment, consulting, severance, change
in control, compensation or similar agreement for the benefit or welfare of any
Business Employees; or (3) adopt, enter into or amend any Benefit Plan to the
extent applicable to any Business Employee, except in the ordinary course of
business;

 

(iv)                              amend in any material respect, or waive any
material right under, any Material Contract, except in the ordinary course of
business;

 

(v)                                 make or commit to any capital expenditures
that, in the aggregate, are in excess of the capital expenditure line item in
the budget set forth in Schedule 4.1(b) of the Disclosure Schedules (the “2012
CapEx Budget”) by $1,000,000 for the fiscal year ending December 31, 2012;

 

(vi)                              enter into any settlement or release with
respect to any material Action or claim on terms that would, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect after
the Closing;

 

(vii)                           (1) except as required under GAAP, make any
material changes to any of its methods of accounting or financial accounting
practices, policies or principles from those employed in the Financial
Statements; or (2) make or revoke any material election relating to Taxes, or
settle or compromise any material claim or Action relating to Taxes or obtain or
apply for any Tax ruling that would, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect after the Closing; and

 

30

--------------------------------------------------------------------------------


 

(viii)                        enter into any legally binding transaction,
agreement or commitment with respect to any of the foregoing.

 

(c)                                  Without limiting the generality of
Section 4.1(a), unless Purchaser may otherwise consent in writing (which consent
shall not be unreasonably withheld or delayed and shall be deemed given if no
written objection is made within three days of receipt of a request for
consent), SPX shall, during each fiscal quarter of 2012 commencing with the
second quarter of 2012, make or commit to make capital expenditures, including
in connection with capitalized product software, in accordance with the 2012
CapEx Budget, it being agreed that SPX shall be deemed to have satisfied its
obligations hereunder if it spends or commits to spend (on a cumulative and
aggregate basis) at least 90% of the amount set forth in the 2012 CapEx Budget
(excluding for this purpose the amount of all capital expenditures attributable
to implementation of the SAP enterprise resource planning software in the
Service Solutions Business unless Purchaser requests, by written notice prior to
the commencement of the applicable calendar quarter, that capital expenditures
relating to SAP implementation be made during the applicable calendar quarter).

 

(d)                                 From the date of this Agreement until the
Closing, SPX, in respect of the Service Solutions Business, shall not, and shall
not permit any of the other Service Solutions Companies to, engage in any
factoring or “reverse factoring” of any of its accounts receivable or accounts
payable, as applicable, other than pursuant to those programs set forth in
Section 2.9(c) of the Disclosure Schedules, each of which programs shall be
conducted in the ordinary course of business, consistent with past practice.

 

4.2.                            Access.  Subject to applicable Laws relating to
access to and the exchange of information, from the date hereof until the
Closing SPX shall, and shall cause each of the other Service Solutions Companies
to, afford to Purchaser and the directors, officers, employees, investment
bankers, financial advisors, attorneys, accountants, agents and other
representatives (collectively, “Representatives”) of Purchaser reasonable
access, during normal business hours and on reasonable advance notice, to the
properties and Books and Records of the Service Solutions Companies (such access
not to materially disrupt or interfere with business operations); provided,
however, that SPX and the other Service Solutions Companies shall not be
obligated to provide access to or to disclose information where such access or
disclosure would violate or prejudice the rights of customers of the Service
Solutions Business, violate any Law, Order or term of any Contract, or adversely
affect the ability of SPX or any other Service Solutions Company or any of their
respective Affiliates to assert attorney-client or attorney work product
privilege; and provided, further, in no event shall Purchaser be permitted to
conduct any “Phase II” environmental site assessments of the environmental
conditions of any Real Property.  The parties will use reasonable best efforts
to make appropriate substitute disclosure arrangements in the event any of the
restrictions of the first proviso of the preceding sentence apply.  Except for
disclosures permitted by the terms of the letter agreement, dated October 14,
2011, between Purchaser and SPX (the “Confidentiality Agreement”), Purchaser
shall hold information received from SPX or its Affiliates or their respective
Representatives pursuant to this Section 4.2 in confidence in accordance with
the terms of the Confidentiality Agreement.  Any disclosure whatsoever during
such investigation to Purchaser or its Representatives shall not constitute an
enlargement of or additional representations or warranties of SPX beyond those
specifically set forth in this Agreement.

 

31

--------------------------------------------------------------------------------


 

4.3.                            No Shop.  From the date hereof until the
Closing, SPX shall not, nor shall it authorize or permit any of its Affiliates
or any Representative of SPX or its Affiliates to, directly or indirectly
solicit, initiate, encourage or participate in any way (including by way of
furnishing information or assistance) in any discussions or negotiations with
any Person (other than Purchaser or an Affiliate of Purchaser) or enter into any
Contract with any Person (other than Purchaser or an Affiliate of Purchaser)
concerning any merger, consolidation, sale of any Equity Interests or similar
transactions involving the sale of the Service Solutions Business.

 

4.4.                            Intercompany Accounts, Loan Documents, Etc.

 

(a)                                 At or prior to the Closing Date, except as
set forth on Schedule 4.4(a) of the Disclosure Schedules, (i) all intercompany
receivables or payables and loans then existing between any Members of the SPX
Group, on the one hand, and any Members of the Service Solutions Group, on the
other hand, shall be settled in the ordinary course of business or, in SPX’s
discretion, by way of capital contribution, dividend or otherwise, and (ii) all
Contracts between any Members of the SPX Group, on the one hand, and any Members
of the Service Solutions Group, on the other hand, shall be terminated, in each
of the preceding cases (i) and (ii) without any Liability, including Liability
for Taxes, to any Member of the Service Solutions Group and in a manner so as
not to cause any Member of the Service Solutions Group to become insolvent or
have its capital reduced below legally required levels. The termination and
settlement of the PLTA shall be exclusively governed by Section 4.4(f).

 

(b)                                 The aggregate balance, if any (after giving
effect to all of the actions taken pursuant to Section 4.4(a)(i)), outstanding
as of the close of business on the day immediately preceding the Closing Date,
of all receivables owed to any Member of the SPX Group by any Member of the
Service Solutions Group (including receivables owed to Bank Mendes Gans and
under the SPX Zero Balance Account Plan) (collectively, the “Closing Date
Intragroup Receivables”), excluding, for the avoidance of doubt, any receivables
owed to SPX Holding, Inc. (“SPX Holding”) by SS Germany under the PLTA, shall be
sold and transferred to Purchaser at the Closing against compensation payment to
be made by Purchaser.  The total purchase price for the Closing Date Intragroup
Receivables shall be equal to the sum of (1) the aggregate nominal amounts of
all such receivables and claims and (2) interest accrued on such nominal
amounts, if applicable (the “Closing Date Intragroup Receivables Amount”) and
shall be due and payable at the Closing, such payment to be made as part of the
Purchase Price as set forth in Section 1.2(b). For purposes of Sections 1.2(b),
1.3(c), 1.3(e) and 1.5(a), the Closing Date Intragroup Receivables Amount shall
be treated as Closing Date Indebtedness.  Notwithstanding the foregoing, it is
understood by the parties that Bank Mendes Gans is neither a Member of the SPX
Group nor a Member of the Service Solutions Group and that receivables owed to
Bank Mendas Gans by any Member of the Service Solutions Group shall not be sold
to Purchaser at the Closing. In lieu thereof, the aggregate balance, if any
(after giving effect to all of the actions taken pursuant to Section 4.4(a)(i)),
outstanding as of the close of business on the day immediately preceding the
Closing Date, of any receivables owed by any Member of the Service Solutions
Group to Bank Mendes Gans shall, for purposes of Sections 1.2(b), 1.3(c),
1.3(e) and 1.5(a), be treated as Closing Date Indebtedness.

 

(c)                                  The aggregate balance, if any, after giving
effect to all of the actions taken pursuant to Section 4.4(a) and after
combining the receivables and payables of both Chinese Subsidiaries and netting
them against one another for purposes of these calculations, outstanding at the
Closing of any amounts owed by the Chinese Subsidiaries to Bank of America
including

 

32

--------------------------------------------------------------------------------


 

accrued but unpaid interest, if any, thereon, shall, for purposes of Sections
1.2(b), 1.3(c), 1.3(e) and 1.5(a), be treated as Closing Date Indebtedness.

 

(d)                                 The aggregate balance, if any (after giving
effect to all of the actions taken pursuant to Section 4.4(a)(i)), outstanding
as of the close of business on the day immediately preceding the Closing Date,
of all payables owed by any Member of the SPX Group to any Member of the Service
Solutions Group (including payables owed by Bank Mendes Gans and under the SPX
Zero Balance Account Plan) (collectively the “Closing Date Intragroup
Payables”), excluding, for the avoidance of doubt, any payables owed by SPX
Holding to SS Germany under the PLTA, shall be assumed and transferred to
Purchaser at the Closing against payment to be made by SPX. The total amount to
be paid by SPX for the Closing Date Intragroup Payables shall be equal to the
sum of (1) the aggregate nominal amounts of all such payables and claims and
(2) interest accrued on such nominal amounts, if applicable (the “Closing Date
Intragroup Payables Amount”) and shall be due and payable at the Closing, such
payment to be made by way of a deduction from the Purchase Price as set forth in
Section 1.2(b). For purposes of Sections 1.2(b), 1.3(c), 1.3(e) and 1.5(a), the
Closing Date Intragroup Payables Amount shall be treated as Closing Date Cash. 
Notwithstanding the foregoing, it is understood by the parties that Bank Mendes
Gans is neither a Member of the SPX Group nor a Member of the Service Solutions
Group and that payables owed by Bank Mendas Gans to any Member of the Service
Solutions Group shall not be sold to Purchaser at the Closing. In lieu thereof,
the aggregate balance, if any (after giving effect to all of the actions taken
pursuant to Section 4.4(a)(i)), outstanding as of the close of business on the
day immediately preceding the Closing Date, of any payables owed by Bank Mendes
Gans to any Member of the Service Solutions Group shall, for purposes of
Sections 1.2(b), 1.3(c), 1.3(e) and 1.5(a), be treated as Closing Date Cash.

 

(e)                                  The aggregate balance, if any, after giving
effect to all of the actions taken pursuant to Section 4.4(a) and after
combining the receivables and payables of both Chinese Subsidiaries and netting
them against one another for purposes of these calculations, outstanding at the
Closing of any amounts owed to the Chinese Subsidiaries by Bank of America
including accrued but unpaid interest, if any, thereon, shall, for purposes of
Sections 1.2(b), 1.3(c), 1.3(e) and 1.5(a), be treated as Closing Date Cash.

 

(f)                                   With respect to the PLTA:

 

(i)                                     By the Closing Date, SPX shall cause all
receivables or payables existing between SS Germany on the one hand and SPX
Holding on the other hand under the PLTA relating to periods ending prior to the
short financial year to be implemented as set forth in Section 4.4(f)(ii) to be
paid or otherwise settled in the ordinary course of business and as required
under the PLTA. In the event that for any reason a settlement could not be made,
for purposes of Sections 1.2(b), 1.3(c), 1.3(e) and 1.5(a),

 

(A)                               any such receivables owed to SPX Holding by SS
Germany under the PLTA relating to periods ending prior to the short financial
year to be implemented as set forth in Section 4.4(f)(ii) which still may exist
shall be treated as Closing Date Indebtedness and Purchaser shall cause SS
Germany to transfer or otherwise settle such amounts to SPX Holding in return
(Zug um Zug) for the settlement of any adjustment payments, as the case may be,
owed to Purchaser by SPX according to Section 1.6; and

 

33

--------------------------------------------------------------------------------


 

(B)                               any such payables owed by SPX Holding to SS
Germany under the PLTA relating to periods ending prior to the short financial
year to be implemented as set forth in Section 4.4(f)(ii) which still may exist
shall be treated as Closing Date Cash and SPX shall cause SPX Holding to
transfer or otherwise settle such amount to SS Germany in return (Zug um Zug)
for the settlement of any adjustment payments, as the case may be, owed to the
SPX by Purchaser according to Section 1.6.

 

(ii)                                  By the Closing Date, SPX shall cause
(A) SS Germany to implement a short financial year ending on the day immediately
preceding the Closing Date, including obtaining all required approvals from the
Tax authority and registrations with the commercial register, (B) SS Germany and
SPX Holding to execute a termination agreement to terminate the PLTA as at the
day immediately preceding the Closing Date and (C) SS Germany and SPX Holding to
agree that profit transfer claims under the PLTA relating to periods prior to
the Closing Date can be settled in lieu of performance (Leistung an Erfüllungs
statt) by transferring claims of SS Germany or an Affiliate of SS Germany
against SPX Holding or an Affiliate of SPX Holding, and that loss compensation
claims under the PLTA relating to periods prior to Closing can be settled in
lieu of performance (Leistung an Erfüllungs statt) by transferring claims of SPX
Holding or an Affiliate of SPX Holding against SS Germany or an Affiliate of SS
Germany to Purchaser.

 

(iii)                               Within 75 calendar days after the Closing
Date, SPX shall, and Purchaser shall, cause SS Germany to provide reasonable
assistance to SPX to, prepare and furnish to Purchaser financial statements of
SS Germany as of the day immediately preceding the Closing Date and for the
period then ended in accordance with German generally accepted accounting
principles (Grundsätze ordnungsgemäßer Buchführung) as provided for in the
German Commercial Code (the “SS Germany Financial Statements”).  The amount of
the profit shown in the SS Germany Financial Statements, as the case may be, of
SS Germany which is according to Sec. 301 Stock Corporation Act decisive for SPX
Holding’s claims under the PLTA to receive SS Germany’s profits as of the
Closing Date (Gewinnabführungsanspruch) shall be the “Profit Amount”.  The
amount of the loss shown in the SS Germany Financial Statements which is
according to Sec. 302 Stock Corporation Act decisive for SPX Holding’s
obligation under the PLTA to cover SS Germany’s losses as of the Closing Date
(Verlustausgleichsanspruch) shall be the “Loss Amount.”

 

(iv)                              Any dispute between SPX and Purchaser
concerning the preparation of the SS Germany Financial Statements and the
calculation of the Profit Amount or the Loss Amount, as applicable, shall be
resolved accordingly pursuant to the same procedure as is set forth in
Section 1.5 with reference to disputes concerning the Closing Date Statements.

 

(v)                                 Within ten days after the SS Germany
Financial Statements (and the resulting Profit Amount or the Loss Amount) have
been finally determined, Purchaser shall arrange for the approval of the SS
Germany Financial Statements at a shareholders’ meeting of SS Germany. Within
three days after such approval:

 

34

--------------------------------------------------------------------------------


 

(A)                               If the SS Germany Financial Statements result
in a Profit Amount, then Purchaser shall cause SS Germany to transfer or
otherwise settle such amount to SPX Holding in return (Zug um Zug) for the
settlement of any adjustment payments, as the case may be, owed to Purchaser by
SPX according to Section 1.6. For purposes of Sections 1.2(b), 1.3(c),
1.3(e) and 1.5(a) the Profit Amount shall be treated as Closing Date
Indebtedness.

 

(B)                               If the SS Germany Financial Statements result
in a Loss Amount, then SPX shall cause SPX Holding to transfer or otherwise
settle such amount to SS Germany in return (Zug um Zug) for the settlement of
any adjustment payments, as the case may be, owed to SPX by Purchaser according
to Section 1.6. For purposes of Sections 1.2(b), 1.3(c), 1.3(e) and 1.5(a) the
Loss Amount shall be treated as Closing Date Cash.

 

(vi)                              In the event that the PLTA shall not have been
terminated in a legally effective manner with effect as of the Closing Date, the
parties agree to put each other in such position as though the PLTA had been
terminated with effect as of the Closing Date in a way that does not prejudice
the factual execution of the PLTA during its entire existence as required for
the validity of the tax pool.

 

(vii)                           The parties acknowledge that the PLTA shall be
carried out for the years for which it has been in existence to the extent
required to safeguard the validity of the income tax pools for these years.
Should any additional payments for previous periods become due and payable which
have not been taken into account as Closing Date Indebtedness or, as the case
may be, Closing Date Cash, payments to be made by SS Germany shall reduce the
Cash Purchase Price and payments to be made by SPX Holding shall increase the
Cash Purchase Price accordingly.

 

(viii)                        All tax allocation agreements
(Steuerumlageverträge) between SPX Holding and SS Germany shall be terminated at
the Closing Date.

 

(g)                                  SPX shall use its reasonable best efforts
to obtain at or before the Closing the written release and waiver from all
appropriate Persons of (i) any guarantees granted by any of the Members of the
Service Solutions Group in respect of any Indebtedness or other obligations of
SPX and its Subsidiaries under the SPX Credit Agreement, and (ii) any and all
Encumbrances on the Service Solutions Business, the SS Operating Company
Interests, the Launch Shares or the Acquired Assets granted under the SPX Credit
Agreement.

 

(h)                                 Purchaser understands and agrees that it
will need to make its own arrangements with Bank Mendes Gans and Bank of America
following the Closing.

 

4.5.                            Non-Competition; Non-Solicitation.

 

(a)                                 SPX agrees that, until the third anniversary
of the Closing Date (the “Non-Competition Period”) SPX shall not, and shall
cause each of its Subsidiaries not to, conduct or be engaged in or have a
greater than 5% ownership interest in a business or Person that develops,
manufactures, sells or distributes products or performs services in competition
with the Service Solutions Business as such business is conducted as of the
Closing Date (a

 

35

--------------------------------------------------------------------------------


 

“Competing Business”); provided, however, that the foregoing covenants shall not
prohibit, or be interpreted as prohibiting, SPX and its Subsidiaries from
(x) conducting their respective businesses (other than the Service Solutions
Business) as conducted as of the Closing Date or (y) acquiring, owning and
operating any Person which conducts a diversified business that includes a
Competing Business if (A) in the calendar year prior to such acquisition, the
consolidated revenues of such Person from its Competing Business did not
constitute more than 15% of the total consolidated revenues of such Person, or
(B) SPX within 18 months after such acquisition, commences a process to dispose
of that portion of the business of such Person as constitutes a Competing
Business; provided further, that Purchaser acknowledges and agrees that the
hydraulic tool business of SPX and its Subsidiaries is not a Competing Business.

 

(b)                                 SPX agrees that, until the second
anniversary of the Closing Date (the “Non-Solicitation Period”), SPX shall not,
and shall not permit any of its Subsidiaries to, hire or solicit any key
employee of the Service Solutions Business or encourage any such employee to
leave such employment, so long as he or she is employed by the Service Solutions
Business; provided that the restrictions set forth in this Section 4.5(b)  shall
not apply to any (i) general solicitation for employees or use of employment
agencies or search firms not specifically directed by SPX or its Subsidiary at
any such employees, or to the hiring as a result of such solicitation or use, or
(ii) solicitation or hiring of any such employee following his or her
termination of employment by the Service Solutions Business or (in the case of
an employee whose employment was not terminated by the Service Solutions
Business) following 180 days after his or her ceasing to be employed by the
Service Solutions Business.

 

(c)                                  The parties hereto agree that, if any court
of competent jurisdiction in a final nonappealable judgment determines that a
specified time period, a specified geographical area, a specified business
limitation or any other relevant feature of this Section 4.5 is unreasonable,
arbitrary or against public policy, then a lesser time period, geographical
area, business limitation or other relevant feature which is determined to be
reasonable, not arbitrary and not against public policy may be enforced against
the applicable party.

 

(d)                                 The provisions of this Section 4.5 shall
cease to apply and the Non-Competition Period and Non-Solicitation Period shall
terminate, (i) as to SPX, upon the occurrence of a Change of Control of SPX, and
(ii) as to any Subsidiary of SPX, upon its ceasing to be a Subsidiary of SPX.

 

4.6.                            Insurance Claims.  To the extent there is a loss
or casualty in respect of the Service Solutions Business between the date hereof
and the Closing Date and there may exist any Insurance Policies owned by SPX
that are not Service Solutions Insurance Policies but that may cover such loss
or casualty,  SPX shall file, or cause to be filed, a claim for the amount of
such loss or casualty under such Insurance Policies, and any proceeds received
by SPX, net of any expenses incurred in collecting the proceeds and net of any
retrospective premiums, deductibles or retentions, in respect of such claim
shall be for the benefit of the Members of the Service Solutions Group and
remitted by SPX to the applicable Member of the Service Solutions Group.  The
right to enforce the foregoing sentence against SPX shall be the only rights
Purchaser shall have with respect to any Insurance Policies owned by SPX, and
Purchaser shall not, and shall cause its Affiliates, including the Members of
the Service Solutions Group, not to, assert by way of claim, proceeding or
otherwise, any right to any Insurance Policies or any benefit thereunder.  SPX
shall retain all right, title and interest under all Insurance Policies that are
not the Service Solutions Insurance Policies.

 

36

--------------------------------------------------------------------------------


 

4.7.                            China Agreements.  The parties agree that, at or
prior to the Closing, SPX and Purchaser shall take the actions set forth in
Exhibit 7.

 

4.8.                            Further Assurances.  At any time after the
Closing Date, SPX shall, at Purchaser’s expense and without incurring any legal
liability beyond that provided for in this Agreement, promptly execute,
acknowledge and deliver any other assurances or documents reasonably requested
by Purchaser and necessary for Purchaser to satisfy its obligations hereunder or
obtain the benefits contemplated hereby.  In the event that, following the
Closing, it is determined that any Member of the SPX Group held assets related
exclusively to the Service Solutions Business at the Closing and such assets
were not properly transferred to Purchaser or its designated Affiliate, then
such assets, if still owned at the time by SPX or one of its Subsidiaries, shall
be transferred to Purchaser or its designated Affiliate for nominal
consideration as soon as practicable after the parties become aware of such
ownership.

 

ARTICLE V

 

Covenants of Purchaser

 

Purchaser hereby covenants and agrees with SPX:

 

5.1.                            Preservation of Books and Records.

 

(a)                                 For a period of nine years from the Closing
Date:

 

(i)                                     Purchaser shall not, and shall cause its
Affiliates not to, dispose of or destroy any of the books and records of the
Service Solutions Business relating to periods prior to the Closing Date (“Books
and Records”) without first offering to turn over possession thereof to SPX by
written notice to SPX at least 30 days prior to the proposed date of such
disposition or destruction.

 

(ii)                                  Purchaser shall allow SPX and its
Representatives access to all Books and Records on reasonable notice and at
reasonable times at Purchaser’s principal place of business or at any location
where any Books and Records are stored, and SPX shall have the right, at its own
expense, to make copies of any Books and Records; provided, however, that any
such access or copying shall be had or done in such a manner so as not to unduly
interfere with the normal conduct of Purchaser’s business.

 

(iii)                               Purchaser shall make available to SPX upon
written request (A) personnel of Purchaser and its Affiliates to assist SPX in
locating and obtaining any Books and Records, and (B) any of such personnel
whose assistance or participation is reasonably required by SPX or any of its
Affiliates in anticipation of or preparation for, or for depositions or
testimony in, existing or future Action or other matters in which SPX or any of
its Affiliates is involved.  SPX shall reimburse Purchaser for the reasonable
out-of-pocket expenses incurred by it in performing the covenants contained in
this Section 5.1(a).

 

(b)                                 The period referred to in
Section 5.1(a) shall be extended in the event that any Action or investigation
has been commenced or is pending or threatened at the termination

 

37

--------------------------------------------------------------------------------


 

of such period and such extension shall continue until any such Action or
investigation has been settled through judgment or otherwise or is no longer
pending or threatened.

 

5.2.                            Performance Bonds and Guarantees.

 

(a)                                 Subject to Section 5.2(b), at the Closing,
Purchaser shall deliver to SPX replacement (or, to the extent the beneficiary
thereof will not permit replacement, back-up) performance bonds, surety bonds,
bank guarantees, letters of credit and/or corporate guarantees (“Guarantees”),
in an aggregate principal amount and with terms and from banks or other
financial institutions or surety companies (or in the case of corporate
guarantees, Purchaser or one of its Affiliates), in each case reasonably
satisfactory to SPX, to replace (or, to the extent required, as described above,
to collateralize) any Guarantees given by any Service Solutions Company in
respect of the Service Solutions Business (in each case, or portions thereof)
remaining outstanding on the Closing Date with respect to which any Member of
the SPX Group will have any liability after the Closing.  Not later than 15 days
prior to the Closing, SPX shall preliminarily advise Purchaser, and not later
than five Business Days prior to the Closing, SPX shall advise Purchaser, in
writing of the Guarantees to be replaced or collateralized pursuant to this
Section 5.2.

 

(b)                                 To the extent any Guarantees required to be
replaced or collateralized in accordance with Section 5.2(a) were not included
in the written notice to Purchaser, Purchaser shall use its reasonable best
efforts to replace or collateralize any such Guarantees as promptly as
practicable following notification of the existence of any such Guarantees.

 

5.3.                            CERCLA Waiver.  Purchaser, on its own behalf and
on behalf of its existing and future Affiliates, including each Member of the
Services Solutions Group, hereby waives any right to seek contribution or other
recovery from SPX or any of SPX’s Affiliates that Purchaser or any such
Affiliate may now or in the future ever have under any Environmental Law,
including, without limitation, 42 U.S.C. §§ 9607 and 9613(f) of the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
and similar provisions under any other U.S. or foreign Environmental Law, as
such Laws were in the past or are currently in effect, or may in the future be
enacted or be in effect.  Purchaser, on its own behalf and on behalf of its
existing and future Affiliates, including each Member of the Services Solutions
Group, hereby further unconditionally releases SPX and SPX’s Affiliates from any
and all claims, demands and causes of action that Purchaser or any such
Affiliate may now or in the future ever have against SPX or any of SPX’s
Affiliates for recovery under CERCLA or under any other U.S. or foreign
Environmental Law as such Laws were in the past or are currently in effect, or
may in the future be enacted or be in effect.

 

5.4.                            Further Assurances.  At any time after the
Closing Date, Purchaser shall, at SPX’s expense and without incurring any legal
liability beyond that provided for in this Agreement, promptly execute,
acknowledge and deliver any other assurances or documents reasonably requested
by SPX and necessary for SPX to satisfy its obligations hereunder or obtain the
benefits contemplated hereby. In the event that, following the Closing, it is
determined that any Member of the Service Solutions Group held assets at the
Closing that were not related exclusively to the Service Solutions Business,
then such assets, if still owned at the time by the Member of the Service
Solutions Group, shall be transferred to SPX or its designated Affiliate for
nominal consideration as soon as practicable after the parties become aware of
such ownership.

 

38

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Mutual Covenants

 

6.1.                            Cooperation.

 

(a)                                 From the date hereof until the Closing,
Purchaser and SPX shall, and shall cause their respective Subsidiaries to, use
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable Law
to consummate the transactions contemplated by this Agreement, including
(i) preparing and filing as promptly as practicable with any Governmental
Authority or other third party all documentation to effect all necessary
filings, notices, petitions, statements, registrations, submissions of
information, applications and other documents and (ii) obtaining and maintaining
all approvals, consents, registrations, permits, authorizations and other
confirmations required to be obtained from any Governmental Authority that are
necessary, proper or advisable to consummate the transactions contemplated by
this Agreement.

 

(b)                                 In furtherance of and not in limitation of
the foregoing, each of Purchaser and SPX shall make an appropriate filing of a
Notification and Report Form pursuant to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), and any applicable filings
under any foreign antitrust or competition Laws with respect to the transactions
contemplated hereby as promptly as practicable and in any event, in the case of
the filing under the HSR Act, within ten Business Days of the date hereof (and
such initial filings from Purchaser and SPX shall request early termination of
any applicable waiting period under the HSR Act or any antitrust or competition
Laws). Purchaser shall make an appropriate filing with CADE in Brazil within 15
Business Days of the date hereof and an appropriate filing with the European
Commission under Article 4 of the European Merger Regulation as promptly as
practicable, such filing not to be withdrawn by Purchaser without the prior
written consent of SPX.  Each of Purchaser and SPX agrees to supply as promptly
as practicable any additional information and documentary material that may be
requested pursuant to the HSR Act or any foreign antitrust or competition Law
and to take all other actions necessary to cause the expiration or termination
of the applicable waiting periods under the HSR Act or foreign antitrust or
competition Laws as soon as practicable.  Notwithstanding anything herein to the
contrary, Purchaser shall take any and all action reasonably necessary to avoid
or eliminate each and every impediment or resolve any objection, if any, that
may be asserted with respect to the transactions contemplated hereby under any
antitrust or competition Law so as to enable the parties to close the
transactions contemplated hereby as promptly as practicable, including but not
limited to (i) proposing, negotiating, committing to and effecting, by consent
decree, hold separate orders, or otherwise, the sale, license, divestiture or
disposition of, any assets, categories of assets, properties, product lines,
services or businesses of the Service Solutions Business or any Member of the
Service Solutions Group or Purchaser or its Subsidiaries; (ii) otherwise taking
or committing to take actions that after the Closing Date would limit
Purchaser’s freedom of action with respect to, or its ability to retain, one or
more of the assets, categories of assets, properties, product lines, services or
businesses of the Service Solutions Business or any Member of the Service
Solutions Group or Purchaser or its Subsidiaries, (iii) terminating existing
relationships, contractual rights or obligations of any Member of the Service
Solutions Group or Purchaser or its Subsidiaries; (iv) terminating any venture
or other arrangement; (v) creating any relationship, contractual rights or
obligations of the Service Solutions Business or any Member of the Service
Solutions Group or Purchaser or its Subsidiaries; or (vi) effectuating any other
change or restructuring of the Members of the Service Solutions Group or
Purchaser or its Subsidiaries (and, in each case,

 

39

--------------------------------------------------------------------------------


 

to enter into agreements or stipulate to the entry of an Order or file
appropriate applications with any Governmental Authority in connection with any
of the foregoing and in the case of actions by or with respect to any Member of
the Service Solutions Group or its businesses or assets, by consenting to such
Action by any Member of the Service Solutions Group or Purchaser or its
Subsidiaries, provided that any such Action may, at the discretion of SPX, be
conditioned upon consummation of the transactions contemplated by this
Agreement) (each, a “Divestiture Action”) to ensure that no Governmental
Authority enters any Order or establishes any Law or takes any other action
preliminarily or permanently restraining, enjoining or prohibiting the
consummation of the transactions contemplated by this Agreement, and to ensure
that no Governmental Authority fails to clear, authorize or otherwise approve
the consummation of the transactions contemplated by this Agreement, and to do
so prior to the Termination Date; provided, however, that in no event shall
Purchaser be required to or agree to sell or divest any assets or operations of
the Service Solutions Business that would result in a Burdensome Condition.  In
the event that any Action is threatened or instituted challenging the
transactions contemplated by this Agreement as violative of the HSR Act or other
applicable Law, Purchaser shall take all action necessary, including but not
limited to any Divestiture Action, to avoid or resolve such Action.  In the
event that any permanent or preliminary injunction or other Order is entered or
becomes reasonably foreseeable to be entered in any Action that would make
consummation of the transactions contemplated hereby in accordance with the
terms of this Agreement unlawful or that would restrain, enjoin or otherwise
prevent or materially delay the consummation of the transactions contemplated by
this Agreement, Purchaser shall take promptly any and all steps reasonably
necessary to vacate, modify or suspend such injunction or other Order so as to
permit such consummation prior to the Termination Date. In addition, Purchaser
shall defend through litigation on the merits any claim asserted in court by any
party in order to avoid entry of, or to have vacated, lifted, reversed,
overturned or terminated, any Order (whether temporary, preliminary or
permanent) that would restrain, prevent, or delay the Closing prior to the
consummation of the transactions contemplated hereby, including by pursuing all
available avenues of administrative and judicial appeal and all available
legislative action.

 

(c)                                  Without limiting the generality of Sections
6.1(a) and 6.1(b), the parties agree, subject to applicable Laws, to
(i) cooperate in all respects with each other in connection with any filing or
submission and in connection with any investigation or other inquiry, including
any Action initiated by a private party, (ii) promptly inform the other party of
any communication received by such party from, or given by such party to, the
Antitrust Division of the Department of Justice (the “DOJ”), the Federal Trade
Commission (the “FTC”) or any other Governmental Authority and of any material
communication received or given in connection with any Action by a private
party, in each case regarding any of the transactions contemplated hereby and
(iii) permit the other party to review any communication given by it to, and
consult with each other in advance of any meeting or conference with, the DOJ,
the FTC or any other Governmental Authority or, in connection with any Action by
a private party, with any other Person, and to the extent appropriate or
permitted by the DOJ, the FTC or other Governmental Authority or other Person,
give the other party the opportunity to attend and participate in such meetings
and conferences.

 

6.2.                            Publicity.  Neither SPX nor Purchaser shall
issue any press release or public announcement concerning this Agreement, the
Ancillary Agreements or the transactions contemplated hereby without obtaining
the prior written approval of the other party hereto, which approval will not be
unreasonably withheld or delayed, unless, in the sole judgment of SPX or
Purchaser, disclosure is otherwise required by applicable Law or by the
applicable rules of any stock exchange on which SPX or Purchaser lists
securities, provided that, if disclosure is

 

40

--------------------------------------------------------------------------------


 

required by applicable Law or stock exchange rules, the party intending to make
such release shall use its reasonable best efforts consistent with such
applicable Law to consult with the other party in advance of release with
respect to the text thereof.

 

6.3.                            Use of Name.

 

(a)                                 Except as specifically set forth herein,
following the Closing Purchaser shall not, and shall cause the Members of the
Service Solutions Group not to, operate the Service Solutions Business
utilizing, based on or taking advantage of the name of SPX or the name of any
other Member of the SPX Group; provided, however, that the Members of the
Service Solutions Group may use packaging, advertising, sales and promotional
materials on hand or on order at the Closing Date and bearing the corporate name
or consumer information telephone number of any of the Members of the SPX Group
in connection with the marketing and sale of products of the Service Solutions
Business until the date that is the first anniversary of the Closing Date, or
such shorter period if limited by the requirements of any Law or if new product
labeling and/or packaging is printed within such nine month time period. 
Purchaser and the Members of the Service Solutions Group shall maintain quality
standards for products of the Service Solutions Business at least equal to those
maintained by the Members of the SPX Group on the Closing Date for so long as
any of Purchaser or the Members of the Service Solutions Group continues to use
any packaging, advertising, sales or promotional materials bearing the corporate
name or consumer information telephone number of any of the Members of the SPX
Group, and shall indemnify the Members of the SPX Group from all Damages
incurred or suffered by any of them by reason of the use by the Members of the
Service Solutions Group of the SPX name or otherwise availing themselves of the
rights granted in this Section 6.3.  Notwithstanding anything to the contrary
herein, promptly after the Closing Date, Purchaser shall cause each of its
Affiliates to make all filings with the appropriate Governmental Authorities to
effectuate said name changes.

 

(b)                                 Within 60 days after the Closing, SPX shall
cause each Member of the SPX Group to cease to use the names “Service Solutions”
or any derivatives thereof.

 

6.4.                            Taxes.

 

(a)                                 SPX shall prepare, or shall cause to be
prepared, and Purchaser shall file, or cause to be filed, all Pre-Closing Tax
Returns with respect to Income Taxes for SS US, SS Germany, SS Australia, SS
Japan and SS UK that are required to be filed after the Closing Date.  SPX shall
provide a draft of each such Tax Return to Purchaser for its review and comment,
in the case of annual filings (including short period taxable year filings), at
least 30 days prior to the date on which such Tax Return is to be filed (but in
no event earlier than five days after the Closing Date).  SPX shall consider in
good faith all reasonable comments of Purchaser to each such Tax Return,
provided that such comments are consistent with Section 6.4(d).  In the event
that the parties cannot agree on the content of any such Tax Return, after good
faith negotiation, by the due date (taking into account extensions) of such Tax
Return, Purchaser shall file or cause to be filed such Tax Return in a manner
consistent with Section 6.4(d).  Purchaser shall prepare and file, or cause to
be prepared and filed, all other Pre-Closing Tax Returns and Tax Returns for the
Members of the Service Solutions Group for Straddle Periods (“Straddle Tax
Returns”).  Purchaser shall also prepare or cause to be prepared a Pre-Closing
Straddle Schedule (corresponding to each Straddle Tax Return prepared pursuant
to this Section 6.4(a)), and shall permit SPX to review and comment on such
Pre-Closing Straddle Schedule.  Each Pre-Closing Straddle Schedule shall be
prepared consistent with the allocation provisions of Section 6.4(i).  If

 

41

--------------------------------------------------------------------------------


 

SPX or Purchaser, as applicable, disputes in whole or in part any Pre-Closing
Tax Return, Straddle Tax Return and/or Pre-Closing Straddle Schedule provided to
it pursuant to this Section 6.4(a) (each, a “Section 6.4(a) Deliverable”), then
within 15 days after SPX’s or Purchaser’s receipt of such
Section 6.4(a) Deliverable, as applicable, such recipient shall provide written
notice to the other party of such dispute, setting forth in reasonable detail
the particular items of any such dispute. In the event that such notice is not
provided within such 15 day period, SPX or Purchaser, as applicable, shall be
deemed to have accepted in full such Section 6.4(a) Deliverable as provided by
the other party, and such Section 6.4(a) Deliverable shall be final, binding and
conclusive for purposes of Section 6.4(b).  If such notice is provided within
such 15 day period, all items on the applicable Section 6.4(a) Deliverable
(other than those items set forth therein as being in dispute) shall be final,
binding and conclusive for purposes of Section 6.4(b).  In the event such notice
is timely provided, SPX and Purchaser shall use reasonable best efforts for a
period of 30 days (or such longer period as they may mutually agree) to resolve
any disputed items. Any such items that are no longer in dispute between SPX and
Purchaser at the end of such period shall be final, binding and conclusive in
the manner such items are resolved for purposes of Section 6.4(b).  If, at the
end of such period, SPX and Purchaser are unable to resolve any disputed items,
then such disputed items shall be referred to the Independent Accountant.  The
resolution by the Independent Accountant of any dispute pursuant to this
Section 6.4(a) shall be final and binding on the parties for purposes of
Section 6.4(b).  In resolving such dispute the Independent Accountant shall not
make any resolution, unless otherwise agreed to by the parties, which is
inconsistent with Section 6.4(d).  Upon the resolution of such dispute, if the
Independent Accountant determines that changes to any Tax Return that has been
filed should be made, Purchaser shall file (to the extent permitted by
applicable Law) an amended Tax Return and any refunds received by the applicable
Member of the Service Solutions Group with respect to such amended Tax Return
shall be allocated to the parties that paid such overpayments of Tax in
proportion to their respective overpayments of Tax on the originally filed Tax
Return.

 

(b)                                 Purchaser shall pay or cause to be paid all
unpaid Taxes shown as due and owing by the applicable Member of the Service
Solutions Group on the Pre-Closing Tax Returns and Straddle Tax Returns filed
pursuant to Section 6.4(a).  If (i) the amount of Pre-Closing Taxes shown as due
and owing on any Pre-Closing Tax Return or (ii) the amount of Pre-Closing Taxes
shown as due and owing on any Pre-Closing Straddle Schedule exceeds the accrual
for such Taxes reflected as a liability in the Closing Date Working Capital (net
of any prior payments made of Taxes that were chargeable against such accruals)
(such excess amount with respect to any such Tax Return, an “Unpaid Taxes
Shortfall”), then, no later than five Business Days after the filing of the
relevant Tax Return, SPX shall promptly pay to Purchaser an amount equal to the
applicable Unpaid Taxes Shortfall. If (i) the amount of Pre-Closing Taxes shown
as due and owing on any Pre-Closing Tax Return or (ii) the amount of Pre-Closing
Taxes shown as due and owing on any Pre-Closing Straddle Schedule is less than
the applicable accrual for such Taxes reflected as a liability in the Closing
Date Working Capital (net of any prior payments made of Taxes that were
chargeable against such accruals), then, no later than five Business Days after
the filing of the relevant Tax Return, Purchaser shall promptly pay to SPX an
amount equal to such excess.  If, at the time of filing of the applicable Tax
Return, there remain items that are being disputed pursuant to Section 6.4(a),
then an amount equal to the amount of the applicable Unpaid Taxes Shortfall or
excess in dispute shall not be paid by SPX or Purchaser, respectively, to the
other party at such time, but within ten Business Days following resolution of
the dispute in accordance with Section 6.4(a), an amount equal to the applicable
remaining Unpaid Taxes Shortfall or excess, as finally determined, shall be paid
by SPX or Purchaser, as the case may be, to the other party.  Solely for
purposes of Section 6.4(b) hereof, the terms “Pre-Closing Tax

 

42

--------------------------------------------------------------------------------


 

Return” and “Straddle Tax Return” shall also include a Tax Assessment Notice,
the payment of the Tax covered by such Tax Assessment Notice shall be treated as
the filing of a Tax Return, and any Pre-Closing Straddle Schedule with respect
to any such Tax Assessment Notice shall be determined in accordance with
Section 6.4(i).  Furthermore, any property Taxes imposed on the Acquired Assets
for a taxable period beginning on or before and ending after the Closing Date
shall be allocated between Purchaser and SPX in a manner similar to that set
forth in Section 6.4(i)(ii).

 

(c)                                  SPX shall be entitled to retain, or receive
prompt payment from Purchaser of an amount equal to (as applicable), (i) any
Income Tax refunds of any Member of the Service Solutions Group for Pre-Closing
Tax Periods (including refunds arising by reason of amended returns filed after
the Closing Date) that are received by Purchaser, its Affiliates, or any Member
of the SPX Group or (ii) any credits against Taxes in lieu of refunds described
in clause (i) of this sentence (plus any interest thereon received with respect
thereto from the applicable taxing authority).  Purchaser shall be entitled to
the benefit of any other refund or credit of Taxes (plus any interest thereon
received with respect thereto from the applicable taxing authority) relating to
the Members of the Service Solutions Group.  Purchaser shall also be entitled to
retain any Tax refunds to the extent (x) Purchaser identifies a potential claim
for refund that is communicated to SPX, (y) SPX declines to pursue such refund
claim, and (z) SPX consents in writing, in its sole discretion, to Purchaser
filing such claim for refund.

 

(d)                                 All Pre-Closing Tax Returns and the
applicable portion of each Straddle Tax Return relating to taxable periods (or
portions thereof) ending on the Closing Date with respect to a Member of the
Services Solutions Group shall be prepared pursuant to this Section 6.4
consistent with the most recent prior practice of such Member, except as
required by applicable Law or where there is no prior practice with respect to
an applicable Tax item.

 

(e)                                  Any dispute among the parties involving
Taxes arising under this Agreement shall be resolved as follows: (i) the parties
will in good faith attempt to negotiate a prompt resolution of the dispute;
(ii) if the parties are unable to negotiate a resolution of the dispute within
30 days (or such longer period as they may mutually agree), the dispute will be
submitted to the Independent Accountant; (iii) the Independent Accountant shall
resolve the dispute, in a fair and equitable manner and in accordance with
applicable Tax Law and the provisions of this Agreement, within 30 days after
the parties have submitted the dispute to the Independent Accountant, whose
decision shall be final, conclusive and binding on the parties, absent fraud or
manifest error; (iv) any payment to be made as a result of the resolution of a
dispute shall be made, and any other action taken as a result of the resolution
of a dispute shall be taken, on or before the fifth Business Day following the
date on which the dispute is resolved (except that if the resolution requires
the filing of an amended Tax Return, such amended Tax Return shall be filed
within 30 Business Days following the date on which the dispute is resolved);
and (v) the fees and expenses of the Independent Accountant shall be allocated
between Purchaser, on the one hand, and SPX, on the other hand, in such manner
that Purchaser shall be responsible for that portion of the fees and expenses
equal to such fees and expenses multiplied by a fraction, the numerator of which
is the aggregate dollar value of all disputed items that are resolved by the
Independent Accountant in a manner further from the position submitted to the
Independent Accountant by Purchaser and closer to the position submitted to the
Independent Accountant by SPX, and the denominator of which is the total
aggregate dollar value of the disputed items so submitted, and SPX shall be
responsible for the remainder of such fees and expenses.

 

43

--------------------------------------------------------------------------------


 

(f)

 

(i)                                     Purchaser and SPX agree to reasonably
cooperate with respect to any opportunity identified by either Purchaser or SPX
to reduce any Tax imposed on the Service Solutions Business, whether arising
before or after the Closing.  Such reasonable cooperation shall not require
either party to incur any expense (other than a de minimis expense), or in its
sole judgment suffer any  Tax cost or other adverse actual or potential effect,
as a result of such cooperation.  Purchaser and SPX further agree to use their
reasonable best efforts to obtain any certificate or other document from any
Governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed with respect to the
transactions contemplated hereby.

 

(ii)                                  30 days prior to the Closing, Purchaser
will provide to SPX a schedule reflecting a listing of Tax Returns that may be
required to be filed with respect to such Members of the Service Solutions Group
as Purchaser shall determine.  SPX will review such schedule, and return such
schedule to Purchaser, at or prior to Closing, indicating thereon (by checking
yes or no), to the best of SPX’s knowledge and based on SPX’s prior practice,
the material Tax Returns that are reflected on such schedule that are required
to be filed by such Members of the Service Solutions Group.

 

(iii)                               Purchaser and the SPX Sellers shall
cooperate fully with each other, as and to the extent reasonably requested by
the other party, in connection with the filing of any Tax Returns and any Tax
Contest, including the provision of transfer pricing data.  Purchaser and the
SPX Sellers agree (A) to retain all books and records with respect to Tax
matters pertinent to the Service Solutions Business or any of the Acquired
Assets relating to any taxable period beginning before the Closing Date until
the expiration of the statute of limitations (and, to the extent notified by
Purchaser or any of the SPX Sellers, any extensions of the statute of
limitations) of the respective taxable periods, to abide by all record retention
agreements entered into with any Governmental Authority, and to provide records
and information which are reasonably relevant to any such Tax Contest and make
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder, (B) to give the
other parties hereto reasonable written notice prior to transferring,
destroying, or discarding any such books and records and, if any of the other
parties so requests, Purchaser or the SPX Sellers, as the case may be, shall
allow such other party to take possession of such books and records, and (C) to
provide reasonable access to each party’s outside legal and accounting advisors
with respect to any such Tax proceedings.  The obligations contained in this
paragraph (f) shall be in addition to and not in lieu of the obligations
contained in Section 5.1.

 

(g)                                  Purchaser covenants that without obtaining
the prior written consent of SPX it will not, and will not cause or permit any
Member of the Service Solutions Group or any other Affiliate of Purchaser, to
(i) take any action on the Closing Date other than in the ordinary course of
business or as specifically contemplated by this Agreement that could reasonably
be expected to give rise to any Tax Liability of SPX or any Member of the
Service Solutions Group or any indemnification obligation of SPX, (ii) make an
election under Section 338(g) of the Code

 

44

--------------------------------------------------------------------------------


 

with respect to the transactions contemplated hereby other than as provided in
Section 6.4(h) or (iii) unless required to do so by an applicable taxing
authority, amend any Pre-Closing Tax Return or Straddle Tax Return of any Member
of the Service Solutions Group.

 

(h)                                 Purchaser shall make a valid timely election
under Section 338(g) of the Code with respect to its acquisition pursuant to
this Agreement of SS UK and each of its Subsidiaries that is treated as a
corporation for federal income tax purposes at the time of the Closing.
Purchaser shall provide a copy of such election to SPX no later than ten days
following the filing of such election.

 

(i)                                     In the case of any taxable period of a
Member of the Service Solutions Group that begins on or before and ends after
the Closing Date (a “Straddle Period”):

 

(i)                                     Any gross receipts, Income Taxes, sales
or similar Taxes that are payable with respect to a Straddle Period shall be
allocated between the Pre-Closing Tax Period and the portion of such taxable
period beginning after the Closing on the basis of a deemed closing at the end
of the Closing Date of the books and records of the applicable Member.

 

(ii)                                  In the case of any Taxes (other than gross
receipts, Income Taxes, or similar Taxes) that are payable with respect to a
Straddle Period, the portion of such Taxes allocable to the applicable
Pre-Closing Tax Period shall be equal to the product of all such Taxes
multiplied by a fraction the numerator of which is the number of days in the
Straddle Period from the commencement of the Straddle Period through and
including the Closing Date and the denominator of which is the number of days in
the entire Straddle Period; provided, however, that appropriate adjustments
shall be made to reflect specific events that can be identified and specifically
allocated as (i) occurring on or prior to the Closing Date (in which case SPX
shall be responsible for any Taxes related thereto and Purchaser shall be
entitled to reimbursement for such Taxes or (ii) occurring after the Closing
Date (in which case, Purchaser shall be responsible for any Taxes related
thereto).

 

6.5.                            Worker’s Compensation Protocol.  Prior to
Closing, the parties will establish a written protocol addressing matters
relating to the processing, management, defense and payment of workers
compensation claims that are included in the Assumed Liabilities.

 

6.6.                            Transition Services Agreement.  Promptly
following the date hereof, SPX and Purchaser will negotiate in good faith the
terms of a Transition Services Agreement to be entered into by the appropriate
Members of the SPX Group and the appropriate Members of the Service Solutions
Group at or prior to the Closing, which (i) will require the appropriate Members
of the SPX Group and the appropriate Members of the Service Solutions Group to
provide to each other the transition services as set forth therein for the time
periods set forth therein and (ii) will contain pricing terms for such services
that are mutually acceptable to SPX and Purchaser or are otherwise determined as
set forth herein (the “Transition Services Agreement”).  In the event SPX and
Purchaser are unable to agree on any provision of the Transition Services
Agreement within 45 days from the date hereof (or such later date as SPX and
Purchaser may agree), the dispute may be submitted by either SPX or Purchaser
for arbitration to be held in Charlotte, North Carolina.  The arbitration shall
be held in accordance

 

45

--------------------------------------------------------------------------------


 

with the Commercial Arbitration Rules of the American Arbitration Association,
and the determination of the arbitrator shall be final and binding upon SPX and
Purchaser and shall not be appealable.  SPX and Purchaser agree that any dispute
concerning the charge for services to be provided under the Transition Services
Agreement will be handled as an expedited arbitration under the Commercial Rules
of the American Arbitration Association.  The fees and expenses of the
arbitrator shall be allocated between SPX, on the one hand, and Purchaser, on
the other hand, in such manner that Purchaser shall be responsible for that
portion of the fees and expenses equal to such fees and expenses multiplied by a
fraction, the numerator of which is the aggregate dollar value of all disputed
items that are resolved by the arbitrator in a manner further from the position
submitted to the arbitrator by Purchaser and closer to the position submitted to
the arbitrator by SPX, and the denominator of which is the total aggregate
dollar value of the disputed items so submitted, and SPX shall be responsible
for the remainder of such fees and expenses. It is agreed that execution and
delivery of a Transition Services Agreement by the parties shall not be a
condition to the Closing, and the sole remedy of the parties hereto shall be to
compel arbitration of the disputed issues as set forth in this Section 6.6.

 

6.7.                            Cross-License.  Promptly following the date
hereof, SPX and Purchaser shall negotiate in good faith appropriate and
reasonable supply and services arrangements and royalty free cross-licensing
agreements in order to allow SPX Hydraulic Technologies and the Service
Solutions Business to continue the conduct of their respective businesses as
currently conducted and to permit the continued use by each such entity of
Intellectual Property owned by the other entity in the manner and to the extent
used by such entity as of the Closing.

 

ARTICLE VII

 

Conditions to Purchaser’s Obligations

 

The obligations of Purchaser to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction (or waiver, where permissible) at
or prior to the Closing Date of all of the following conditions:

 

7.1.                            Covenants of SPX.  SPX shall have complied in
all material respects with its agreements and covenants contained herein to be
complied with on or prior to the Closing Date.

 

7.2.                            Representations and Warranties of SPX.  The
representations and warranties of SPX set forth in Article II hereof which are
modified by Material Adverse Effect shall be true and correct as of the
Effective Date as though made as of the Effective Date (except for
representations and warranties which address matters only as of a specific date,
which representations and warranties shall continue as of the Effective Date to
be true and correct as of such specific date).  The representations and
warranties of SPX contained in Article II hereof which are not modified by
Material Adverse Effect shall be true and correct as of the Effective Date as
though made as of the Effective Date (except for representations and warranties
which address matters only as of a specific date, which representations and
warranties shall continue as of the Effective Date to be true and correct as of
such specific date), except to the extent that the failure to be so true and
correct would not reasonably be expected to have a Material Adverse Effect.

 

46

--------------------------------------------------------------------------------


 

7.3.                            SPX’s Certificate.  Purchaser shall have
received a certificate of SPX, executed by a Vice President of SPX, dated as of
the Effective Date, certifying as to the fulfillment of the conditions set forth
in Sections 7.1 and 7.2 hereof.

 

7.4.                            HSR Approvals.  The waiting period (and any
extensions thereof) applicable to the consummation of the transactions
contemplated hereby under the HSR Act shall have expired or been terminated.

 

7.5.                            Other Governmental Approvals.  All Governmental
Approvals set forth in Exhibit 8 shall have been obtained.

 

7.6.                            No Order.  There shall not be any Order in
effect (other than an Order that relates exclusively to SPX South Korea, SPX
India, SS China or the Launch Shares) that restrains, enjoins, prevents,
prohibits or makes illegal the consummation of the transactions contemplated
hereby.

 

7.7.                            Third Party Consents.  The approvals, consents
and waivers that are listed on Exhibit 9 shall have been received, and executed
counterparts thereof shall have been delivered to Purchaser at or prior to the
Closing.

 

7.8.                            Labor Compliance.  Except for any non-compliance
which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, the Service Solutions Companies shall have
complied with all applicable Laws and Collective Bargaining Agreements relating
to requirements to provide information to labor unions and perform consultation
procedures that arise as a result of the sale of the Service Solutions Business
and the other transactions contemplated by this Agreement (it being understood
that in complying with this Section 7.8, SPX will be relying on, among other
things, certain information and documents as may be furnished by Purchaser and
on compliance by Purchaser of its obligations hereunder, including Section 1.7).
In particular, with respect to SS France the condition  contained in this
Section 7.8 shall be deemed satisfied if Completion of the Works Council Process
was determined jointly by SPX and Purchaser pursuant to Section 1.7(b).

 

7.9.                            No Material Adverse Effect.  From the date of
this Agreement, there shall not have occurred and be continuing through the
Effective Date any Material Adverse Effect.

 

ARTICLE VIII

 

Conditions to SPX’s Obligations

 

The obligation of SPX to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction (or waiver, where permissible) at
or prior to the Closing Date of all of the following conditions:

 

8.1.                            Covenants of Purchaser.  Purchaser shall have
complied in all material respects with its agreements and covenants contained
herein to be complied with on or prior to the Closing Date.

 

47

--------------------------------------------------------------------------------


 

8.2.                            Representations and Warranties of Purchaser. 
The representations and warranties of Purchaser set forth in Article III hereof
which are modified by Purchaser Material Adverse Effect shall be true and
correct as of the Effective Date as though made as of the Effective Date (except
for representations and warranties which address matters only as of a specific
date, which representations and warranties shall continue as of the Effective
Date to be true and correct as of such specific date).  The representations and
warranties of Purchaser contained in Article III hereof which are not modified
by Purchaser Material Adverse Effect shall be true and correct as of the
Effective Date as though made as of the Effective Date (except for
representations and warranties which address matters only as of a specific date,
which representations and warranties shall continue as of the Effective Date to
be true and correct as of such specific date), except to the extent that the
failure to be so true and correct would not reasonably be expected to have a
Purchaser Material Adverse Effect.

 

8.3.                            Purchaser’s Certificate.  SPX shall have
received a certificate of Purchaser, executed by a Vice President of Purchaser,
dated as of the Effective Date, certifying as to the fulfillment of the
conditions set forth in Sections 8.1 and 8.2 hereof.

 

8.4.                            HSR Approvals.  The waiting period (and any
extensions thereof) applicable to the consummation of the transactions
contemplated hereby under the HSR Act shall have expired or been earlier
terminated.

 

8.5.                            Other Governmental Approvals.  All Governmental
Approvals set forth in Exhibit 8 shall have been obtained.

 

8.6.                            No Order.  There shall not be any Order in
effect (other than an Order that relates exclusively to SPX South Korea, SPX
India, SS China or the Launch Shares) that restrains, enjoins, prevents,
prohibits or makes illegal the consummation of the transactions contemplated
hereby.

 

ARTICLE IX

 

Employment Matters

 

9.1.                            Post-Closing Benefits and Compensation. 
Purchaser shall offer employment to all Business Employees who are not Service
Solutions Group Employees, effective as of the Closing Date. For a period of at
least one year following the Closing Date, Purchaser shall provide each
non-union Business Employee who continues to be employed by either a Member of
the Services Solutions Group, Purchaser or any of their respective Affiliates
after the Closing Date (the “Continuing Non-Union Employees”) (a) base salary or
wages, as applicable, and bonus opportunities that are no less favorable than
were provided to them immediately prior to the Closing and (b) employee benefits
that are comparable in the aggregate to those provided to them immediately prior
to the Closing.  Notwithstanding the foregoing, Purchaser shall not be obligated
to continue to employ any Business Employee for any specific period of time
following the Closing Date, subject to applicable Law.

 

9.2.                            Severance.  Without limiting the scope of
Section 9.1, for a period of at least one year following the Closing Date,
Purchaser shall provide severance to Business Employees who are eligible under
the SPX Separation Allowance Plan under the circumstances

 

48

--------------------------------------------------------------------------------


 

and at the levels set forth in the SPX Separation Allowance Plan, provided that
no provision of the plan providing SPX and its domestic Subsidiaries with
discretion to determine whether to pay severance or to reduce the amount of
severance payable shall apply.

 

9.3.                            Service Credit.  For purposes of participation
of Continuing Non-Union Employees in benefit plans of Purchaser or any of its
Affiliates (including Members of the Service Solutions Group after the Closing)
(each, a “Purchaser Benefit Plan”), each Continuing Non-Union Employee shall be
credited with all years of service for which such Continuing Non-Union Employee
was credited before the Closing Date under any comparable Benefit Plan (which
credit shall apply for all purposes other than benefit accrual under any defined
benefit pension plan), except to the extent such credit would result in a
duplication of benefits for the same period of service.  In addition, and
without limiting the generality of the foregoing: (a) each Continuing Non-Union
Employee shall be immediately eligible to participate, without any waiting time,
in Purchaser Benefit Plans to the extent that coverage under such plans replaces
coverage under comparable Benefit Plans in which such Continuing Non-Union
Employee participated, and (b) for purposes of each Purchaser Benefit Plan
providing medical, dental, pharmaceutical and/or vision benefits to any
Continuing Non-Union Employees, Purchaser shall cause all pre-existing condition
exclusions and actively-at-work requirements of such Purchaser Benefit Plan to
be waived for such Continuing Non-Union Employee and his or her covered
dependents, and Purchaser shall cause any eligible expenses incurred by such
Continuing Non-Union Employee and his or her covered dependents during the
portion of the plan year of the Benefit Plan ending on the date such  Continuing
Non-Union Employee’s participation in the corresponding Purchaser Benefit Plan
begins to be taken into account under such Purchaser Benefit Plan for purposes
of satisfying all deductible, coinsurance and maximum out-of-pocket requirements
applicable to such Continuing Non-Union Employee and his or her covered
dependents for the applicable plan year under Purchaser Benefit Plan as if such
amounts had been paid in accordance with such Purchaser Benefit Plan.

 

9.4.                            Vacation.  Purchaser shall (a) credit each of
the Continuing Non-Union Employees with an amount of paid vacation and sick
leave days following the Closing Date equal to the amount of vacation time and
sick leave days each such Continuing Non-Union Employee has accrued but not yet
used as of the Closing Date under SPX’s or its Affiliates’ vacation and sick
leave policies as in effect immediately prior to the Closing Date, and (b) allow
each of the  Continuing Non-Union Employees to use such accrued vacation and
sick leave days at such times as each would have been allowed under SPX’s or its
Affiliates’ vacation and sick leave policies as in effect immediately prior to
the Closing Date.

 

9.5.                            Collective Bargaining Agreements.  Following the
Closing, Purchaser shall cause the applicable Member of the Service Solutions
Group or its applicable Affiliate to honor the terms and conditions of the
Collective Bargaining Agreements, including, without limitation, terms and
conditions relating to the compensation and benefits of Business Employees
covered by such agreement.

 

9.6.                            Flexible Spending Accounts.  This Section 9.6
shall not apply if Continuing Non-Union Employees will be eligible to
participate in Purchaser’s high deductible health plan with health savings
account contributions.  As soon as practicable following the Closing and in
accordance with Revenue Ruling 2002-32, SPX shall cause a portion of its
flexible spending arrangements under its Code Section 125 cafeteria plan
applicable to Business

 

49

--------------------------------------------------------------------------------


 

Employees who are eligible under the cafeteria plan to be segregated into a
separate component, and shall transfer all account balances and salary reduction
elections for such Business Employees to a flexible spending arrangement of
Purchaser, which Purchaser shall use reasonable best efforts to cause to be
maintained for the duration of the plan year in which the Closing Date occurs.

 

9.7.                            401(k) Plan.  As soon as practicable following
the Closing, Purchaser shall establish a defined contribution pension plan
qualified under Section 401(k) of the Code that permits, or shall amend the
terms of its existing such plan to permit, direct rollover of accounts of
Business Employees who are eligible under the SPX 401(k) Plan, including direct
rollover of outstanding loans associated with such accounts, to such plan. From
the date hereof, Purchaser and SPX shall, and shall cause their respective
Subsidiaries to, use reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Law to effectuate the foregoing.

 

9.8.                            Section 75 Liability.

 

(a)                                 SPX shall, subject to Section 9.8(b), settle
any claims by the Trustee in respect of any Section 75 Liability before, on or
as soon as reasonably practicable after the Closing Date.  For the purpose of
settling any Section 75 Liability, SPX may cause one or more of the
Participating Employers to make such payment or payments to the Trustee as it
sees fit and/or may cause one or more of the Participating Employers to enter
into a Cessation Arrangement.

 

(b)                                 Purchaser shall provide or cause the
provision of such assistance to SPX or the relevant Participating Employers as
may be necessary or desirable to give effect to any Cessation Arrangement agreed
by or on behalf of SPX with the Trustee.  Any reasonable costs incurred by
Purchaser or any of its Affiliates in providing such assistance shall be
reimbursed by or on behalf of SPX promptly on demand by Purchaser and upon
delivery by Purchaser of reasonable documentation to substantiate such costs.

 

9.9.                            No Third Party Beneficiaries.  The provisions of
this Article IX are for the sole benefit of the parties to this Agreement and
nothing herein, expressed or implied, is intended or shall be construed to
(a) constitute an amendment to any of the compensation and benefits plans
maintained for or provided to Business Employees prior to or following the
Closing or (b) confer upon or give to any Person, other than the parties to this
Agreement and their respective permitted successors and assigns, any legal or
equitable or other rights or remedies with respect to the matters provided for
in this Article IX under or by reason of any provision of this Agreement.

 

ARTICLE X

 

Termination

 

10.1.                     Termination.  This Agreement may be terminated prior
to the Effective Date:

 

(a)                                 by the mutual written consent of SPX and
Purchaser;

 

50

--------------------------------------------------------------------------------


 

(b)           by either Purchaser, on the one hand, or SPX, on the other hand,
if the Effective Date shall not have occurred on or before July 31, 2012 (the
“Initial Termination Date”; the Initial Termination Date as extended from time
as set forth below, the “Termination Date”), provided, that, (i) if at any time
prior to the Initial Termination Date (A) the DOJ or the FTC makes a request for
additional information or documentary materials from either or both of SPX or
Purchaser authorized by Section 7A(e) of the Clayton Act (commonly referred to
as a “second request”) or (B) the European Commission opens a “Phase II”
investigation pursuant to Article 6(1)(c) of the European Merger Regulation or
refers the transactions contemplated by this Agreement in whole or in part to
one or more national Governmental Authorities in the European Union pursuant to
Article 9 of the European Merger Regulation or reaches a decision pursuant to
Article 6(2) of the European Merger Regulation which prevents the Closing on or
before July 31, 2012, then (x) Purchaser may, by written notice from time to
time, extend the Termination Date but not beyond the earlier of November 30,
2012 and the fourth Business Day following the date on which the conditions set
forth in Sections 7.4, 7.5, 8.4 and 8.5 shall have been satisfied; and (y) SPX
may, by written notice from time to time, extend the Termination Date, but not
beyond the later of January 31, 2013 or 10 calendar months following submission
of an appropriate filing to the European Commission pursuant to Article 4 of the
European Merger Regulation in respect of the transactions contemplated by this
Agreement, or if earlier, the fourth Business Day following the date on which
the conditions set forth in Sections 7.4, 7.5, 8.4 and 8.5 shall have been
satisfied; and provided, further, that the right to terminate this Agreement
under this Section 10.1(b) (and the right of either SPX or Purchaser to extend
the Termination Date) shall not be available to a party if such party’s breach
of a covenant or agreement contained herein has been the cause of or resulted in
the failure of the Effective Date to occur on or before the Termination Date;

 

(c)           by Purchaser, upon five days prior written notice to SPX, if any
of the conditions to the Closing set forth in Article VII, other than the
condition set forth in Section 7.7, and other than any condition which relates
exclusively to SPX India and/or SPX South Korea and/or SS China and/or the
Launch Shares, shall have become incapable of fulfillment and shall not have
been waived in writing by Purchaser; provided that Purchaser is not then in
breach of its covenants and agreements contained herein;

 

(d)           by SPX, upon five days prior written notice to Purchaser, if any
of the conditions to the Closing set forth in Article VIII, other than any
condition which relates exclusively to SPX India, SPX South Korea, SS China
and/or the Launch Shares, shall have become incapable of fulfillment and shall
not have been waived in writing by SPX; provided that SPX is not then in breach
of its covenants and agreements contained herein; or

 

(e)           by either Purchaser or SPX, upon written notice to the other, if
there shall be in effect a final, non-appealable Order of a Governmental
Authority of competent jurisdiction prohibiting the consummation of the
transactions contemplated hereby, other than any Order which relates exclusively
to SPX India, SPX South Korea, SS China and/or the Launch Shares.

 

10.2.       Purchaser Termination Fee.

 

(a)           In the event that (i) this Agreement is terminated by either
Purchaser or SPX (x) pursuant to Section 10.1(e), but only in connection with an
Order with respect to the antitrust or competition Laws, or (y) pursuant to
Section 10.1(b) and, at the time of such termination, any Material Antitrust
Condition shall not have been satisfied, (ii) the issuance of such Order or the
failure of any Material Antitrust Condition to be satisfied (as applicable) was

 

51

--------------------------------------------------------------------------------


 

not caused by a breach of Section 6.1 by SPX, and (iii) all other conditions to
the obligations of Purchaser to consummate the transactions contemplated by this
Agreement set forth in Article VII have been satisfied or waived (or, in the
case of those conditions that by their terms are to be satisfied at the Closing,
would be capable of being satisfied if the Closing were to occur), then
Purchaser shall pay to SPX or SPX’s designee, by wire transfer of immediately
available funds to an account or accounts designated in writing by SPX, the
Purchaser Termination Fee within two Business Days of termination.

 

(b)           Any Purchaser Termination Fee payable pursuant to Section 10.2(a),
shall be paid as liquidated damages (and not as a penalty), it being agreed by
the parties that the actual damages to SPX in such event are impractical to
ascertain and the amount of Purchaser Termination Fee is a reasonable estimate
thereof.  For the avoidance of doubt, if paid, the Purchaser Termination Fee
shall be the sole and exclusive remedy available pursuant to this Agreement in
respect of a termination of this Agreement in the circumstances specified in
Section 10.2(a).

 

(c)           The parties acknowledge that the agreements contained in this
Section 10.2 are an integral part of the transactions contemplated by this
Agreement, and that, without these agreements, neither Purchaser nor SPX would
have entered into this Agreement; accordingly, if Purchaser fails to promptly
pay the Purchaser Termination Fee, then Purchaser shall, in accordance with
Section 12.19, pay SPX’s reasonable costs and expenses of enforcing this
Section 10.2, together with interest on the Purchaser Termination Fee at the
Specified Rate from the date the Purchaser Termination Fee was required to have
been paid until the date actually received by SPX.

 

10.3.       Effect on Obligations.  The penultimate sentence of Section 4.2,
Section 6.2, Section 10.2, this Section 10.3, Article XII and the
Confidentiality Agreement (collectively, the “Surviving Provisions”) shall
survive any termination of this Agreement pursuant to Section 10.1.  Termination
of this Agreement pursuant to Section 10.1 shall terminate all other rights and
obligations of the parties hereunder and none of the parties shall have any
liability hereunder other than pursuant to the Surviving Provisions; provided
that no such termination or any other provision hereunder shall relieve any
party from any liability for damages resulting from any breach of any covenant
or agreement contained herein prior to such termination.

 

ARTICLE XI

 

Indemnification

 

11.1.       Indemnification.

 

(a)           If the Closing shall occur, SPX shall indemnify Purchaser, each
Member of the Service Solutions Group and their respective Affiliates and
Representatives (the “Purchaser Indemnified Parties”) and hold each such Person
harmless from and against any losses, claims (whether or not meritorious),
damages, liabilities, settlement amounts, penalties, costs and expenses,
including reasonable attorneys’ fees and disbursements, court costs and other
out-of-pocket expenses but not including internal management, administrative or
overhead costs that the Indemnified Party may incur in connection with the
administration, supervision or performance of actions required in response to a
claim (collectively, “Damages”), that are incurred or suffered by any of them:

 

52

--------------------------------------------------------------------------------


 

(i)            by reason of the breach or inaccuracy of the representations or
warranties set forth in Article II;

 

(ii)           by reason of any breach of SPX’s covenants hereunder
(x) contained in Section 4.1 hereof or (y) to be performed after the Closing; or

 

(iii)          in respect of the Excluded Liabilities (including any attempt,
whether or not meritorious, by any third party to impose responsibility on any
of the Purchaser Indemnified Parties for any Excluded Liabilities); provided,
that no indemnification shall be provided for any claim of less than $250,000
with respect to Taxes arising out of or relating to the Service Solutions
Business that is not a claim for Income Taxes.

 

(b)           If the Closing shall occur, Purchaser shall indemnify each Member
of the SPX Group and their respective Affiliates and Representatives (the “SPX
Indemnified Parties”) and hold each of them harmless from and against all
Damages that are incurred or suffered by any of them:

 

(i)            by reason of the breach or inaccuracy of the representations or
warranties set forth in Article III;

 

(ii)           by reason of any breach of Purchaser’s covenants hereunder to be
performed after the Closing;

 

(iii)          in respect of the Assumed Liabilities (including any attempt,
whether or not meritorious, by any third party to impose responsibility on any
of the SPX Indemnified Parties for any Assumed Liabilities); or

 

(iv)          in respect of any claim of less than $250,000 with respect to
Taxes arising out of or relating to the Service Solutions Business that is not a
claim for Income Taxes.

 

(c)           The Purchaser Indemnified Parties or the SPX Indemnified Parties
(each, in such capacity, an “Indemnified Party”) shall not be entitled to any
recovery unless a claim for indemnification is made in accordance with
Section 11.2, so as to constitute a Valid Claim Notice.

 

(d)           Any claim for indemnification under this Article XI shall be
limited to actual and direct Damages, and in no event shall any Indemnifying
Party have any liability to any Indemnified Party for consequential, indirect or
punitive Damages; provided, however, that such limitation shall not be construed
to limit an Indemnified Party’s ability to recover under this Agreement any such
Damages forming part of a Third Party Claim.

 

(e)           For the avoidance of doubt, for purposes of calculating the amount
of any Damages under Section 11.1(a)(i) arising from any breaches of
representations and warranties of SPX, other than with respect to the first
sentence of Section 2.10, all qualifications as to materiality or Material
Adverse Effect shall be disregarded.

 

(f)            SPX’s indemnification obligations under Section 11.1(a) shall be
subject to the following limitations:

 

53

--------------------------------------------------------------------------------


 

(i)            With respect to indemnification under Sections 11.1(a)(i), such
obligation arising from a breach or inaccuracy of a representation or warranty
shall terminate upon the expiration of the applicable survival period related to
such representation or warranty set forth in Section 12.3 hereof, other than
with respect to any claim for indemnification with respect to which a Valid
Third Party Claim Notice or a Valid Other Claim Notice has been delivered prior
to the expiration of such applicable survival period, in which event such
obligation to indemnify shall survive until such claim has been finally
resolved;

 

(ii)           There shall be no obligation to indemnify under
Section 11.1(a)(i) unless the aggregate of all Damages for which SPX, but for
this Section 11.1(f)(ii), would be liable exceeds on a cumulative basis an
amount equal to $10,000,000 (the “Deductible”), and then only to the extent of
such excess; provided that such limitation shall not apply to any breach of
representations and warranties set forth in Section 2.23;

 

(iii)          There shall be no obligation to indemnify under
Section 11.1(a)(i) for any claim where the Damages relating thereto are less
than $250,000 (it being understood that such claims shall not be included or
aggregated for purposes of calculating the Deductible) provided that such
limitation shall not apply to any breach of representations and warranties set
forth in Section 2.23 in respect of Income Taxes or to any breach of the
representations and warranties set forth in Sections 2.1, 2.3, 2.4, 2.5 or 2.18,
but shall apply to any breach of the representations and warranties set forth in
Section 2.23 in respect of Taxes other than Income Taxes;

 

(iv)          There shall be no obligation to indemnify under
Section 11.1(a)(i) for any amount that, when aggregated with all other amounts
payable as a result of indemnification under Section 11.1(a) would be in excess
of $187,500,000; provided, that such limitation shall not apply to any breach of
the representations and warranties set forth in Sections 2.1, 2.3, 2.4, 2.5,
2.18 or 2.23;

 

(v)           In calculating any amounts payable by SPX pursuant to this
Article XI in respect of any Damages incurred by a Purchaser Indemnified Party,
SPX shall receive credit for (and the amount of Damages subject to
indemnification pursuant to this Article XI shall be reduced by) (x) the amount
of any reduction in current assets or increase in current liabilities reflected
in the calculation of Final Closing Date Working Capital applicable to or
resulting from such Damages, and (y) the amount of any reduction in current
assets or increase in current liabilities sought by Purchaser to be reflected in
the calculation of Final Closing Date Working Capital applicable to or resulting
from such Damages but which were not so reflected by reason of SPX’s dispute of
such reflection and the resolution of such dispute (including by agreement
between SPX and Purchaser) in favor of SPX pursuant to Section 1.5.

 

(vi)          For purposes of Section 11.1(a), all Damages shall be reduced by
(x) the amount of any insurance proceeds payable to Purchaser or any Purchaser
Indemnified Party with respect to such Damages, (y) any indemnity, contribution
or other similar payment payable to Purchaser or any Purchaser Indemnified Party
with respect to such Damages, and (z) any Tax benefits available to Purchaser or

 

54

--------------------------------------------------------------------------------


 

any Purchaser Indemnified Party that are attributable to such Damages. If a
Purchaser Indemnified Party receives proceeds from third parties, including
insurance proceeds, in connection with Damages for which it has received
indemnification hereunder, such Purchaser Indemnified Party shall promptly
refund to the Indemnifying Party the amount of such proceeds when received, up
to the amount of indemnification received hereunder.

 

(vii)         SPX shall have no obligation to indemnify any Purchaser
Indemnified Party under Section 11.1 of this Agreement with respect to Damages
arising under or relating to any Environmental Law to the extent such Damages
are incurred as a result of any voluntary (A) intrusive investigation, sampling
or testing by any Purchaser Indemnified Party, or (B) disclosure, report or
other communication from or on behalf of any Purchaser Indemnified Party to any
third party (each a “Voluntary Action”), in each case except where such
intrusive investigation, sampling, testing, disclosure, report or other
communication is (x) required by Environmental Law, or (y) a necessary immediate
response to an emergency or threat to human health (it being understood that any
intrusive investigation, sampling, testing, disclosure, report or other
communication from or on behalf of any Purchaser Indemnified Party to any third
party which is required by Environmental Law or is a necessary immediate
response to an emergency or threat to human health is not a Voluntary Action).
For the avoidance of doubt, SPX shall have no obligation to indemnify any
Purchaser Indemnified Party with respect to Damages arising under or relating to
any Environmental Law resulting from any construction or renovation activities
performed by or on behalf of any Purchaser Indemnified Party on, at or under any
of the Real Properties.

 

(viii)        All Remedial Action subject to indemnification by SPX under
Section 11.1 shall be conducted in a Cost-Effective Manner.  “Cost-Effective
Manner” shall mean the lowest cost measures permitted by Environmental Law and
Governmental Authorities with appropriate jurisdiction with respect to any
applicable Remedial Action, including non-residential or industrial cleanup
standards, alternate cleanup standards, and engineering and institutional
controls (including environmental easements and deed restrictions), provided
that such measures, standards or controls do not unreasonably interfere with
such Purchaser Indemnified Party’s ability to conduct the Service Solutions
Business in substantially the manner conducted as of the Closing. With respect
to any Remedial Action controlled by any Purchaser Indemnified Party subject to
indemnification by SPX under Section 11.1, SPX shall have no indemnification
obligation with respect to such Remedial Action to the extent such Purchaser
Indemnified Party fails to conduct such Remedial Action in a Cost-Effective
Manner.

 

(g)           All indemnity payments made pursuant to this Article XI or
otherwise shall be treated for all Tax purposes as an adjustment to the Purchase
Price, except as otherwise required by applicable Law.

 

(h)           In no event shall any Indemnified Party be entitled to double
recovery hereunder.  In particular, in the event that any circumstances
constitute a breach of more than one representation, warranty, covenant or
agreement on the part of the Indemnifying Party, the

 

55

--------------------------------------------------------------------------------


 

Indemnified Parties shall only be entitled to be indemnified once in respect of
such circumstances.

 

11.2.       Procedures for Claims.

 

(a)           In order for an Indemnified Party to be entitled to any
indemnification provided for under this Article XI in respect of, arising out of
or involving a claim made by any third party against the Indemnified Party (a
“Third Party Claim”), the Indemnified Party must notify SPX or Purchaser, as
applicable (each, in such capacity, the “Indemnifying Party”) in writing of the
Third Party Claim (a “Third Party Claim Notice”) promptly following receipt by
such Indemnified Party of written notice of the Third Party Claim, which
notification, to be a valid Third Party Claim Notice, with the effect set forth
in Section 11.1(a) or 11.1(b) (as applicable) (a “Valid Third Party Claim
Notice”), must be accompanied by a copy of the written notice of the third party
claimant to the Indemnified Party asserting the Third Party Claim; provided,
that the failure to promptly provide such Third Party Claim Notice or to
promptly provide a copy of the written notice of the third party claimant shall
not waive any rights of the Indemnified Party, except to the extent that the
rights of the Indemnifying Party are actually prejudiced thereby.  The
Indemnified Party shall deliver to the Indemnifying Party copies of all other
notices and documents (including court papers) received by the Indemnified Party
relating to the Third Party Claim.

 

(b)           The Indemnifying Party shall have the right to defend and to
direct the defense, and shall have the obligation at the request of the
Indemnified Party to defend and direct the defense, against any such Third Party
Claim (including to conduct any Action or settlement negotiations) with counsel
of its own choosing, unless there is a conflict of interest between the
Indemnified Party and the Indemnifying Party in the conduct of the defense of
such Third Party Claim.  Prior to the time the Indemnified Party is notified by
the Indemnifying Party as to whether the Indemnifying Party will assume the
defense of a Third Party Claim, the Indemnified Party shall take all actions
reasonably necessary to timely preserve the collective rights of the parties
with respect to such Third Party Claim, including responding timely to legal
process.  If the Indemnifying Party shall decline to assume the defense of a
Third Party Claim (or shall fail to confirm to the Indemnified Party that it
will defend such Third Party Claim) within 30 days after the giving by the
Indemnified Party to the Indemnifying Party of a Valid Third Party Claim Notice
with respect to the Third Party Claim, or in the case of a conflict of interest,
the Indemnified Party shall defend against the Third Party Claim and the
Indemnifying Party shall be liable to the Indemnified Party for all reasonable
fees and expenses incurred by the Indemnified Party in the defense of the Third
Party Claim, including without limitation the reasonable fees and expenses of
counsel employed by the Indemnified Party, if and to the extent that the
Indemnifying Party is responsible to indemnify for such Third Party Claim. 
Regardless of which party assumes the defense of a Third Party Claim, the
parties agree to cooperate with one another in connection therewith.  Such
cooperation shall include providing records and information that are relevant to
such Third Party Claim, and making employees and officers available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder and to act as a witness or respond to legal
process.  Whether or not the Indemnifying Party assumes the defense of a Third
Party Claim, the Indemnified Party shall not admit any liability with respect
to, or settle, compromise or discharge, such Third Party Claim without the
Indemnifying Party’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed).  The Indemnifying Party shall
not consent to a settlement of, or the entry of any judgment arising from, any
such Third Party Claim without the Indemnified Party’s prior written consent
(which consent shall not be unreasonably withheld, conditioned or

 

56

--------------------------------------------------------------------------------


 

delayed) unless such settlement or judgment (a) relates solely to monetary
damages for which the Indemnifying Party shall be responsible and (b) includes
as an unconditional term thereof the release of the Indemnified Party from all
liability with respect to such Third Party Claim, in which event no such consent
shall be required.

 

(c)           In order for an Indemnified Party to be entitled to any
indemnification provided for under this Article XI in respect of a claim that
does not involve a Third Party Claim being asserted against such Indemnified
Party (an “Other Claim”), the Indemnified Party shall promptly notify the
Indemnifying Party in writing of such Other Claim (the “Other Claim Notice”),
which notification, to be a valid Other Claim Notice, with the effect set forth
in Section 11.1 (a “Valid Other Claim Notice” and, together with a Valid Third
Party Claim Notice, a “Valid Claim Notice”), shall certify that the Indemnified
Party has in good faith already sustained some (though not necessarily all)
Damages with respect to such claim.  The failure by any Indemnified Party to
notify the Indemnifying Party promptly shall not waive any rights of the
Indemnified Party, except to the extent that the rights of the Indemnifying
Party are actually prejudiced thereby.  The foregoing notwithstanding, any Other
Claim arising from the breach of any of the representations or warranties set
forth in Section 2.13 shall be subject to the rights of the Indemnifying Party
to defend and to direct the defense of such Other Claim in accordance with
Section 11.2(b).

 

(d)           The party that has assumed the control or defense of any Third
Party Claim or Other Claim arising from the breach of any of the representations
or warranties set forth in Section 2.13 shall (a) provide the other party with
the right to participate in any meetings or negotiations with any Governmental
Authorities or other third parties and reasonable advance notice of any such
meetings or negotiations, (b) provide the other party with the right to review
in advance and provide comments on any draft or final documents proposed to be
submitted to Governmental Authorities or other third parties, and (c) keep the
other party reasonably informed with respect to such Third Party Claim or Other
Claim, including providing copies of all documents provided to, or received
from, any Governmental Authority or any other third party in connection with
such Third Party Claim or Other Claim. The Purchaser Indemnified Parties and SPX
covenant and agree to maintain the confidence of all drafts and comments
provided by the other party.

 

(e)           This Section 11.2 shall not apply to Tax Contests, which shall be
subject to Sections 11.3(b) and (c).

 

11.3.       Tax Indemnification.(a)    From and after the Closing, SPX shall
indemnify Purchaser or, at the request of Purchaser, the Purchaser Indemnified
Parties against, and hold them harmless, from any Damages (calculated after
taking into account any payment of Income Taxes by SPX pursuant to
Section 6.4(b)) by reason of any Income Taxes imposed on the Service Solutions
Business or any Member of the Service Solutions Group with respect to any
Pre-Closing Tax Period.  The obligation of SPX to indemnify Purchaser for such
Income Taxes shall be without regard to whether there was any breach of any
representation or warranty under Article II with respect to such Income Tax or
any disclosures that may have been made with respect to Article II or
otherwise.  For purposes of this Section 11.3, all Damages shall be reduced by
the correlative amount (based on the tax rates in effect at the time for those
future periods), if any, by which any Tax of the Purchaser Indemnified Parties
is actually reduced for periods ending after the Closing Date as a result of
such Damages.  For purposes of this Section 11.3, any Income Tax imposed on a
Member of the Service Solutions Group for a Post-Closing Tax Period shall be
treated as an Income Tax imposed with respect to a Pre-Closing Tax Period

 

57

--------------------------------------------------------------------------------


 

if such Income Tax (i) is the direct result of the application of Section 481 of
the Code (or any similar provision of state, local, or foreign Tax Law) by
reason of a change in accounting method employed prior to the Closing and
(ii) is calculated with reference to the taxable income of such  Member of the
Service Solutions Group for a Pre-Closing Tax Period.  The parties’ obligations
under this Section 11.3 shall survive the Closing and shall continue until 60
days after the expiration of the statute of limitations applicable to the
relevant Taxes.

 

(b)           Promptly, but in any event within 20 days, after Purchaser becomes
aware of the existence of a Tax issue that may give rise to an indemnification
claim under this Article XI (a “Tax Controversy”) by any Purchaser Indemnified
Party against SPX, Purchaser shall notify SPX of the Tax issue and thereafter
shall promptly forward to SPX copies of the relevant portion of any notice or
other document received from any Governmental Authority and communications with
any Governmental Authority relating to such Tax Controversy; provided, however,
that a failure to give such notice will not affect such Purchaser Indemnified
Party’s rights to indemnification under this Article XI, except to the extent
that SPX is actually prejudiced thereby.

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement, SPX shall have the ability to elect to solely control and make all
decisions regarding interests in any Tax audit, hearing, proposed adjustment,
arbitration, deficiency, assessment, suit, dispute, claim or other
administrative or judicial proceeding (a “Tax Contest”) relating to Income Taxes
imposed on SS US, SS Germany, SS Australia, SS Japan or SS UK, in each case, for
any taxable period ending on or before the Closing Date, including selection of
counsel and selection of a forum for such contest, provided, however, that
(i) Purchaser and SPX shall cooperate in the conduct of any such Tax Contest,
(ii) Purchaser shall have the right (but not the obligation) to participate in
(but not control) such Tax Contest, (iii) SPX shall keep Purchaser informed of
all developments with respect to such Tax Contest on a timely basis, (iv) SPX
shall not enter into any agreement with the relevant taxing authority pertaining
to such Tax Contest without the written consent of Purchaser, which consent
shall not unreasonably be withheld, conditioned or delayed, and (v) Purchaser
may, without the written consent of SPX, enter into such an agreement proposed
by the relevant taxing authority, provided that Purchaser shall have agreed in
writing to accept responsibility and liability for the payment of the applicable
Income Taxes and to forego any indemnification or other claim under this
Agreement with respect to such Income Taxes.  Purchaser shall control the
conduct and resolution of any Tax Contest relating to (x) non-Income Taxes of
any Member of the Service Solutions Group, (y)  Income Taxes for any taxable
period ending on or before the Closing Date with respect to Members of the
Service Solutions Group other than SS US, SS Germany, SS Australia, SS Japan and
SS UK, and (z) Income Taxes with respect to a Straddle Period, provided,
however, that (A) Purchaser and SPX shall cooperate in the conduct of each such
Tax Contest, (B) SPX shall have the right (but not the obligation) to
participate in (but not control) such Tax Contest, (C) Purchaser shall keep SPX
informed of all developments with respect to such Tax Contest on a timely basis,
(D) Purchaser shall not enter into any agreement with the relevant taxing
authority pertaining to such Tax Contest without the written consent of SPX,
which consent shall not unreasonably be withheld, conditioned or delayed, and
(E) Purchaser may, without the written consent of SPX, enter into such an
agreement, provided that Purchaser shall have agreed in writing to accept
responsibility and liability for the payment of the applicable Taxes and to
forego any indemnification or other claim under this Agreement with respect to
such Taxes.  In the event of any Tax Contest related to Taxes for which
Purchaser has an indemnification obligation pursuant to Section 11.1(b)(iv), SPX
shall (i) take commercially reasonable steps to defend any claim in excess of
$25,000 related to such Taxes if there is a mutually reasonable expectation of
prevailing, (ii) keep

 

58

--------------------------------------------------------------------------------


 

Purchaser informed of all developments with respect to such Tax Contest on a
timely basis, and (iii) consider in good faith any comments of Purchaser with
respect to the defense or settlement of such Tax Contest. Each party shall bear
its own costs incurred in participating in any proceeding relating to any Tax
Contest.  Purchaser and SPX shall execute and deliver, or cause to be executed
and delivered, such powers of attorney and other documents as may be necessary
or appropriate to give effect to the foregoing.

 

(d)           To the extent any provision of this Section 11.3 is in conflict
with any other provision in this Agreement, the provisions of this Section 11.3
shall govern.

 

ARTICLE XII

 

Miscellaneous

 

12.1.       Expenses.  Except as otherwise provided in this Agreement, each of
SPX, on the one hand, and Purchaser on the other hand, shall pay all costs and
expenses incurred by such party in connection with this Agreement, the Ancillary
Agreements and the transactions contemplated hereby and thereby, including
without limiting the generality of the foregoing, fees and expenses of its
Representatives.  Purchaser shall pay any filing fees under the HSR Act or under
any foreign antitrust or competition Law.  Purchaser shall pay the costs and
expenses associated with effecting the transfer or sale of the Acquired Assets,
including without limitation the costs of recordation of title to any
Intellectual Property and intangible property.

 

12.2.       Transfer Taxes.  Purchaser and SPX shall each be responsible for
fifty percent (50%) of any transfer, documentary, sales, use, recording, stamp,
registration and other such Taxes and fees (including any penalties and
interest) of any nature whatsoever imposed by any foreign, federal, state, local
or other taxing body as a result of the consummation of the transactions
contemplated by this Agreement, provided, however, that SPX shall be solely
responsible for any such Taxes resulting from any asset or stock transfers or
restructuring undertaken by SPX prior to the Closing unless such transfers or
restructuring occurred at the direct request of, or were consented to in writing
by, Purchaser, in which case SPX and Purchaser shall each be responsible for 50%
of such Taxes.  Purchaser and SPX (whichever is primarily responsible under
applicable Law) will, at such party’s own expense, file all necessary Tax
Returns and other documentation with respect to all such Taxes, and the
applicable non-filing party shall reasonably cooperate with respect thereto.

 

12.3.       Survival of Representations and Warranties.  The representations and
warranties contained herein or in any certificate or other writing delivered
pursuant hereto shall survive the Closing until the later of (a) April 30, 2013
and (b) the date that is the 13 month anniversary of the Closing Date, except
that (i) the representations and warranties set forth in Section 2.1,
Section 2.3, Section 2.4, Section 2.5, Section 2.18, Section 3.2 and Section 3.7
shall survive indefinitely, (ii) the representations and warranties set forth in
Section 2.13 shall survive until the second anniversary of the Closing Date, and
(iii) the representations and warranties set forth in Section 2.23 shall survive
until the date that is six months after the expiration of the applicable statute
of limitations.  All of the covenants and agreements set forth in this Agreement
that are to be performed prior to the Closing shall not survive the Closing,
except that the covenants set forth in Section 4.1 shall survive the Closing for
a period of six months.  All of the

 

59

--------------------------------------------------------------------------------


 

covenants and agreements set forth in this Agreement that are to be performed
after the Closing shall survive the Closing in accordance with their terms.

 

12.4.       Exclusive Agreement; No Third-Party Beneficiaries.  This Agreement
(including the Disclosure Schedules and all Exhibits hereto), the Ancillary
Agreements and the Confidentiality Agreement constitute the sole understanding
of the parties with respect to the subject matter hereof and thereof, and
supersede all previous written, oral or implied understandings among them with
respect to such matters.  Notwithstanding anything contained in this Agreement
to the contrary, nothing in this Agreement, express or implied, is intended to
confer on any Person other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement; provided that the Purchaser
Indemnified Parties and the SPX Indemnified Parties shall be third party
beneficiaries of Article XI.

 

12.5.       Disclosure.  The disclosure of any matter in any Section of this
Agreement shall be deemed to be a disclosure with regard to any other Section to
which the relevance of the disclosure is reasonably apparent on its face.  No
reference to or disclosure of any item or other matter in the Disclosure
Schedules shall be construed as an admission or indication that such item or
other matter is material (nor shall it establish a standard of materiality for
any purpose whatsoever) or that such item or other matter is required to be
referred to or disclosed in the Disclosure Schedules.  The information set forth
in the Disclosure Schedules is disclosed solely for the purposes of this
Agreement, and no information set forth therein shall be deemed to be an
admission by any party hereto to any third party of any matter whatsoever,
including any violation of Law or breach of any Contract.  Nothing in the
Disclosure Schedules is intended to broaden the scope of any representation or
warranty contained in this Agreement or create any covenant or agreement. 
Matters reflected in the Disclosure Schedules are not necessarily limited to
matters required by the Agreement to be reflected in the Disclosure Schedules. 
Such additional matters are set forth for informational purposes and do not
necessarily include other matters of a similar nature.

 

12.6.       Deliveries to Purchaser; Disclaimer.  Purchaser acknowledges and
agrees that all documents or other items included in the electronic dataroom or
otherwise delivered prior to the date hereof to Purchaser or its Representatives
will be deemed to be delivered to Purchaser for all purposes hereunder;
provided, however, for the avoidance of doubt, the parties acknowledge and agree
that the documents included in the electronic dataroom or otherwise delivered
prior to the date hereof to Purchaser or its Representatives will not be deemed
to be disclosed for purposes of the Disclosure Schedules. Purchaser acknowledges
and agrees that none of the Members of the SPX Group or any of their respective
Representatives has made any representation or warranty, express or implied, as
to the Service Solutions Business or as to the accuracy or completeness of any
information regarding the Service Solutions Business delivered or made available
to Purchaser or its Representatives, including in the electronic data room or in
management presentations, except for the representations and warranties
expressly set forth in Article II, and none of the Members of the SPX Group or
any of their respective past, present or future direct or indirect
Representatives will have or be subject to any Liability, including any
indemnification obligation, whether in contract or in tort, to Purchaser or any
other Person with respect to any such information.

 

60

--------------------------------------------------------------------------------


 

12.7.       Consents.  Purchaser acknowledges that certain consents of
non-governmental third parties (“Third Party Consents”) may have been required
as a result of the Restructurings, and certain Third Party Consents may be
required as a result of the consummation of the transactions contemplated
hereby, from parties to Contracts to which a Service Solutions Company is party
(including the Material Contracts set forth on the Disclosure Schedules), and
such Third Party Consents have not been obtained. Purchaser acknowledges and
agrees that SPX and its Affiliates shall have no Liability whatsoever to
Purchaser or any of its Affiliates (including the Members of the Service
Solutions Group) (and none of them shall be entitled to assert any claims)
arising out of or relating to the failure to obtain any Third Party Consents
that may have been required in connection with the Restructurings or that may be
required in connection with the transactions contemplated by this Agreement,
including by reason of any default, acceleration or termination of any such
Contract as a result thereof.  Purchaser further agrees that no representation,
warranty, covenant or agreement of SPX contained herein shall be breached or
deemed breached and no condition of Purchaser (other than with respect to those
Third Party Consents referred to in Section 7.7) shall be deemed not to be
satisfied as a result of the failure to obtain any Third Party Consent,
including as a result of any such default, acceleration or termination or as a
result of any Action commenced or threatened by or on behalf of any Person
arising out of or relating to the failure to obtain any Third Party Consent or
any such default, acceleration or termination.

 

12.8.       Governing Law, Etc.  This Agreement shall be construed in accordance
with and governed by the Laws of the State of Delaware applicable to agreements
made and to be performed wholly within such jurisdiction.  Each of the parties
hereto hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of Delaware and of the United
States of America in each case located in New Castle County for any Action
arising out of or relating to this Agreement and the transactions contemplated
hereby (and agrees not to commence any Action relating thereto except in such
courts), and further agrees that service of any process, summons, notice or
document by U.S. registered mail to its address set forth in Section 12.12 shall
be effective service of process for any Action brought against it in any such
court.  Each of the parties hereto hereby irrevocably and unconditionally waives
any objection to the laying of venue of any Action arising out of this Agreement
or the transactions contemplated hereby in the courts of the State of Delaware
or the United States of America in each case located in New Castle County and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such Action brought in any such court has been
brought in an inconvenient forum.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHTS TO TRIAL BY JURY IN CONNECTION WITH ANY ACTION ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

12.9.       Successors and Assigns.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties hereto.  Purchaser may not assign this Agreement or any
of its rights hereunder without the prior written consent of SPX; provided,
however, that Purchaser may assign, in its sole discretion, any or all of its
rights, interests and obligations under this Agreement, including its right to
purchase the SS Operating Company Interests, the Launch Shares or any of the
Acquired Assets, to one or more direct or indirect wholly owned Subsidiaries of
Purchaser so long as the representations

 

61

--------------------------------------------------------------------------------


 

and warranties made by Purchaser herein are equally true of each such assignee
and so long as such assignment does not (i) adversely affect the ability of
Purchaser to consummate the transactions contemplated hereby or delay the
Closing or (ii) have any adverse tax consequences to any of the SPX Sellers. 
Any such assignment shall not relieve Purchaser from any of its obligations
under this Agreement and in the event of any such assignment, Purchaser shall
nonetheless continue to be primarily liable for all of the obligations
hereunder. Each such assignee shall execute a counterpart of this Agreement
agreeing to be bound by the provisions hereof as “Purchaser.”

 

12.10.     Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner so that the transactions
contemplated hereby are fulfilled to the greatest extent possible.

 

12.11.     Specific Performance.  Each of the parties hereto acknowledges and
agrees that the other parties would be damaged irreparably, and in a manner for
which monetary damages would not be an adequate remedy, in the event any of the
provisions of this Agreement is not performed in accordance with its specific
terms or otherwise are breached.   Accordingly, the parties agree that, in
addition to any other remedies, each party shall be entitled to enforce the
terms of this Agreement by a decree of specific performance without the
necessity of proving the inadequacy of money damages as a remedy.  Each party
hereby waives any requirement for the securing or posting of any bond in
connection with such remedy.  Each party further agrees that the only permitted
objection that it may raise in response to any action for equitable relief is
that it contests the existence of a breach or threatened breach of this
Agreement.

 

12.12.     Notices.  Any notice, request, instruction or other document to be
given hereunder by any party hereto to any other party shall be in writing and
shall be given (and shall be deemed to have been duly given upon receipt) by
delivery in person, by electronic facsimile transmission (with a read receipt
confirmation), cable, telegram, telex or other standard forms of written
telecommunications, by overnight courier or by registered or certified mail,
postage prepaid:

 

(a)           If to SPX or the Other SPX Sellers, to:

 

SPX Corporation
13840 Ballantyne Corporate Place- Suite 350

Charlotte, NC 28277

Attention:  General Counsel

Telecopy:  704-752-7412

with a copy to:

 

62

--------------------------------------------------------------------------------


 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York  10004

Attention:   Aviva Diamant

Tiffany Pollard

Telecopy:  212-859-4000

 

(b)           If to Purchaser, to:

 

Robert Bosch GmbH

Postfach 10 60 50
70049 Stuttgart, Germany

Attention:  General Counsel
Telecopy:  +49(0)711 811-6760

with a copy to:

 

Dorsey & Whitney LLP

51 West 52nd Street

New York, New York 10019

Attention:   Brian McGunigle

Christopher J. Bellini

Telecopy:  212-953-7201

 

or at such other address for a party as shall be specified by like notice.

 

12.13.     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same agreement.

 

12.14.     Interpretation.  When a reference is made in this Agreement to
Articles, Sections or Exhibits, such reference is to an Article or a Section of,
or an Exhibit to, this Agreement, unless otherwise indicated.  The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be understood to be followed by the words “without
limitation.”  Whenever the words “herein,” “hereof,” “hereto,” or “hereunder”
are used in this Agreement, they shall be deemed to refer to this Agreement as a
whole and not to any specific Section of this Agreement.  The specification of
any dollar amount or the inclusion of any item in the representations and
warranties contained in this Agreement or the Disclosure Schedules or Exhibits
is not intended to imply that the amounts, or higher or lower amounts, or the
items so included, or other items, are or are not required to be disclosed
(including, without limitation, whether such amounts or items are required to be
disclosed as material or threatened) or are within or outside of the ordinary
course of business, and no party will use the fact of the setting of the amounts
or the fact of the inclusion of any item in this Agreement or the Disclosure
Schedules or Exhibits in any dispute or controversy between the parties as to
whether any obligation, item or matter not described or included in this
Agreement or in any Disclosure Schedule or Exhibit is or is not required to be
disclosed (including whether the amount or items are required to be disclosed as
material or threatened) or is within or outside of the ordinary course of
business for purposes of this Agreement.

 

63

--------------------------------------------------------------------------------


 

12.15.     No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any Person.

 

12.16.     Definitions.

 

“Action” means any administrative, regulatory, judicial or other formal
proceeding by or before any Governmental Authority or arbitrator.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such Person.  The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the ability
to elect the members of the board of directors or other governing body of a
Person, and the terms “controlled” and “controlling” have correlative meanings. 
The Members of the Service Solutions Group shall be deemed for purposes of this
Agreement to be Affiliates of SPX prior to the Closing and Affiliates of
Purchaser from and after the Closing.

 

“Agreed Amount” means, with respect to each of the Korea Acquired Assets, the
India Acquired Assets, China Interests, the Launch Shares, and French Interests,
the amount set forth under the caption “Agreed Amount” opposite the description
of such assets or the entity’s name on Exhibit 10.

 

“Agreed Reference Working Capital” means, with respect to the Korea Acquired
Assets, the India Acquired Assets, SS China, and SS France, the amount set forth
under the caption “Agreed Reference Working Capital” set forth opposite the
description of such assets or the entity’s name on Exhibit 10.

 

“Ancillary Agreements” means, collectively, the Assumption Documents, the
Transition Services Agreement and any and all other agreements to be executed by
SPX or any of its Affiliates and Purchaser or any of its Affiliates in
connection with consummating the transactions contemplated by this Agreement.

 

“Benefit Plan” means each employee benefit plan (as defined in Section 3(3) of
ERISA) and each bonus, stock option, stock purchase, other equity-based profit
sharing, savings, disability, incentive, deferred compensation, retirement,
severance, employment, retention, or other employee benefit plans or programs,
maintained or contributed to or required to be contributed to, by SPX or any of
its Affiliates anywhere in the world for the benefit of Business Employees or
Former Business Employees or under which SPX or any of its Affiliates has any
liability with respect to any such individual, in each case, other than plans
required to be maintained or contributed to by applicable Law.

 

“Burdensome Condition” means the actions described on Exhibit 11.

 

“Business Day” means a day on which national banks are open for business in New
York, New York and in Germany.

 

64

--------------------------------------------------------------------------------


 

“Business Employees” means (i) the Service Solutions Group Employees and
(ii) any other employees of SPX or any of its Affiliates who are employed
exclusively in connection with, or provide services exclusively to, the Service
Solutions Business.

 

“Cessation Arrangement” means a withdrawal arrangement or a scheme apportionment
arrangement as defined for the purposes of the Occupational Pension Schemes
(Employer Debt) Regulations 2005 that are applicable in England and Wales.

 

“Change of Control” means “Change of Control” as defined in the SPX Credit
Agreement.

 

“Chinese Subsidiaries” means SS China and Autoboss Tech Inc.

 

“Closing Date Cash” means the aggregate amount of any cash and cash equivalents
of any Member of the Service Solutions Group existing as of close of business on
the day immediately preceding the Closing Date; provided that, the aggregate
amount of all checks written, and electronic payments made, on behalf of the
Service Solutions Business  but which have not cleared as of the close of
business on the Closing Date shall be considered Closing Date Cash. Closing Date
Cash shall not include any collateralized (or similarly restricted) cash or
trapped cash held by any Member of the Service Solutions Group. For purposes of
the foregoing, “trapped cash” shall mean any cash and cash equivalents in excess
of the sum of (a) all cash reasonably required for the operations of each Member
of the Service Solutions Group that has trapped cash for a period not in excess
of ten Business Days following the Closing plus (b) $4,000,000 in the aggregate
for all such Members of the Service Solutions Group, that cannot be transferred
freely by the applicable entities within five Business Days of the Closing Date
due to legal or regulatory restrictions under applicable Law.

 

“Closing Date Indebtedness” means the aggregate amount outstanding as of the
close of business on the day immediately preceding the Closing Date (or, in the
case of Unfunded Pension Liabilities, as of 11:59 pm on December 31, 2011) of
any Indebtedness of a Member of the Service Solutions Group or of a Member of
the SPX Group which is not paid in full or released at or prior to the Closing
and is assumed (by agreement or operation of Law) by Purchaser or remains an
obligation of a Member of the Service Solutions Group following the Closing.

 

“Contract” means any loan or credit agreement, debenture, note, bond, mortgage,
indenture, deed of trust, license, lease, commitment, guarantee, undertaking,
letter of intent, written or legally binding oral contract.

 

“Designated Affiliate” means any Affiliate of Purchaser to which Purchaser has
assigned any of its purchase rights hereunder pursuant to and in compliance with
the provisions of Section 12.9.

 

“Discontinued Operations” means any discontinued or terminated operations or
business of the Service Solutions Business, but shall not include any
discontinued product, product line or service so long as it is a product,
product line or service that was used in or provided by the Service Solutions
Business as described in the first Recital to this Agreement. By way of example,
a diagnostic product for vehicle repair that is no longer produced because it
has been superseded by a new or different product shall not be deemed to be a
“Discontinued Operation.”

 

65

--------------------------------------------------------------------------------


 

“Employment Agreement” means a written Contract or offer letter of SPX or any of
its Affiliates (including Members of the Service Solutions Group) with or
addressed to any Business Employee or Former Business Employee pursuant to which
SPX or any of its Affiliates (including Members of the Service Solutions Group)
has any actual or contingent liability or obligation to provide compensation in
consideration for past, present or future services in excess of US $200,000
annually, excluding any such Contract or letter which permits termination of
employment upon not more than 180 days notice.

 

“Encumbrances” means security interests, liens, claims, charges, mortgages,
pledges, easements, rights-of-way, rights of first refusal or other title
retention agreements, or other encumbrances of any kind.

 

“Environmental Laws” means all Laws relating to the environment, protection of
natural resources, the presence, management or Release of, or exposure to,
Hazardous Materials, or to human health and safety, including CERCLA, the
Hazardous Materials Transportation Act (49 U.S.C. App. § 1801 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as each has been
amended and the regulations promulgated pursuant thereto and all analogous Laws.

 

“Equity Interests” of any Person means the shares of capital stock, limited
liability company interests, partnership interests or other equity interests of
such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Former Business Employee” means an individual who ceases to be a Business
Employee at any time prior to the Closing but only in respect of his or her
employment in the Service Solutions Business.

 

“French Interests” means all of the Equity Interests of SS France other than any
Statutory Interests.

 

“French Purchase Price” means the Agreed Amount applicable to French Interests.

 

“German Subsidiaries” means SS Germany and Matra-Werke GmbH.

 

“Governmental Authority” means any court or tribunal in any jurisdiction
(domestic or foreign) or any governmental or regulatory body, agency,
department, commission, board, bureau or similar authority or instrumentality
(domestic or foreign).

 

“Governmental Investigation” means an investigation by a Governmental Authority
for the purpose of imposing criminal sanctions or civil penalties, fines or
injunctions on any Member of the Service Solutions Group.

 

“Hazardous Materials” means any material, substance or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” “pollutant,” “contaminant,” “radioactive,”
“dangerous” or words of similar

 

66

--------------------------------------------------------------------------------


 

meaning or effect, including petroleum and its by-products, asbestos,
polychlorinated biphenyls, radon, mold, urea formaldehyde insulation,
chlorofluorocarbons and all other ozone-depleting substances.

 

“Income Taxes”  means all federal, state, local and foreign (a) Taxes that are
based on or measured by income (or that include as one of their alternative
bases a Tax based on or measured by income), and (b) franchise Taxes.

 

“Indebtedness” of any Person means, without duplication, except and to the
extent such Indebtedness is reflected in the Final Closing Date Statements,
(a) the principal of and premium (if any) in respect of (i) indebtedness of such
Person for money borrowed and (ii) indebtedness evidenced by lines of credit,
notes, debentures, bonds or other similar instruments for the payment of which
such Person is responsible or liable; (b) all obligations of such Person issued
or assumed as the deferred purchase price of property or services, all
conditional sale obligations of such Person and all obligations of such Person
under any title retention agreement (but excluding trade accounts payable and
other accrued current liabilities arising in the ordinary course of business);
(c) all obligations of such Person under leases required to be capitalized  in
accordance with GAAP; (d) all obligations of such Person for the reimbursement
of any obligor on any letter of credit, banker’s acceptance or similar credit
transaction to the extent drawn upon; (e) Unfunded Pension Liabilities;
(f) restructuring costs (provisioned or unpaid); (g) any bonus entitlements
relating to periods prior to Closing unless paid or to be paid directly by a
Member of the SPX Group; and (h) all obligations of the type referred to in
clauses (a) through (g) of any Persons for the payment of which such Person is
responsible or liable, directly or indirectly, as obligor, guarantor or
otherwise, including guarantees of such obligations; provided, however, that
notwithstanding the foregoing, Indebtedness of any Service Solutions Company
shall be deemed to exclude any intercompany indebtedness (x) between any Member
of the SPX Group, on the one hand, and any Member of the Service Solutions
Group, on the other hand, and (y) between any Member of the Service Solutions
Group and any other Member of the Service Solutions Group.

 

“Independent Accountant” means a nationally recognized independent public
accounting firm that currently does not audit and has not audited within the
past two years SPX or Purchaser, or any of their respective Affiliates, as shall
be agreed upon by SPX and Purchaser or, if an agreement cannot be reached within
15 days of the expiration of the 30-day period set forth in the second sentence
of Section 1.5(c), as shall be selected by the American Arbitration Association
upon the request of either SPX or Purchaser.

 

“India Acquired Assets” means the Acquired Assets to be transferred by SPX India
pursuant to Section 1.2(a)(xiii).

 

“Intellectual Property” means all (a) patents and patent applications, rights in
patent disclosures, rights in inventions (whether or not patentable or reduced
to practice), and rights in improvements thereto together with all reissues,
continuations, continuations in part, divisions, revisions, extensions and/or
reexaminations thereof, (b) trademarks, service marks, trade dress, trade names,
logos, corporate names, domain names and all other source identifiers (whether
registered or unregistered), and all registrations and applications for
registration thereof (including, but not limited to, all translations,
adaptations, derivations and combinations of the foregoing), together with all
of the goodwill associated therewith, (c) copyrights, mask works, and all
registrations and applications for registration thereof and all associated moral
rights, (d) rights of privacy and publicity, (e) computer software (including,
but not limited to, source code,

 

67

--------------------------------------------------------------------------------


 

object code, libraries, instructions and flow charts), data, databases and
documentation therefor, (f) trade secrets and other confidential information
(including ideas, formulas, compositions, know-how, manufacturing and production
processes and techniques, research and development information, drawings,
specifications, designs, plans, proposals, technical data, financial and
marketing plans and customer and supplier lists and information), (g) ancillary
rights and sui generis rights (e.g., database rights) existing under applicable
copyright laws, and (h) all other intellectual property and proprietary rights.

 

“Korea Acquired Assets” means the Acquired Assets to be transferred by SPX South
Korea pursuant to Section 1.2(a)(xiii).

 

“Law” means any law, statute, common law, rule, code, executive order,
ordinance, regulation, or published administrative ruling or judgment of any
Governmental Authority.

 

“Liabilities” means any and all debts, liabilities, commitments and obligations,
whether or not fixed, contingent or absolute, matured or unmatured, direct or
indirect, liquidated or unliquidated, accrued or unaccrued, statutory,
contractual or other known or unknown, asserted or unasserted, whether or not
required by GAAP to be reflected in financial statements or disclosed in the
notes thereto.

 

“Licensed Intellectual Property” means all Intellectual Property that is
licensed exclusively for use in the Service Solutions Business.

 

“Licenses” means (a) all licenses of Intellectual Property and Software to the
Service Solutions Companies from any third party, and (b) all licenses of
Intellectual Property and Software by the Service Solutions Companies to any
third party, in each case that is licensed for use exclusively in the Service
Solutions Business.

 

“Material Adverse Effect” means any change, event, occurrence or state of facts
which would reasonably be expected to be materially adverse to the business,
properties, assets, results of operations or financial condition of the Service
Solutions Business, taken as a whole, but excluding (a) any effect resulting
from or relating to general political or economic conditions, general financial
and capital market conditions (including interest rates) or general effects on
any of the industries in which the Service Solutions Business is engaged, or, in
each case, any changes therein (including as a result of (i) an outbreak or
escalation of hostilities involving the United States or any other country or
the declaration by the United States or any other country of a national
emergency or war, or (ii) the occurrence of any other calamity or crisis
(including any act of terrorism) or any change in financial, political or
economic conditions in the United States or elsewhere), (b) any effect resulting
from or relating to any changes in Law, GAAP or any authoritative
interpretations thereof, (c) any effect resulting from or relating to changes in
the industry in which the Service Solutions Companies operate and not related
exclusively to the Service Solutions Companies, (d) any effect arising out of or
attributable to the public announcement or the becoming public of the
transactions contemplated by this Agreement (including any action or inaction by
the Service Solutions Companies’ customers, distributors, employees, supplier or
competitors, whether by reason of the identity of Purchaser or otherwise),
(e) any effect arising out of or attributable to any action taken or failed to
be taken by SPX or any of its Affiliates at the written request of Purchaser or
that is required by this Agreement and any adverse change in customer,
distributor, employee, supplier, financing source or similar relationship
resulting therefrom, (f) any effect arising out of or attributable to a failure
to meet

 

68

--------------------------------------------------------------------------------


 

SPX’s internal forecasts or projections (it being understood that the reasons or
circumstances giving rise to such failure may be taken into account in making
the determination of whether a Material Adverse Effect has occurred or would
reasonably be expected to occur), or (g) any effect arising out of or
attributable to any failure of Purchaser (whether or not rightful) to give any
consent requested pursuant to Section 4.1; provided, however, that any effect
referred to in clauses (a), (b) or (c) immediately above shall be taken into
account in determining whether a Material Adverse Effect has occurred or would
reasonably be expected to occur to the extent, that such effect has a
disproportionate effect on the Service Solutions Business compared to other
participants in the industries in which the Service Solutions Business operates.

 

“Material Antitrust Condition” means any of the conditions set forth in any of
Sections 7.4, 7.5, 7.6, 8.4, 8.5 or 8.6 to the extent it relates to antitrust or
competition Laws, other than those of India or South Korea or China.

 

“Order” means any judgment, decision, consent decree, injunction, ruling or
order of any Governmental Authority that is binding on any Person or its
property under any applicable Law.

 

“Owned Intellectual Property” means all Intellectual Property and Software owned
by (i) any Member of the Service Solutions Group or (ii) any other Service
Solutions Company, in each case as used exclusively in the Service Solutions
Business.

 

“Participating Employers” means the employers participating in the SPX UK
Pension Plan as of the Closing Date.

 

“Permitted Deficiency Amount” means an amount which is $7.5 million less than
Reference Working Capital.

 

“Permitted Encumbrances” means (a) statutory Encumbrances arising by operation
of Law with respect to a Liability incurred in the ordinary course of business
and which is not delinquent; (b) Encumbrances and other imperfections of title
that do not materially detract from the value or materially impair the use of
the property subject thereto or make such property unmarketable;
(c) Encumbrances for Taxes not yet subject to penalties for nonpayment or which
are being contested in good faith by appropriate proceedings; (d) mechanics’,
materialmens’, carriers’, workmens’, warehousemens’, repairmens’, landlords’ or
other like Encumbrances that are not delinquent; and (e) Encumbrances which
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

“Permitted Excess Amount” means an amount which is $7.5 million greater than
Reference Working Capital.

 

“Person” means any individual, corporation, partnership, association, trust,
limited liability company or other entity or organization or a Governmental
Authority.

 

“PLTA” means that certain profit and loss transfer agreement, dated November 19,
2002, as amended on July 26, 2010, between SPX Holding and SS Germany.

 

“Pre-Closing Benefit Plan Liabilities” means all obligations and liabilities
under Benefit Plans maintained by SPX or any of its Affiliates (other than
Members of the Service Solutions Group) for claims incurred prior to the Closing
Date with respect to the Business Employees, which in the case of claims for
medical and dental benefits shall be deemed to be

 

69

--------------------------------------------------------------------------------


 

incurred when the medical or dental service is rendered or when the medical or
dental expense is incurred.

 

“Pre-Closing Straddle Schedule” means (a) with respect to a corresponding
Straddle Tax Return, a computation of Tax liability for the portion of the
applicable Straddle Period ending on the Closing Date, and (b) with respect to
Income Taxes, a computation of Income Tax liability for the portion of the
applicable Straddle Period ending on the Closing Date assuming the same items of
income, gain, loss, and deduction and the same elections and other treatment as
on the corresponding Straddle Tax Return, but taking into account only those
items attributable to the portion of such Straddle Period through the Closing
Date based on the provisions of Section 11.3(b).

 

“Pre-Closing Taxes” means all Taxes of any Member of the Service Solutions Group
for any Pre-Closing Tax Period (including the portion of a Straddle Period
ending on the Closing Date).

 

“Pre-Closing Tax Period” means any taxable period ending on or prior to the
Closing Date and the portion of any Straddle Period ending on the Closing Date.

 

“Pre-Closing Tax Return” means any Tax Return of a Member of the Service
Solutions Group with respect to a taxable period ending on or before the Closing
Date.

 

“Purchaser Termination Fee” means the amount set forth on Exhibit 12.

 

“Reference Working Capital” means the amount set forth on Exhibit 13, which
amount has been calculated on a basis consistent with Section 1.5.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating into
or through the environment.

 

“Remedial Action” means the investigation and/or remediation of contamination
caused by or arising from the generation, use, handling, treatment, storage,
transportation, disposal, discharge or Release of Hazardous Materials.

 

“Restructurings” means (a) the transfer by SPX of the assets and liabilities of
the Service Solutions Business held by SPX to SS US pursuant to the Contribution
Agreement dated December 19, 2011 and (b) the other transfers by SPX and/or one
or more of its Subsidiaries set forth on Schedule 12.16-A of the Disclosure
Schedules.

 

“Section 75 Liability” means any Liability with respect to the SPX UK Pension
Plan arising under Section 75 or 75A of the United Kingdom Pensions Act 1995 or
under Sections 43 to 51 of the United Kingdom Pensions Act 2004.

 

“Service Solutions Group Employees” means individuals who are, immediately
before the Closing, employees of any Member of the Service Solutions Group,
including those who are absent due to vacation, holiday, disability or approved
leave of absence.

 

“Service Solutions Insurance Policies” means the local insurance policies set
forth on Exhibit 14.

 

70

--------------------------------------------------------------------------------


 

“Software” means all computer software (including all related documentation and
all rights to computer programs under section 69 b German Copyright Act
(“vermögensrechtliche Befugnisse”) which are (a) material to the operation of
any Service Solutions Business, or (b) manufactured, distributed, sold, licensed
or marketed by any of the Service Solutions Companies.

 

“SPX 401k Plan” means the SPX Retirement Savings and Stock Ownership Plan.

 

“SPX Credit Agreement” means the Credit Agreement, dated as of June 30, 2011,
and as amended by the First Amendment dated as of October 5, 2011 (as further
amended, supplemented or otherwise modified from time to time) among SPX,
certain subsidiary borrowers party thereto and the lenders thereto.

 

“SPX’s knowledge,” “known to SPX” or “to the knowledge of SPX” or words of
similar import shall mean the actual knowledge on the date hereof, without
independent investigation, of the individuals set forth on Schedule 12.16-B of
the Disclosure Schedules.

 

“SPX Separation Allowance Plan” means Amended and Restated SPX Separation
Allowance Plan, dated December 17, 2008.

 

“SPX UK Pension Plan” means that certain SPX UK Pension Plan governed by the
Rules effective as of August 1, 2008, as amended.

 

“SPX US Pension Plans” means the SPX Individual Account Retirement Plan and the
Pension Plan for Bargaining Unit Employees of SPX.

 

“SPX Zero Balance Account Plan” means, collectively, the loans from Members of
the SPX Group to Members of the Service Solutions Group to fund presentments to
zero balance accounts of Members of the Service Solutions Group and loans by
Members of the Service Solutions Group to Members of the SPX Group arising from
sweeping amounts collected in zero balance operating accounts of the Members of
the Service Solutions Group.

 

“Statutory Interests” means the Equity Interests held by any statutory
shareholders in foreign jurisdictions.

 

“Subsidiaries” means, with respect to a Person, any corporation or other form of
legal entity of which more than 50% of the outstanding voting Equity Interests
are directly or indirectly owned by such Person.

 

“Tax Assessment Notice” means a Tax assessment notice received by a Member of
the Services Solutions Group from a taxing authority, (i) where such Tax
assessment notice is generated under applicable Law in lieu of filing of a Tax
Return, (ii) is in respect of Pre-Closing Taxes for a taxable period ending on
or after December 31, 2011,  and (iii) which assessment is received in the case
of Pre-Closing Taxes no later than nine months following the Closing Date, and
in the case of Taxes for a Straddle Period, no later than nine months following
the end of such Straddle Period.

 

“Taxes” means federal, state, local and foreign income, profits, franchise,
gross receipts, environmental, capital stock, severance, stamp, payroll, sales,
employment, unemployment, disability, social security (including any charges,
fees, fines, or penalties imposed under any labor or employment laws of Mexico),
use, property, withholding, excise,

 

71

--------------------------------------------------------------------------------


 

production, value added, occupancy, unclaimed property, customs duties and other
taxes, duties or similar tax assessments of any nature whatsoever,  together
with all interest, inflation adjustments, premiums, fines and penalties
attributable thereto.

 

“Tax Return” means any return, report, declaration, or information statement
(including any schedule thereto) required to be filed with a taxing authority in
connection with any Taxes.

 

“Trustee” means the current trustee of the SPX UK Pension Plan.

 

“Unfunded Pension Liabilities” means the actuarial present value, calculated in
accordance with GAAP as of December 31, 2011, of the unfunded pension
obligations in respect of Business Employees located in France, Germany and
Mexico, using actuarial assumptions and methods consistent with such assumptions
and methods used in connection with the most recent valuation of such unfunded
pension obligations for financial accounting purposes.  Any such liabilities
that are calculated in local currency shall be converted to U.S. Dollars at the
applicable exchange rate as published in the Wall Street Journal on the fifth
Business Day preceding the Closing Date.

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act, as
amended.

 

“Working Capital of the Service Solutions Business” has the meaning assigned
thereto in Exhibit 5.

 

12.17.              Amendment.  This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties.

 

12.18.              Extension; Waiver.  At any time the parties may extend the
time for the performance of any of the obligations or other acts of the other
party, waive any inaccuracies in the representations and warranties contained in
this Agreement and waive compliance with any of the agreements or conditions
contained in this Agreement.  Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument signed on
behalf of such party.  The waiver by any party hereto of a breach of any
provision hereunder shall not operate to be construed as a waiver of any prior
or subsequent breach of the same or any other provision hereunder.

 

12.19.              Prevailing Party.  If any Action is commenced by any party
hereto to enforce its rights under this Agreement against any other party
hereto, all fees, costs and expenses, including, without limitation, reasonable
attorney’s fees and court costs, incurred by the prevailing party in such Action
shall be reimbursed by the losing party.

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

SPX CORPORATION

 

 

 

 

 

 

 

By:

KEVIN LILLY

 

 

Name: Kevin L. Lilly

 

 

Title: Senior Vice President, Secretary and General Counsel

 

[Signature Page to the Purchase and Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

Robert Bosch GmbH

 

 

 

 

 

 

By:

DR. MICHAEL KLEMM

 

 

Name: Dr. Michael Klemm

 

 

Title: AA/EC

 

 

 

 

 

 

 

By:

OLIVER FREI

 

 

Name: Oliver Frei

 

 

Title: AA-DG/FC

 

[Signature Page to the Purchase and Sale Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit 1

 

·                                                                  Excluded
Assets

 

See Schedule 2.19 of the Disclosure Schedules.

 

--------------------------------------------------------------------------------


 

Exhibit 2

 

Certain Indebtedness

 

1.              Deferred purchase price of property, all conditional sale
obligations and all obligations of under title retention agreements (for the
avoidance of doubt, the foregoing shall not include trade accounts payable and
other accrued current liabilities arising in the ordinary course of business)

 

2.              Obligations under capitalized leases

 

3.              Unfunded Pension Liabilities

 

4.              Restructuring costs (provisioned or unpaid)

 

5.              Bonus entitlements relating to periods prior to Closing (unless
paid or to be paid directly by a Member of the SPX Group)

 

--------------------------------------------------------------------------------


 

Exhibit 3

 

Retained Real Property

 

1.              1525 Fairlane Circle, Suite 200, Allen Park, MI 48101

 

2.              2300 Park Drive, Owatonna, MN 55060

 

--------------------------------------------------------------------------------


 

·                                                                  Exhibit 4

 

Allocation of Purchase Price

 

Entity

 

Purchase Price
Allocation

 

SS US

 

45.00

%

SS Germany

 

20.90

%

SS UK

 

14.79

%

SS Italy

 

2.13

%

SS France

 

0.22

%

SS Australia

 

1.96

%

SS China

 

9.03

%

SS Brazil

 

3.59

%

SPX South Korea

 

0.17

%

SS Mexico

 

0.33

%

SPX India

 

0.16

%

SPX Iberica SA

 

0.09

%

SS Japan

 

0.43

%

SS Switzerland

 

0.00

%

The Launch Shares

 

1.20

%

Total

 

100

%

 

--------------------------------------------------------------------------------


 

Exhibit 5

 

·                                                                           
Closing Date Statements

 

a)                                         Basis of Preparation:  The Closing
Date Statements of the Service Solutions Business shall be prepared based on the
operations of the Service Solutions Business and shall reflect the underlying
activity of such operations.  In instances where the Service Solutions Business
is operated within legal entities that include other operations of SPX or its
Affiliates that are not part of the Service Solutions Business, the Closing Date
Statements shall reflect only the operations and activity of the Service
Solutions Business included in the shared operations.  In instances where a
legal entity is comprised solely of the Service Solutions Business, the Closing
Date Statements shall reflect the entire operations of the legal entity. 
Outlined below is a summary of the legal entities comprising the Service
Solutions Business:

 

·                     SPX Transportation & Industrial Solutions (Suzhou) Co.
Ltd.

·                     AUTOBOSS Tech Inc.

·                     SPX Iberica SA

·                     SPX de Mexico SA de CV

·                     SPX Australia Pty. Ltd.

·                     Service Solutions BrasilDesenvolvimento de Technologia
Ltda.

·                     SPX Service Solutions Germany GmbH

·                     MATRA-WERKE GmbH

·                     SPX Service Solutions Japan Ltd.

·                     Service Solutions U.S. LLC

·                     SS Great Lakes LLC

·                     SPX (Schweiz) A.G.

·                     SPX Service Solutions France Sarl

·                     SPX Italia S.r.l.

·                     SPX United Kingdom Limited

·                     Deca S.r.l.

·                     VL Churchill Limited

·                     Spore Holdings Limited

·                     Valley Forge (UK) Limited

·                     LAGTA Limited

·                     Lagta Group Training Limited

·                     SPX India Private Limited (Shared Operations)

·                     SPX Korea Co. Ltd. (Shared Operations)

 

(b)                                     “Closing Date Working Capital” shall
mean all of the balance sheet items listed under the caption “Working Capital”
in Schedule I attached hereto.

 

c)                                          The Closing Date Statements shall be
prepared using the same accounting methods, policies, practices and procedures,
with consistent classifications, judgments and

 

--------------------------------------------------------------------------------


 

estimation methodology, as were used in preparing the balance sheet included in
the September 30, 2011 Financial Statements (the “September 30 Balance Sheet”),
and shall not take into account any changes in circumstances or events occurring
after the close of business on the day immediately preceding the Closing Date.

 

d)                                         In preparing the Closing Date Working
Capital, the respective amounts included in the Closing Date Working Capital for
any reserve (including, but not limited to, any accounts receivable reserve,
inventory reserve, warranty reserve or litigation reserve) and for any asset
valuation allowance, whether or not specified in this sentence, the amount of
which was determined on the September 30 Balance Sheet by subjective estimates
shall be equal to the same amount (including the absence of a reserve or zero)
included in respect of such item on the September 30 Balance Sheet, except to
reflect changes in circumstances or events (including charges to reserves to
reflect costs incurred or payments made by or on behalf of the Service Solutions
Business) occurring between September 30, 2011 and the Closing Date.

 

(e)                                      For purposes of the Closing Date
Working Capital, (i) inventory shall be valued at the lower of cost or market
(on a First in-First Out basis)  using the same accounting methods, policies,
practices and procedures, with consistent classifications, judgments and
estimation methodology, as were used in preparing the September 30 Balance Sheet
and (ii) any write down of inventory associated with the Pegisys aftermarket
product line, in an amount of up to $3,200,000, shall not be reflected on the
Closing Date Working Capital.

 

(f)                                       Schedule I to this Exhibit 5 reflects
how certain balance sheet items should be classified (e.g., as Closing Date
Working Capital, Closing Date Cash or Closing Date Indebtedness or not
assigned).

 

--------------------------------------------------------------------------------


 

Exhibit 6

 

Form of French Agreement

 

--------------------------------------------------------------------------------


 

FORM OF FRENCH AGREEMENT

 

This Agreement, dated [      ], by and among SPX Corporation, a Delaware
corporation (“SPX”), SPX Netherlands BV, a [private limited company] organized
under the laws of the Netherlands and an indirect wholly owned Subsidiary of SPX
(“SPX Netherlands”, together with SPX, the “SPX Sellers”) and [PURCHASER], a
[    ] organized under the laws of [    ] (“Purchaser”). Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Master
Agreement (as defined below).

 

WHEREAS, SPX and Purchaser entered into that certain Purchase and Sale Agreement
(the “Master Agreement”), dated [      ], 2012, pursuant to which SPX will sell
to Purchaser, and Purchaser will acquire from SPX, the Service Solutions
Business;

 

WHEREAS, as contemplated under Section 1.8(a) of the Master Agreement, SS France
has initiated and completed the Works Council Process in connection with the
potential transfer of the French Interests to Purchaser;

 

WHEREAS, SPX has delivered an Acceptance Notice pursuant to the Master
Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties and agreements contained herein, the parties hereby
agree as follows:

 

1.     Purchase and Sale. At the French Closing, the SPX Sellers shall convey,
assign, transfer and deliver to Purchaser or its designated Affiliates, free and
clear of all Encumbrances, and Purchaser or its designated Affiliates shall
acquire from the SPX Sellers, 100% of the French Interests, subject to the terms
and conditions of the Master Agreement.

 

2.     Representations, Covenants and Indemnities. All representations,
warranties, covenants and indemnities contained in the Master Agreement shall
apply to the French Interests and SS France, as applicable, and SS France shall
be considered a part of the Service Solutions Business and a Member of the
Service Solutions Group for all purposes.

 

3.     Timing of French Closing. If the Acceptance Notice has been delivered
prior to the Closing Date, the French Closing shall occur in accordance with
Section 1.8(d) of the Master Agreement.  If the Acceptance Notice has been
delivered after the Closing but prior to the expiration of the Offer Period, the
French Closing shall occur in accordance with Section 1.8(f) of the Master
Agreement.

 

4.     Governing Law. This Agreement shall be construed in accordance with and
governed by the Laws of the State of Delaware applicable to agreements made and
to be performed wholly within such jurisdiction.

 

--------------------------------------------------------------------------------


 

5.     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

 

[SPX Corporation]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[SPX Netherlands BV]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[PURCHASER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 7

 

China Agreements

 

1. SPX will assign to Purchaser the Cooperation Agreement, dated July 26, 2010,
by and between SPX Corporation and Launch Tech Company Limited.

 

2. SPX will assign to Purchaser the Shareholders Agreement, dated September 30,
2010, by and among Shenzhen Langqu Technology Development Company Limited,
Shenzhen De Shi Yu Investment Company Limited, Liu Xin, Liu Jun, Liu Yong and
SPX Corporation.

 

i

--------------------------------------------------------------------------------


 

Exhibit 8

 

Governmental Approvals

 

Approval from the European Commission under the European Merger Regulation
and/or, in the event that the transactions contemplated by this Agreement are
referred in whole or in part to one or more national Governmental Authorities in
the European Union pursuant to Article 9 of the European Merger Regulation,
approval from such National Authorities.

 

ii

--------------------------------------------------------------------------------


 

Exhibit 9

 

Third Party Consents

 

Receipt of approval, consent and/or waiver from six of the eight counterparties
listed below.

 

1.              Daimler Trucks North America LLC

 

2.              Bayerische Motoren Werke AG

 

3.              General Motors Holdings LLC

 

4.              Ford Motor Company

 

5.              Volkswagen AG

 

6.              Honda Motor Co., Ltd.

 

7.              Fiat S.p.A.

 

8.              Renault SAS.

 

iii

--------------------------------------------------------------------------------


 

Exhibit 10

 

Agreed Amount

 

Entity/Assets

 

Agreed Amount

 

Agreed Reference
Working Capital

 

SS France

 

$

2,530,000

 

$

2,566,000

 

SS China

 

$

103,845,000

 

$

5,743,000

 

SPX South Korea

 

$

1,955,000

 

$

970,000

 

SPX India

 

$

1,840,000

 

$

197,000

 

The Launch Shares

 

$

13,800,000

 

N/A

 

 

--------------------------------------------------------------------------------

*For the avoidance of doubt, the “Agreed Reference Working Capital” for the rest
of the world is $164,524,000.

 

iv

--------------------------------------------------------------------------------


 

Exhibit 11

 

Burdensome Condition

 

The sale or divestiture of all or substantially all of the assets or operations
dedicated exclusively to the Robinair business.

 

v

--------------------------------------------------------------------------------


 

Exhibit 12

 

Purchaser Termination Fee

 

$43,750,000

 

vi

--------------------------------------------------------------------------------


 

Exhibit 13

 

Reference Working Capital

 

$174,000,000

 

vii

--------------------------------------------------------------------------------


 

Exhibit 14

 

Service Solutions Insurance Policies

 

Coverage

 

Policy Number

 

Carriers

 

General & Products Liability: Engineering Analysis Associates

 

HGL0027284

 

Guilford Insurance Company

 

Flood : Owatonna, MN

 

AB00012759

 

American Bankers Ins. Co. of Florida

 

Business Travel: SPARTA Australia Pty. Limited

 

ABTVL000335VIC

 

ACE Insurance Ltd.

 

Auto Liability: SPARTA Australia Pty. Limited

 

42VER0338MVA

 

QBE Insurance (Australia) Ltd.

 

Auto Liability: SPARTA Service Solutions Germany GmbH

 

FN 48494

 

Zurich

 

Group Accident: SPARTA Italia S.r.l.

 

010602728S

 

ACE Insurance S.A.

 

Group Personal Accident — Occupational: SPARTA Italia S.r.l.

 

273617932

 

Generali

 

Group Life: SPARTA Italia S.r.l.

 

780

 

Cassa Previline — Axa - Cattolica

 

Automobile Compulsory Liability: SPARTA Italia S.r.l.

 

Various

 

Royal & Sunalliance Assicurazioni

 

Group Personal Accident — Non Occupational: SPARTA Italia S.r.l.

 

273617934

 

Cassa Previline Assitance - Generali

 

Directors & Officers: SPARTA Italia S.r.l.

 

82147347

 

Chubb Insurance Co.

 

Employee Benefits Group Accident — Germany-Matra Werke

 

53GEA04191

 

Ace Insurance

 

EDP Equipment Valley Forge - Germany

 

90008636648

 

Wurttembergische und Badische Versicherung

 

Auto Italy

 

various

 

Royal & Sunalliance Assicurazioni

 

 

viii

--------------------------------------------------------------------------------